Exhibit 10.1

EXECUTION VERSION

 

 

 

INVESTMENT AGREEMENT

by and between

COMMSCOPE HOLDING COMPANY, INC.

and

CARLYLE PARTNERS VII S1 HOLDINGS, L.P.

Dated as of November 8, 2018

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE   ARTICLE I

 

DEFINITIONS

 

Section 1.01

  Definitions      1   ARTICLE II

 

PURCHASE AND SALE

 

Section 2.01

  Purchase and Sale      10  

Section 2.02

  Closing      10   ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Section 3.01

  Organization; Standing      11  

Section 3.02

  Capitalization      11  

Section 3.03

  Authority; Noncontravention      12  

Section 3.04

  Governmental Approvals      13  

Section 3.05

  Company SEC Documents; Undisclosed Liabilities      13  

Section 3.06

  Absence of Certain Changes      15  

Section 3.07

  Legal Proceedings      15  

Section 3.08

  Compliance with Laws; Permits      15  

Section 3.09

  Tax Matters      16  

Section 3.10

  No Rights Agreement; Anti-Takeover Provisions      16  

Section 3.11

  Brokers and Other Advisors      16  

Section 3.12

  Sale of Securities      16  

Section 3.13

  Listing and Maintenance Requirements      17  

Section 3.14

  Status of Securities      17  

Section 3.15

  Ability to Pay Dividends      17  

Section 3.16

  No Other Company Representations or Warranties      17  

Section 3.17

  No Other Investor Representations or Warranties      18   ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

 

Section 4.01

  Organization; Standing      18  

Section 4.02

  Authority; Noncontravention      18  

Section 4.03

  Governmental Approvals      19  

 

i



--------------------------------------------------------------------------------

Section 4.04

 

Financing

     19  

Section 4.05

 

Ownership of Company Stock

     20  

Section 4.06

 

Brokers and Other Advisors

     20  

Section 4.07

 

Non-Reliance on Company Estimates, Projections, Forecasts, Forward-Looking
Statements and Business Plans

     20  

Section 4.08

 

Purchase for Investment

     20  

Section 4.09

 

No Other Company Representations or Warranties

     21   ARTICLE V

 

ADDITIONAL AGREEMENTS

 

Section 5.01

 

Negative Covenants

     22  

Section 5.02

 

Reasonable Best Efforts; Filings

     23  

Section 5.03

 

Corporate Actions

     24  

Section 5.04

 

Public Disclosure

     26  

Section 5.05

 

Confidentiality

     26  

Section 5.06

 

NASDAQ Listing of Shares

     27  

Section 5.07

 

Standstill

     27  

Section 5.08

 

Transfer Restrictions

     29  

Section 5.09

 

Legend

     31  

Section 5.10

 

Election of Directors

     32  

Section 5.11

 

Voting

     35  

Section 5.12

 

Tax Matters

     36  

Section 5.13

 

Use of Proceeds

     37  

Section 5.14

 

Carlyle

     37  

Section 5.15

 

Information Rights

     38  

Section 5.16

 

Participation

     39  

Section 5.17

 

Section 16 Matters

     42  

Section 5.18

 

Financing Cooperation

     43  

Section 5.19

 

Available Registration Statement

     44   ARTICLE VI

 

CONDITIONS TO CLOSING

 

Section 6.01

 

Conditions to the Obligations of the Company and the Investor

     44  

Section 6.02

 

Conditions to the Obligations of the Company

     44  

Section 6.03

 

Conditions to the Obligations of the Investor

     45   ARTICLE VII

 

TERMINATION; SURVIVAL

 

Section 7.01

  Termination      46  

Section 7.02

 

Effect of Termination

     47  

Section 7.03

 

Survival

     47  

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.01

 

Amendments; Waivers

     48  

Section 8.02

 

Extension of Time, Waiver, Etc.

     48  

Section 8.03

 

Assignment

     48  

Section 8.04

 

Counterparts

     48  

Section 8.05

 

Entire Agreement; No Third-Party Beneficiaries; No Recourse

     48  

Section 8.06

 

Governing Law; Jurisdiction

     49  

Section 8.07

 

Specific Enforcement

     50  

Section 8.08

 

WAIVER OF JURY TRIAL

     51  

Section 8.09

 

Notices

     51  

Section 8.10

 

Severability

     52  

Section 8.11

 

Expenses

     52  

Section 8.12

 

Interpretation

     53  

Section 8.13

 

Acknowledgment of Securities Laws

     54  

Section 8.14

 

Investor Representative

     54  

ANNEXES

Annex I – Form of Certificate of Designations

Annex II – Form of Registration Rights Agreement

 

 

iii



--------------------------------------------------------------------------------

INVESTMENT AGREEMENT, dated as of November 8, 2018 (this “Agreement”), by and
between COMMSCOPE HOLDING COMPANY, INC., a Delaware corporation (the “Company”),
CARLYLE PARTNERS VII S1 HOLDINGS, L.P. (the “Investor”) and, solely for purposes
of Section 8.14 and in its capacity as the Investor Representative, CARLYLE
PARTNERS VII S1 HOLDINGS, L.P. (“Investor Representative”).

WHEREAS, the Company desires to issue, sell and deliver to the Investor, and the
Investor desires to purchase and acquire from the Company, pursuant to the terms
and conditions set forth in this Agreement, an aggregate of 1,000,000 shares of
the Company’s Series A Convertible Preferred Stock, par value $0.01 per share
(the “Series A Preferred Stock”), having the designations, powers, preferences,
rights, qualifications, limitations and restrictions, as specified in the form
of Certificate of Designations attached hereto as Annex I (the “Certificate of
Designations”);

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained in this Agreement, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:

ARTICLE I

Definitions

Section 1.01 Definitions. (a) As used in this Agreement (including the recitals
hereto), the following terms shall have the following meanings:

“5% Beneficial Ownership Requirement” means that the Investor Parties continue
to beneficially own at all times shares of Series A Preferred Stock and/or
shares of Common Stock that were issued upon conversion of shares of Series A
Preferred Stock that represent, in the aggregate and on an as converted basis,
at least 5% of the then outstanding Common Stock, on an as converted basis.

“20% Entity” means any Person that, after giving effect to a proposed Transfer,
would beneficially own, on an as converted basis, greater than 20% of the then
outstanding Common Stock, on an as converted basis.

“50% Beneficial Ownership Requirement” means that the Investor Parties continue
to beneficially own at all times shares of Series A Preferred Stock and/or
shares of Common Stock that were issued upon conversion of shares of Series A
Preferred Stock that represent in the aggregate and on an as converted basis, at
least 50% of the number of shares of Common Stock beneficially owned by the
Investor Parties, on an as converted basis, as of the Closing.

“Acquisition” means the acquisition by the Company, directly or indirectly
through one of its wholly-owned Subsidiaries, of the Target, as contemplated by
the Acquisition Agreement (whether implemented pursuant to a Scheme or a
Takeover Offer, each as defined in the Acquisition Agreement).

 



--------------------------------------------------------------------------------

“Acquisition Agreement” means the Bid Conduct Agreement, dated as of the date
hereof, between the Company and the Target, as it may be amended, supplemented
or otherwise modified.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person; provided, however, (i) that the Company and its Subsidiaries shall not
be deemed to be Affiliates of any Investor Party or any of its Affiliates,
(ii) portfolio companies in which any Investor Party or any of its Affiliates
has an investment (whether as debt or equity) shall not be deemed an Affiliate
of such Investor Party and (iii) the Excluded Carlyle Parties shall not be
deemed to be Affiliates of any Investor Party, the Company or any of the
Company’s Subsidiaries. For this purpose, “control” (including, with its
correlative meanings, “controlled by” and “under common control with”) shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of management or policies of a Person, whether through the ownership
of securities or partnership or other ownership interests, by contract or
otherwise.

“as converted basis” means (i) with respect to the outstanding shares of Common
Stock as of any date, all outstanding shares of Common Stock calculated on a
basis in which all shares of Common Stock issuable upon conversion of the
outstanding shares of Series A Preferred Stock (at the Conversion Rate in effect
on such date as set forth in the Certificate of Designations) are assumed to be
outstanding as of such date and (ii) with respect to any outstanding shares of
Series A Preferred Stock as of any date, the number of shares of Common Stock
issuable upon conversion of such shares of Series A Preferred Stock on such date
(at the Conversion Rate in effect on such date as set forth in the Certificate
of Designations).

“Available Registration Statement” shall mean, with respect to a Registration
Statement as of a date, that (i) as of such date such Registration Statement is
effective for an offering to be made on a delayed or continuous basis, there is
no stop order with respect thereto and the Company reasonably believes that such
Registration Statement will be continuously available for the resale of
Registrable Securities for the next ten (10) Business Days and (ii) as of such
date and continuously for the next ten (10) Business Days, (a) there is not in
effect a Suspension Period or Quarterly Blackout Period (as each such term is
defined in the Registration Rights Agreement) and (b) the Investor Parties are
not restricted by the holdback provision of Section 2.6 of the Registration
Rights Agreement or any related “lock-up” agreement.

Any Person shall be deemed to “beneficially own”, to have “beneficial ownership”
of, or to be “beneficially owning” any securities (which securities shall also
be deemed “beneficially owned” by such Person) that such Person is deemed to
“beneficially own” within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act; provided that any Person shall be deemed to beneficially own any
securities that such Person has the right to acquire, whether or not such right
is exercisable immediately (including assuming conversion of all Series A
Preferred Stock, if any, owned by such Person to Common Stock).

“Board” means the Board of Directors of the Company.

“Business Day” means any day except a Saturday, a Sunday or other day on which
the SEC or banks in the City of New York are authorized or required by Law to be
closed.

 

2



--------------------------------------------------------------------------------

“Carlyle” means The Carlyle Group, L.P.

“Combination Settlement” has the meaning set forth in the Certificate of
Designations.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Company Charter Documents” means the Company’s certificate of incorporation and
bylaws, each as amended to the date of this Agreement, and shall include the
Certificate of Designations, as filed with the Secretary of State of the State
of Delaware.

“Company Plan” means each plan, program, policy, agreement or other arrangement
covering current or former employees, directors or consultants, that is (i) an
employee welfare plan within the meaning of Section 3(1) of ERISA, (ii) an
employee pension benefit plan within the meaning of Section 3(2) of ERISA, other
than any plan which is a “multiemployer plan” (as defined in Section 4001(a)(3)
of ERISA), (iii) a stock option, stock purchase, stock appreciation right or
other stock-based agreement, program or plan, (iv) an individual employment,
consulting, severance, retention or other similar agreement or (v) a bonus,
incentive, deferred compensation, profit-sharing, retirement, post-retirement,
vacation, severance or termination pay, benefit or fringe-benefit plan, program,
policy, agreement or other arrangement, in each case that is sponsored,
maintained or contributed to by the Company or any of its Subsidiaries or to
which the Company or any of its Subsidiaries contributes or is obligated to
contribute to or has or may have any liability, other than any plan, program,
policy, agreement or arrangement sponsored and administered by a Governmental
Authority.

“Company PSU” means a performance share unit of the Company subject to both
time-based and performance-based vesting conditions.

“Company RSU” means a restricted stock unit of the Company subject solely to
time-based vesting conditions.

“Company Stock Option” means an option to purchase shares of Common Stock.

“Company Stock Plans” means the 2013 Long-Term Incentive Plan, the 2011
Incentive Plan and the 2006 Long-Term Incentive Plan, in each case as amended
and restated.

“Conversion Rate” has the meaning set forth in the Certificate of Designations.

“Debt Commitment Letter” means the Commitment Letter dated as of the date
hereof, among the Company, CommScope, Inc. and JPMorgan Chase Bank, N.A., as it
may be amended, supplemented or otherwise modified.

“Debt Financing” has the meaning set forth in the Acquisition Agreement.

“DGCL” means the Delaware General Corporation Law, as amended, supplemented or
restated from time to time.

 

3



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Existing Credit Agreements” means (i) the Revolving Credit and Guaranty
Agreement, dated as of January 14, 2011, as amended, supplemented or otherwise
modified from time to time, by and among Cedar I Holding Company, Inc. (now
CommScope Holding Company, Inc.), CommScope, Inc., as parent borrower, the US.
co-borrowers and European co-borrowers named therein, the guarantors named
therein, the lenders from time to time party thereto, J.P. Morgan Securities
LLC, as lead arranger and bookrunner, JPMorgan Chase Bank, N.A., as U.S.
administrative agent, and J.P. Morgan Europe Limited, as European administrative
agent and the senior managing agents and documentation agents named therein and
(ii) the Credit Agreement, dated as of January 14, 2011, as amended,
supplemented or otherwise modified from time to time, among CommScope, Inc. (as
successor by merger to Cedar I Merger Sub, Inc.), as borrower, CommScope Holding
Company, Inc. (as successor by merger to Cedar I Holding Company, Inc.), the
lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and J.P. Morgan Securities LLC as
arranger and sole bookrunner.

“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as reasonably determined in
good faith by a majority of the Board, or an authorized committee thereof,
(i) after consultation with an Independent Financial Advisor, as to any security
or other property with a Fair Market Value of less than $50,000,000, or
(ii) otherwise using an Independent Financial Advisor to provide a valuation
opinion.

“Fall-Away of Investor Board Rights” means the first day on which the 5%
Beneficial Ownership Requirement is not satisfied.

“GAAP” means generally accepted accounting principles in the United States,
consistently applied.

“Governmental Authority” means any government, court, regulatory or
administrative agency, commission, arbitrator or authority or other legislative,
executive or judicial governmental entity (in each case including any
self-regulatory organization), whether federal, state or local, domestic,
foreign or multinational.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

“Indentures” means, collectively, the (i) Indenture governing the 5.000% Senior
Notes due 2021, dated as of May 30, 2014, by and among CommScope, Inc., as
issuer, the subsidiary guarantors named therein and Wilmington Trust, National
Association, as trustee, (ii) Indenture governing the 5.500% Senior Notes due
2024, dated as of May 30, 2014, by and among CommScope, Inc., as issuer, the
subsidiary guarantors named therein and Wilmington Trust, National Association,
as trustee, (iii) Indenture governing the 6.000% Senior Notes due

 

4



--------------------------------------------------------------------------------

2025, dated as of June 11, 2015, by and between CommScope Technologies Finance
LLC and Wilmington Trust, National Association, as trustee, as supplemented by
the First Supplemental Indenture, dated August 28, 2015, by and among CommScope
Technologies Finance LLC, the guarantors party thereto and Wilmington Trust,
National Association, as trustee and (iv) Indenture governing the 5.000% Senior
Notes due 2027, dated as of March 13, 2017, by and among CommScope Technologies
LLC, the guarantors named therein and Wilmington Trust, National Association, as
trustee and as collateral agent.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing; provided, however,
that such firm or consultant (i) is not an Affiliate of the Company and (ii) so
long as the Investor Parties meet the 50% Beneficial Ownership Requirement, is
reasonably acceptable to the Investor Parties.

“Investor” has the meaning set forth in the Preamble. Any reference to any
action by the Investor Parties in this Agreement shall require an instrument in
writing signed by the Investor so long as it is the sole Investor Party or each
of the Investor Parties; provided that an instrument in writing signed by the
Investor Representative shall be deemed to be an instrument in writing signed by
each of the Investor Parties.

“Investor Designee” means an individual designated in writing by the Investor
Parties and reasonably acceptable to the Board (and the Nominating and
Governance Committee of the Board) to be elected or nominated by the Company for
election to the Board pursuant to Section 5.10(a), Section 5.10(d) or
Section 5.10(e), as applicable.

“Investor Director” means a member of the Board who was elected to the Board as
an Investor Designee.

“Investor Material Adverse Effect” means any effect, change, event or occurrence
that would prevent or materially delay, interfere with, hinder or impair (i) the
consummation by the Investor of any of the Transactions on a timely basis or
(ii) the compliance by the Investor with its obligations under this Agreement.

“Investor Parties” means the Investor and each Permitted Transferee of the
Investors to whom shares of Series A Preferred Stock or Common Stock are
transferred pursuant to Section 5.08(b)(i).

“Knowledge” means, with respect to the Company, the actual knowledge of the
individuals listed on Section 1.01 of the Company Disclosure Letter, after
reasonable inquiry of an officer or employee of the Company that has primary
responsibility for such matter.

“Liens” means any mortgage, pledge, lien, charge, encumbrance, security interest
or other restriction of any kind or nature, whether based on common law, statute
or contract.

“Material Adverse Effect” means any effect, change, event or occurrence that has
or would reasonably be expected to have, individually or in the aggregate, a
material adverse effect on (x) the business, results of operations, assets or
financial condition of the Company and its Subsidiaries, taken as a whole or
(y) (i) the ability of the Company to consummate the Transactions on a timely
basis or (ii) the ability of the Company to comply with its obligations

 

5



--------------------------------------------------------------------------------

under this Agreement; provided, however, that, for purposes of clause (x) above,
none of the following, and no effect, change, event or occurrence arising out
of, or resulting from, the following, shall constitute or be taken into account
in determining whether a Material Adverse Effect has occurred or would
reasonably be expected to occur: any effect, change, event or occurrence
(A) generally affecting (1) the industry in which the Company and its
Subsidiaries operate or (2) the economy, credit or financial or capital markets,
in the United States or elsewhere in the world, including changes in interest or
exchange rates, or (B) to the extent arising out of, resulting from or
attributable to (1) changes or prospective changes in Law or in GAAP or in
accounting standards, or any changes or prospective changes in the
interpretation or enforcement of any of the foregoing, or any changes or
prospective changes in general legal, regulatory or political conditions,
(2) the negotiation, execution or announcement of this Agreement, any of the
other Transaction Documents, the Acquisition Agreement or the Debt Commitment
Letter or the consummation of any of the transactions contemplated hereby or
thereby, including the Transactions, the Acquisition, the Debt Financing or the
Refinancing, including the impact thereof on relationships, contractual or
otherwise, with customers, suppliers, distributors, partners, employees or
regulators, or any claims or litigation arising from allegations of breach of
fiduciary duty or violation of Law relating to this Agreement or the
Transactions, (3) acts of war (whether or not declared), sabotage or terrorism,
or any escalation or worsening of any such acts of war (whether or not
declared), sabotage or terrorism, (4) volcanoes, tsunamis, pandemics,
earthquakes, hurricanes, tornados or other natural disasters, (5) any action
taken by the Company or its Subsidiaries that is required by this Agreement, any
of the other Transaction Documents, the Acquisition Agreement or the Debt
Commitment Letter or with the Investor’s express written consent or at the
Investor’s express written request, (6) any change resulting or arising from the
identity of, or any facts or circumstances relating to, the Investor or any of
its Affiliates, (7) any change or prospective change in the Company’s credit
ratings, (8) any decline in the market price, or change in trading volume, of
the capital stock of the Company or (9) any failure to meet any internal or
public projections, forecasts, guidance, estimates, milestones, budgets or
internal or published financial or operating predictions of revenue, earnings,
cash flow or cash position (it being understood that the exceptions in
clauses (7), (8) and (9) shall not prevent or otherwise affect a determination
that the underlying cause of any such change, decline or failure referred to
therein (if not otherwise falling within any of the exceptions provided by
clause (A) and clauses (B)(1) through (9) hereof) is a Material Adverse Effect);
provided further, however, that any effect, change, event or occurrence referred
to in clause (A) or clauses (B)(1), (3) or (4) may be taken into account in
determining whether there has been, or would reasonably be expected to be,
individually or in the aggregate, a Material Adverse Effect to the extent such
effect, change, event or occurrence has a disproportionate adverse effect on the
business, results of operations, assets or financial condition of the Company
and its Subsidiaries, taken as a whole, as compared to other participants in the
industry in which the Company and its Subsidiaries operate (in which case the
incremental disproportionate impact or impacts may be taken into account in
determining whether there has been, or would reasonably be expected to be, a
Material Adverse Effect).

“NASDAQ” means The Nasdaq Stock Market.

 

6



--------------------------------------------------------------------------------

“Permitted Transferee” means, with respect to any Person, (i) any Affiliate of
such Person, (ii) any successor entity of such Person and (iii) with respect to
any Person that is an investment fund, vehicle or similar entity, any other
investment fund, vehicle or similar entity of which such Person or an Affiliate,
advisor or manager of such Person serves as the general partner, manager or
advisor; provided, however, that in no event shall any “portfolio company” (as
such term is customarily used among institutional investors) of any holder of
shares of Series A Preferred Stock or Common Stock or any entity controlled by
any portfolio company of any holder of shares of Series A Preferred Stock or
Common Stock constitute a Permitted Transferee.

“Person” means an individual, corporation, limited liability company,
partnership, joint venture, association, trust, unincorporated organization or
any other entity, including a Governmental Authority.

“Prohibited Transferee” means the Persons listed on Section 1.01 of the Company
Disclosure Letter as a “Prohibited Transferee” and the Affiliates thereof.

“Redemption Date” has the meaning set forth in the Certificate of Designations.

“Refinancing” has the meaning set forth in the Debt Commitment Letter.

“Registrable Securities” has the meaning set forth in the Registration Rights
Agreement.

“Registration Rights Agreement” means that certain Registration Rights Agreement
to be entered into by the Company and the Investor, the form of which is set
forth as Annex II hereto, as it may be amended, supplemented or otherwise
modified.

“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.

“Representatives” means, with respect to any Person, its officers, directors,
principals, partners, managers, members, employees, consultants, agents,
financial advisors, investment bankers, attorneys, accountants, other advisors
and other representatives.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Subsidiary”, when used with respect to any Person, means any corporation,
limited liability company, partnership, association, trust or other entity of
which (x) securities or other ownership interests representing more than 50% of
the ordinary voting power (or, in the case of a partnership, more than 50% of
the general partnership interests) or (y) sufficient voting rights to elect at
least a majority of the board of directors or other governing body are, as of
such date, owned by such Person or one or more Subsidiaries of such Person or by
such Person and one or more Subsidiaries of such Person.

“Target” means ARRIS International plc, a company organized under the laws of
England and Wales.

 

7



--------------------------------------------------------------------------------

“Tax” means any and all federal, state, local or foreign taxes, fees, levies,
duties, tariffs, imposts, and other similar charges (together with any and all
interest, penalties and additions to tax) imposed by any Governmental Authority,
including taxes or other charges on or with respect to income, franchises,
windfall or other profits, gross receipts, property, sales, use, capital stock,
payroll, employment, social security, workers’ compensation, unemployment
compensation or net worth; taxes or other charges in the nature of excise,
withholding, ad valorem, stamp, transfer, value added or gains taxes; license,
registration and documentation fees; and customs duties, tariffs and similar
charges, together with any interest or penalty, in addition to tax or additional
amount imposed by any Governmental Authority.

“Tax Return” means returns, reports, claims for refund, declarations of
estimated Taxes and information statements, including any schedule or attachment
thereto or any amendment thereof, with respect to Taxes filed or required to be
filed with any Governmental Authority, including consolidated, combined and
unitary tax returns.

“Transaction Documents” means this Agreement, the Certificate of Designations,
the Equity Commitment Letter, the Registration Rights Agreement and all other
documents, certificates or agreements executed in connection with the
transactions contemplated by this Agreement, the Certificate of Designations and
the Registration Rights Agreement.

“Transactions” means the Purchase and the other transactions expressly
contemplated by this Agreement and the other Transaction Documents, including
the exercise by any Investor Party of the right to convert Acquired Shares into
shares of Common Stock; provided that, for the avoidance of doubt,
“Transactions” shall not be deemed to include the Acquisition, the Refinancing
or the Debt Financing.

“Transfer” by any Person means, directly or indirectly, to sell, transfer,
assign, pledge, encumber, hypothecate or otherwise dispose of or transfer (by
the operation of law or otherwise), either voluntarily or involuntarily, or to
enter into any contract, option or other arrangement, agreement or understanding
with respect to the sale, transfer, assignment, pledge, encumbrance,
hypothecation or other disposition or transfer (by the operation of law or
otherwise), of any interest in any equity securities beneficially owned by such
Person; provided, however, that, notwithstanding anything to the contrary in
this Agreement, a Transfer shall not include (i) the conversion of one or more
shares of Series A Preferred Stock into shares of Common Stock pursuant to the
Certificate of Designations, (ii) the redemption or other acquisition of Common
Stock or Series A Preferred Stock by the Company, (iii) the transfer (other than
by an Investor Party or an Affiliate of an Investor Party) of any limited
partnership interests or other equity interests in an Investor Party (or any
direct or indirect parent entity of such Investor Party) (provided that if any
transferor or transferee referred to in this clause (iii) ceases to be
controlled (directly or indirectly) by the Person (directly or indirectly)
controlling such Person immediately prior to such transfer, such event shall be
deemed to constitute a “Transfer”) or (iv) any Hedge.

(b) In addition to the terms defined in Section 1.01(a), the following terms
have the meanings assigned thereto in the Sections set forth below:

 

8



--------------------------------------------------------------------------------

Term

  

Section

Acquired Shares    2.01 Action    3.07 Agreement    Preamble Balance Sheet Date
   3.05(c) Bankruptcy and Equity Exception    3.03(a) Capitalization Date   
3.02(a) Carlyle Group    5.14(a) Certificate of Designations    Recitals Closing
   2.02(a) Closing Date    2.02(a) Code    5.12(b) Company    Preamble Company
Disclosure Letter    Article III Company Preferred Stock    3.02(a) Company SEC
Documents    3.05(a) Company Securities    3.02(b) Confidential Information   
5.05 Confidentiality Agreement    5.05 Contract    3.03(b) DOJ    5.02(c) Equity
Commitment Letter    4.04 Equity Financing    4.04 Excluded Carlyle Parties   
5.14(a) Excluded Issuance    5.16(a) Filed SEC Documents    Article III FTC   
5.02(c) Hedge    5.08(a) HSR Form    5.02(b) Initial Investor Director Designees
   5.10(a) Investor    Preamble Investor Representative    Preamble IRS   
5.12(a) Issuer Agreement    5.18 Judgments    3.07 Laws    3.08(a) Non-Recourse
Party    8.05(b) OFAC    3.08(b) Participation Portion    5.16(b)(ii) Permits   
3.08(a) Permitted Loan    5.08(b)(vi) Proposed Securities    5.16(b)(i) Proxy
Statement    5.11(d) Purchase    2.01 Purchase Price    2.01

 

9



--------------------------------------------------------------------------------

Restraints    6.01(a) Restricted Issuance Information    5.16(b)(ii) Series A
Preferred Stock    Recitals Sponsor    4.04 Standstill Expiration Date    5.07
Stockholder Approval    5.11(d) Stockholder Meeting    5.11(d) Termination Date
   7.01(b)

ARTICLE II

Purchase and Sale

Section 2.01 Purchase and Sale. On the terms of this Agreement and subject to
the satisfaction (or, to the extent permitted by applicable Law, waiver by the
party entitled to the benefit thereof) of the conditions set forth in Article
VI, at the Closing, the Investor shall purchase and acquire from the Company an
aggregate of 1,000,000 shares of Series A Preferred Stock, and the Company shall
issue, sell and deliver to the Investor, such shares of Series A Preferred Stock
(the “Acquired Shares”) for a purchase price per Acquired Share equal to $1,000
and an aggregate purchase price of $1,000,000,000.00 (such aggregate purchase
price, the “Purchase Price”). The purchase and sale of the Acquired Shares
pursuant to this Section 2.01 is referred to as the “Purchase”.

Section 2.02 Closing. (a) On the terms of this Agreement, the closing of the
Purchase (the “Closing”) shall occur on such date on which the conditions to the
Closing set forth in Article VI of this Agreement have been satisfied or, to the
extent permitted by applicable Law, waived by the party entitled to the benefit
thereof (other than those conditions that by their nature are to be satisfied at
the Closing, but subject to the satisfaction or waiver of those conditions at
such time) at the offices of Cravath, Swaine & Moore LLP, 825 Eighth Avenue, New
York, New York 10019, or at such other place, time and date as shall be agreed
between the Company and the Investor (the date on which the Closing occurs, the
“Closing Date”). The Company will use reasonable best efforts to provide notice
of the Closing Date in a written notice delivered by the Company to the
Investor, to the extent practicable, at least ten (10) Business Days prior to
the Closing Date; and

(b) At the Closing:

(i) the Company shall deliver to the Investor (1) the Acquired Shares free and
clear of all Liens, except restrictions imposed by the Securities Act,
Section 5.08 and any applicable securities Laws and (2) the Registration Rights
Agreement, duly executed by the Company; and

(ii) the Investor shall (1) pay the Purchase Price to the Company, by wire
transfer in immediately available U.S. federal funds, to the account designated
by the Company in writing and (2) deliver to the Company the Registration Rights
Agreement, duly executed by the Investor.

 

10



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties of the Company

The Company represents and warrants to the Investor as of the date hereof and as
of the Closing (except to the extent made only as of a specified date, in which
case such representation and warranty is made as of such date) that, except as
(A) set forth in the confidential disclosure letter delivered by the Company to
the Investor prior to the execution of this Agreement (the “Company Disclosure
Letter”) (it being understood that any information, item or matter set forth on
one section or subsection of the Company Disclosure Letter shall only be deemed
disclosure with respect to, and shall only be deemed to apply to and qualify,
the section or subsection of this Agreement to which it corresponds in number
and each other section or subsection of this Agreement to the extent that it is
reasonably apparent that such information, item or matter is relevant to such
other section or subsection) or (B) disclosed in any report, schedule, form,
statement or other document (including exhibits) filed with, or furnished to,
the SEC and publicly available after December 31, 2017 and prior to the date
hereof (the “Filed SEC Documents”), other than any risk factor disclosures in
any such Filed SEC Document contained in the “Risk Factors” section or any
forward-looking statements within the meaning of the Securities Act or the
Exchange Act thereof (it being acknowledged that nothing disclosed in the Filed
SEC Documents shall be deemed to qualify or modify the representations and
warranties set forth in Sections 3.02(a), 3.03, 3.10 and 3.11):

Section 3.01 Organization; Standing. (a) The Company is a corporation duly
organized and validly existing under the Laws of the State of Delaware, is in
good standing and has all requisite corporate power and corporate authority
necessary to carry on its business as it is now being conducted, except (other
than with respect to the Company’s due organization and valid existence) as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The Company is duly licensed or qualified to do
business and is in good standing (where such concept is recognized under
applicable Law) in each jurisdiction in which the nature of the business
conducted by it or the character or location of the properties and assets owned
or leased by it makes such licensing or qualification necessary, except where
the failure to be so licensed, qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. True and complete copies of the Company Charter Documents are
included in the Filed SEC Documents.

(b) Each of the Company’s Subsidiaries is duly organized, validly existing and
in good standing (where such concept is recognized under applicable Law) under
the Laws of the jurisdiction of its organization, except where the failure to be
so organized, existing and in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 3.02 Capitalization. (a) The authorized capital stock of the Company
consists of 1,300,000,000 shares of Common Stock and 200,000,000 shares of
preferred stock, par value $0.01 per share (“Company Preferred Stock”), of which
1,000,000 shares of Series A Preferred Stock will be authorized as of the
Closing. At the close of business on November 2, 2018 (the “Capitalization
Date”), (i) 192,223,144 shares of Common Stock were issued and outstanding, (ii)
10,484,099 shares of Common Stock were reserved and available for issuance

 

11



--------------------------------------------------------------------------------

pursuant to the Company Stock Plans, (iii) 4,787,566 shares of Common Stock were
subject to outstanding Company Stock Options, (iv) 2,071,851 Company RSUs were
outstanding pursuant to which a maximum of 2,071,851 shares of Common Stock
could be issued, (v) 295,801 Company PSUs were outstanding pursuant to which a
maximum of 482,420 shares of Common Stock could be issued (assuming maximum
achievement of all applicable performance conditions) and (vi) no shares of
Company Preferred Stock were issued or outstanding.

(b) Except as described in this Section 3.02, as of the Capitalization Date,
there were (i) no outstanding shares of capital stock of, or other equity or
voting interests in, the Company, (ii) no outstanding securities of the Company
convertible into or exchangeable for shares of capital stock of, or other equity
or voting interests in, the Company, (iii) no outstanding options, warrants,
rights or other commitments or agreements to acquire from the Company, or that
obligate the Company to issue, any capital stock of, or other equity or voting
interests (or voting debt) in, or any securities convertible into or
exchangeable for shares of capital stock of, or other equity or voting interests
in, the Company other than obligations under the Company Plans in the ordinary
course of business, (iv) no obligations of the Company to grant, extend or enter
into any subscription, warrant, right, convertible or exchangeable security or
other similar agreement or commitment relating to any capital stock of, or other
equity or voting interests in, the Company (the items in clauses (i), (ii),
(iii) and (iv) being referred to collectively as “Company Securities”) and
(v) no other obligations by the Company or any of its Subsidiaries to make any
payments based on the price or value of any Company Securities. There are no
outstanding agreements of any kind which obligate the Company or any of its
Subsidiaries to repurchase, redeem or otherwise acquire any Company Securities
(other than pursuant to the cashless exercise of Company Stock Options or the
forfeiture or withholding of Taxes with respect to Company Stock Options,
Company RSUs or Company PSUs), or obligate the Company to grant, extend or enter
into any such agreements relating to any Company Securities, including any
agreements granting any preemptive rights, subscription rights, anti-dilutive
rights, rights of first refusal or similar rights with respect to any Company
Securities. None of the Company or any Subsidiary of the Company is a party to
any stockholders’ agreement, voting trust agreement, registration rights
agreement or other similar agreement or understanding relating to any Company
Securities or any other agreement relating to the disposition, voting or
dividends with respect to any Company Securities. All outstanding shares of
Common Stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive rights.

Section 3.03 Authority; Noncontravention. (a) The Company has all necessary
corporate power and corporate authority to execute and deliver this Agreement
and the other Transaction Documents and to perform its obligations hereunder and
thereunder and to consummate the Transactions. The execution, delivery and
performance by the Company of this Agreement and the other Transaction
Documents, and the consummation by it of the Transactions, have been duly
authorized by the Board and no other corporate action on the part of the Company
is necessary to authorize the execution, delivery and performance by the Company
of this Agreement and the other Transaction Documents and the consummation by it
of the Transactions. This Agreement has been duly executed and delivered by the
Company and, assuming due authorization, execution and delivery hereof by the
Investor, constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except that such
enforceability (i) may be limited by bankruptcy, insolvency,

 

12



--------------------------------------------------------------------------------

fraudulent transfer, reorganization, moratorium and other similar Laws of
general application affecting or relating to the enforcement of creditors’
rights generally and (ii) is subject to general principles of equity, whether
considered in a proceeding at law or in equity (the “Bankruptcy and Equity
Exception”). Pursuant to resolutions in form and substance previously reviewed
by the Investor, the Board or a committee thereof composed solely of two or more
“non-employee directors” as defined in Rule 16b-3 of the Exchange Act has
approved, for the express purpose of exempting each such transaction from
Section 16(b) of the Exchange Act, pursuant to Rule 16b-3 thereunder to the
extent applicable, the transactions contemplated by the Transaction Documents,
including the acquisition of the Series A Preferred Stock, any disposition of
such stock upon the conversion thereof, any acquisition of Common Stock upon
conversion of the Series A Preferred Stock, any deemed acquisition or
disposition in connection therewith, and all transactions with the Company
related thereto.

(b) Neither the execution and delivery of this Agreement or the other
Transaction Documents by the Company, nor the consummation by the Company of the
Transactions, nor performance or compliance by the Company with any of the terms
or provisions hereof or thereof, will (i) conflict with or violate any provision
of (A) the Company Charter Documents or (B) the similar organizational documents
of any of the Company’s Subsidiaries or (ii) assuming that the authorizations,
consents and approvals referred to in Section 3.04 are obtained prior to the
Closing Date and the filings referred to in Section 3.04 are made and any
waiting periods thereunder have terminated or expired prior to the Closing Date,
(x) violate any Law or Judgment applicable to the Company or any of its
Subsidiaries or (y) violate or constitute a default (or constitute an event
which, with notice or lapse of time or both, would violate or constitute a
default) under any of the terms or provisions of any loan or credit agreement,
indenture, debenture, note, bond, mortgage, deed of trust, lease, sublease,
license, contract or other agreement (each, a “Contract”) to which the Company
or any of its Subsidiaries is a party or accelerate the Company’s or, if
applicable, any of its Subsidiaries’ obligations under any such Contract,
except, in the case of clause (i)(B) and clause (ii), as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 3.04 Governmental Approvals. Except for (a) the filing of the
Certificate of Designations with the Secretary of State of the State of
Delaware, (b) filings required under, and compliance with other applicable
requirements of the HSR Act and (c) compliance with any applicable state
securities or blue sky laws, no consent or approval of, or filing, license,
permit or authorization, declaration or registration with, any Governmental
Authority is necessary for the execution and delivery of this Agreement and the
other Transaction Documents by the Company, the performance by the Company of
its obligations hereunder and thereunder and the consummation by the Company of
the Transactions, other than such other consents, approvals, filings, licenses,
permits or authorizations, declarations or registrations that, if not obtained,
made or given, would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 3.05 Company SEC Documents; Undisclosed Liabilities. (a) The Company has
filed with the SEC, on a timely basis, all required reports, schedules, forms,
statements and other documents required to be filed by the Company with the SEC
pursuant to the Exchange Act since January 1, 2017 (collectively, the “Company
SEC Documents”). As of their respective SEC filing dates, the Company SEC
Documents complied

 

13



--------------------------------------------------------------------------------

as to form in all material respects with the requirements of the Securities Act,
the Exchange Act or the Sarbanes-Oxley Act of 2002 (and the regulations
promulgated thereunder), as the case may be, applicable to such Company SEC
Documents, and none of the Company SEC Documents as of such respective dates
(or, if amended prior to the date hereof, the date of the filing of such
amendment, with respect to the disclosures that are amended) contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.

(b) The consolidated financial statements of the Company (including all related
notes or schedules) included or incorporated by reference in the Company SEC
Documents complied as to form, as of their respective dates of filing with the
SEC, in all material respects with the published rules and regulations of the
SEC with respect thereto, have been prepared in all material respects in
accordance with GAAP (except, in the case of unaudited quarterly statements, as
permitted by Form 10-Q of the SEC or other rules and regulations of the SEC)
applied on a consistent basis during the periods involved (except (i) as may be
indicated in the notes thereto or (ii) as permitted by Regulation S-X) and
present fairly, in all material respects, the consolidated financial position of
the Company as of the dates thereof and the consolidated results of its
operations and its cash flows for the periods shown (subject, in the case of
unaudited quarterly financial statements, to normal year-end adjustments).

(c) Neither the Company nor any of its Subsidiaries has any liabilities of any
nature (whether accrued, absolute, contingent or otherwise) that would be
required under GAAP, as in effect on the date hereof, to be reflected on a
consolidated balance sheet of the Company (including the notes thereto) except
liabilities (i) reflected or reserved against in the balance sheet (or the notes
thereto) of the Company and its Subsidiaries as of June 30, 2018 (the “Balance
Sheet Date”) included in the Filed SEC Documents, (ii) incurred after the
Balance Sheet Date in the ordinary course of business, (iii) as expressly
contemplated by this Agreement or otherwise incurred in connection with the
Transactions, the Acquisition, the Refinancing or the Debt Financing, (iv) that
have been discharged or paid prior to the date of this Agreement or (v) as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(d) The Company has established and maintains, and at all times since January 1,
2017 has maintained, disclosure controls and procedures and a system of internal
controls over financial reporting (as such terms are defined in paragraphs
(e) and (f), respectively, of Rule 13a-15 under the Exchange Act) as required by
Rule 13a-15 under the Exchange Act. Neither the Company nor, to the Company’s
Knowledge, the Company’s independent registered public accounting firm, has
identified or been made aware of “significant deficiencies” or “material
weaknesses” (as defined by the Public Company Accounting Oversight Board) in the
design or operation of the Company’s internal controls over and procedures
relating to financial reporting which would reasonably be expected to adversely
affect in any material respect the Company’s ability to record, process,
summarize and report financial data, in each case which has not been
subsequently remediated.

 

14



--------------------------------------------------------------------------------

Section 3.06 Absence of Certain Changes. Since January 1, 2018 through the date
of this Agreement (a) except for the execution and performance of this
Agreement, the Acquisition Agreement and the Debt Commitment Letter and any
other agreements contemplated thereby and the discussions, negotiations and
transactions related thereto, the business of the Company and its Subsidiaries
has been carried on and conducted in all material respects in the ordinary
course of business and (b) there has not been any Material Adverse Effect or any
event, change or occurrence that would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Since June 30, 2018
through the date of this Agreement, the Company has not taken any actions which,
had such actions been taken after the date of this Agreement, would have
required the written consent of the Investor Parties pursuant to Section 5.01.

Section 3.07 Legal Proceedings. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, to the
Knowledge of the Company, as of the date of this Agreement, there is no
(a) pending or threatened legal or administrative proceeding, suit,
investigation, arbitration or action (an “Action”) against the Company or any of
its Subsidiaries or (b) outstanding order, judgment, injunction, ruling, writ or
decree of any Governmental Authority (“Judgments”) imposed upon the Company or
any of its Subsidiaries, in each case, by or before any Governmental Authority.

Section 3.08 Compliance with Laws; Permits.

(a) The Company and each of its Subsidiaries are and since January 1, 2017 have
been, in compliance with all state or federal laws, common law, statutes,
ordinances, codes, rules or regulations or other similar requirement enacted,
adopted, promulgated, or applied by any Governmental Authority (“Laws”) or
Judgments, in each case, that are applicable to the Company or any of its
Subsidiaries, except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. The Company and each of its
Subsidiaries hold all licenses, franchises, permits, certificates, approvals and
authorizations from Governmental Authorities (“Permits”) necessary for the
lawful conduct of their respective businesses, except where the failure to hold
the same would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(b) The Company, each of its Subsidiaries, and each of their officers,
directors, employees and, to the Company’s Knowledge, agents acting on their
behalf is, and since November 1, 2013 has been, in compliance in all material
respects with (x) all applicable trade, export control, import, and antiboycott
laws and regulations, including the U.S. Export Administration Regulations (15
C.F.R. Parts 730-774), (y) the Foreign Corrupt Practices Act of 1977 and any
rules and regulations promulgated thereunder, and any other Laws applicable to
the Company and its Subsidiaries that address the prevention of corruption or
bribery, and (z) all laws, regulations, orders or other financial restrictions
administered by the Office of Foreign Assets Control of the United States
Treasury Department (“OFAC”), including OFAC’s Specially Designated Nationals
List, U.S. sanctions related to or administered by the U.S. Department of State,
and sanctions laws, regulations, directives, measures or embargos imposed or
administered by the United Nations Security Council, Her Majesty’s Treasury, or
the European Union. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, neither the Company
nor any of its Subsidiaries maintain or need any national security clearance or
authorization to access classified information or facilities to perform any
current business or proposed business.

 

15



--------------------------------------------------------------------------------

Section 3.09 Tax Matters. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect: (a) the Company and
each of its Subsidiaries has prepared (or caused to be prepared) and timely
filed (taking into account valid extensions of time within which to file) all
Tax Returns required to be filed by any of them, and all such filed Tax Returns
(taking into account all amendments thereto) are true, complete and accurate,
(b) all Taxes owed by the Company and each of its Subsidiaries that are due
(whether or not shown on any Tax Return) have been timely paid except for Taxes
which are being contested in good faith by appropriate proceedings and which
have been adequately reserved against in accordance with GAAP, (c) no
examination or audit of any Tax Return relating to any Taxes of the Company or
any of its Subsidiaries or with respect to any Taxes due from or with respect to
the Company or any of its Subsidiaries by any Governmental Authority is
currently in progress or threatened in writing and (d) none of the Company or
any of its Subsidiaries has engaged in, or has any liability or obligation with
respect to, any “listed transaction” within the meaning of Treasury Regulations
Section 1.6011-4(b)(2).

Section 3.10 No Rights Agreement; Anti-Takeover Provisions. (a) The Company is
not party to a stockholder rights agreement, “poison pill” or similar
anti-takeover agreement or plan.

(b) The Board has taken all necessary actions to ensure that no restrictions
included in any “control share acquisition,” “fair price,” “moratorium,”
“business combination” or other state anti-takeover Law (including Section 203
of the DGCL) is, or as of the Closing will be, applicable to the Purchase.

Section 3.11 Brokers and Other Advisors. Except for Allen & Company LLC,
Deutsche Bank Securities Inc. and J.P. Morgan Securities LLC, the fees and
expenses of which will be paid by the Company, no broker, investment banker,
financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission, or the reimbursement of
expenses in connection therewith, in connection with the Transactions based upon
arrangements made by or on behalf of the Company or any of its Subsidiaries.

Section 3.12 Sale of Securities. Assuming the accuracy of the representations
and warranties set forth in Section 4.08, the sale of the shares of Series A
Preferred Stock pursuant to this Agreement is exempt from the registration and
prospectus delivery requirements of the Securities Act and the rules and
regulations thereunder. Without limiting the foregoing, neither the Company nor,
to the Knowledge of the Company, any other Person authorized by the Company to
act on its behalf, has engaged in a general solicitation or general advertising
(within the meaning of Regulation D of the Securities Act) of investors with
respect to offers or sales of Series A Preferred Stock, and neither the Company
nor, to the Knowledge of the Company, any Person acting on its behalf has made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause the offering or issuance of Series A
Preferred Stock under this Agreement to be integrated with prior offerings by
the Company for purposes of the Securities Act that would result in none of
Regulation D or any other applicable exemption from registration under the
Securities Act to be available, nor will the Company take any action or steps
that would cause the offering or issuance of Series A Preferred Stock under this
Agreement to be integrated with other offerings by the Company.

 

16



--------------------------------------------------------------------------------

Section 3.13 Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act and listed on NASDAQ,
and the Company has taken no action designed to, or which to the Knowledge of
the Company is reasonably likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from NASDAQ, nor has the Company received as of the date of this Agreement
any notification that the SEC or NASDAQ is contemplating terminating such
registration or listing.

Section 3.14 Status of Securities. As of the Closing, the Acquired Shares, any
shares of Series A Preferred Stock to be issued as PIK Dividends (as defined in
the Certificate of Designations) and the shares of Common Stock issuable upon
conversion of any of the foregoing shares will be, when issued, duly authorized
by all necessary corporate action on the part of the Company, validly issued,
fully paid and nonassessable and issued in compliance with all applicable
federal and state securities Laws and will not be subject to preemptive rights
of any other stockholder of the Company, and will be free and clear of all
Liens, except restrictions imposed by the Securities Act, Section 5.08 and any
applicable securities Laws. The shares of Series A Preferred Stock to be issued
as PIK Dividends (as defined in the Certificate of Designations) and the shares
of Common Stock issuable upon conversion of the Acquired Shares have been duly
reserved for issuance. The respective rights, preferences, privileges, and
restrictions of the Series A Preferred Stock and the Common Stock are as stated
in the Company Charter Documents (including the Certificate of Designations) or
as otherwise provided by applicable Law.

Section 3.15 Ability to Pay Dividends. Except with respect to the covenants
contained in (a) the Existing Credit Agreements or (b) the Indentures, the
Company is not party to any material Contract, and is not subject to any
provision in the Company Charter Documents or resolutions of the Board that, in
each case, by its terms prohibits or prevents the Company from paying dividends
in form and the amounts contemplated by the Certificate of Designations. The
Company and its Subsidiaries are not in material breach of, or default or
violation under, the Existing Credit Agreements or the Indentures.

Section 3.16 No Other Company Representations or Warranties. Except for the
representations and warranties made by the Company in this Article III and in
any certificate or other document delivered in connection with this Agreement,
neither the Company nor any other Person acting on its behalf makes any other
express or implied representation or warranty with respect to the Series A
Preferred Stock, the Common Stock, the Company or any of its Subsidiaries or
their respective businesses, operations, properties, assets, liabilities,
condition (financial or otherwise) or prospects, notwithstanding the delivery or
disclosure to the Investor or its Representatives of any documentation,
forecasts or other information with respect to any one or more of the foregoing,
and the Investor acknowledges the foregoing. In particular, and without limiting
the generality of the foregoing, except for the representations and warranties
made by the Company in this Article III and in any certificate or other document
delivered in connection with this Agreement, neither the Company nor any other
Person makes or has made any express or implied representation or warranty to
the Investor or its Representatives with respect to (a) any financial
projection, forecast, estimate, budget or prospect information relating to the
Company, any of its Subsidiaries or their respective businesses or (b) any oral
or written information presented to the Investor or its Representatives in the
course of its due diligence investigation of the Company, the negotiation of
this Agreement or the course of the Transactions or any other transactions or
potential transactions involving the Company and the Investor.

 

17



--------------------------------------------------------------------------------

Section 3.17 No Other Investor Representations or Warranties. Except for the
representations and warranties expressly set forth in Article IV and in any
certificate or other document delivered in connection with this Agreement, the
Company hereby acknowledges that no Investor nor any other Person, (a) has made
or is making any other express or implied representation or warranty with
respect to such Investor or any of its Subsidiaries or their respective
businesses, operations, assets, liabilities, condition (financial or otherwise)
or prospects, including with respect to any information provided or made
available to the Company or any of its Representatives or any information
developed by the Company or any of its Representatives or (b) except in the case
of fraud, will have or be subject to any liability or indemnification obligation
to the Company resulting from the delivery, dissemination or any other
distribution to the Company or any of its Representatives, or the use by the
Company or any of its Representatives, of any information, documents, estimates,
projections, forecasts or other forward-looking information, business plans or
other material developed by or provided or made available to the Company or any
of its Representatives, including in due diligence materials, in anticipation or
contemplation of any of the Transactions or any other transactions or potential
transactions involving the Company and the Investor. The Company, on behalf of
itself and on behalf of its respective Affiliates, expressly waives any such
claim relating to the foregoing matters, except with respect to fraud.

ARTICLE IV

Representations and Warranties of the Investor

The Investor represents and warrants to the Company, as of the date hereof and
as of the Closing Date:

Section 4.01 Organization; Standing. The Investor is a limited partnership or
limited liability company duly organized, validly existing and in good standing
under the Laws of its jurisdiction of organization and the Investor has all
requisite power and authority necessary to carry on its business as it is now
being conducted and is duly licensed or qualified to do business and is in good
standing in each jurisdiction in which the nature of the business conducted by
it or the character or location of the properties and assets owned or leased by
it makes such licensing or qualification necessary, except where the failure to
be so licensed, qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have an Investor Material Adverse Effect.

Section 4.02 Authority; Noncontravention. (a) The Investor has all necessary
power and authority to execute and deliver this Agreement and the other
Transaction Documents, to perform its obligations hereunder and thereunder and
to consummate the Transactions. The execution, delivery and performance by the
Investor of this Agreement and the other Transaction Documents and the
consummation by such Investor of the Transactions have been duly authorized and
approved by all necessary action on the part of such Investor, and no further
action, approval or authorization by any of its stockholders, partners, members
or other equity

 

18



--------------------------------------------------------------------------------

owners, as the case may be, is necessary to authorize the execution, delivery
and performance by such Investor of this Agreement and the other Transaction
Documents and the consummation by the Investor of the Transactions. This
Agreement has been duly executed and delivered by the Investor and, assuming due
authorization, execution and delivery hereof by the Company, constitutes a
legal, valid and binding obligation of such Investor, enforceable against it in
accordance with its terms, subject to the Bankruptcy and Equity Exception.
Neither the execution and delivery of this Agreement or the other Transaction
Documents by the Investor, nor the consummation of the Transactions by the
Investor, nor performance or compliance by the Investor with any of the terms or
provisions hereof or thereof, will (i) conflict with or violate any provision of
the certificate or articles of incorporation, bylaws or other comparable charter
or organizational documents of such Investor or (ii) assuming that the
authorizations, consents and approvals referred to in Section 4.03 are obtained
prior to the Closing Date and the filings referred to in Section 4.03 are made
and any waiting periods with respect to such filings have terminated or expired
prior to the Closing Date, (x) violate any Law or Judgment applicable to the
Investor or any of its Subsidiaries or (y) violate or constitute a default (or
constitute an event which, with notice or lapse of time or both, would violate
or constitute a default) under any of the terms, conditions or provisions of any
Contract to which such Investor or any of its Subsidiaries is a party or
accelerate such Investor’s or any of its Subsidiaries’, if applicable,
obligations under any such Contract, except, in the case of clause (ii), as
would not, individually or in the aggregate, reasonably be expected to have an
Investor Material Adverse Effect.

Section 4.03 Governmental Approvals. Except for (a) the filing by the Company of
the Certificate of Designations with the Secretary of State of the State of
Delaware and (b) filings required under, and compliance with other applicable
requirements of, the HSR Act, no consent or approval of, or filing, license,
permit or authorization, declaration or registration with, any Governmental
Authority is necessary for the execution and delivery of this Agreement and the
other Transaction Documents by the Investor, the performance by such Investor of
its obligations hereunder and thereunder and the consummation by such Investor
of the Transactions, other than such other consents, approvals, filings,
licenses, permits, authorizations, declarations or registrations that, if not
obtained, made or given, would not, individually or in the aggregate, reasonably
be expected to have an Investor Material Adverse Effect.

Section 4.04 Financing. The Investor has received a fully executed commitment
letter, dated as of the date hereof (the “Equity Commitment Letter”), from the
equity financing source party thereto (the “Sponsor”), a true, accurate and
complete copy of which as in effect on the date of this Agreement was made
available to the Company on the date hereof, pursuant to which the Sponsor has
committed, on the terms set forth therein, to provide to the Investor (directly
or indirectly) the equity financing set forth therein (the “Equity Financing”).
As of the date hereof, the Equity Commitment Letter has not been amended,
modified, terminated or withdrawn (and no such amendment, modification,
termination or withdrawal is contemplated by Investor or the Sponsor) and the
Equity Commitment Letter is in full force and effect and constitutes the legal,
valid and binding obligations of Investor and the Sponsor, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws affecting creditors’ rights and to general principles of
equity. There are no other agreements, side letters or arrangements relating to
the Equity Commitment Letter that could affect the availability of the Equity
Financing other than as expressly set forth

 

19



--------------------------------------------------------------------------------

in the Equity Commitment Letter. No event has occurred which, with or without
notice, lapse of time or both, would or would reasonably be expected to
constitute a default or breach on the part of the Investor, the Sponsor or any
of their respective Affiliates under the Equity Commitment Letter. The Equity
Financing is subject to no conditions to the obligations of the parties under
the Equity Commitment Letter to make the full amount of the Equity Financing
available at the Closing other than those set forth in the Equity Commitment
Letter.

Section 4.05 Ownership of Company Stock. None of the Investor nor any of its
Affiliates owns any capital stock or other securities of the Company.

Section 4.06 Brokers and Other Advisors. No broker, investment banker, financial
advisor or other Person is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or commission, or the reimbursement of expenses
in connection therewith, in connection with the Transactions based upon
arrangements made by or on behalf of the Investor or any of their respective
Subsidiaries, except for Persons, if any, whose fees and expenses will be paid
by the Investor.

Section 4.07 Non-Reliance on Company Estimates, Projections, Forecasts,
Forward-Looking Statements and Business Plans. In connection with the due
diligence investigation of the Company by the Investor and its respective
Representatives, the Investor and its respective Representatives have received
and may continue to receive from the Company and its Representatives certain
estimates, projections, forecasts and other forward-looking information, as well
as certain business plan information containing such information, regarding the
Company, the Target and their respective Subsidiaries and their respective
businesses and operations. Such Investor hereby acknowledges that there are
uncertainties inherent in attempting to make such estimates, projections,
forecasts and other forward-looking statements, as well as in such business
plans, with which such Investor is familiar, that the Investor is making its own
evaluation of the adequacy and accuracy of all estimates, projections, forecasts
and other forward-looking information, as well as such business plans, so
furnished to such Investor (including the reasonableness of the assumptions
underlying such estimates, projections, forecasts, forward-looking information
or business plans), and that except for the representations and warranties made
by the Company in Article III of this Agreement and in any certificate or other
document delivered in connection with this Agreement, such Investor will have no
claim against the Company, the Target and any of their respective Subsidiaries,
or any of their respective Representatives, with respect thereto, except with
respect to fraud.

Section 4.08 Purchase for Investment. The Investor acknowledges that the Series
A Preferred Stock and the Common Stock issuable upon the conversion of the
Series A Preferred Stock have not been registered under the Securities Act or
under any state or other applicable securities laws. The Investor
(a) acknowledges that it is acquiring the Series A Preferred Stock and the
Common Stock issuable upon the conversion of the Series A Preferred Stock
pursuant to an exemption from registration under the Securities Act solely for
investment with no intention to distribute any of the foregoing to any Person,
(b) will not sell, transfer, or otherwise dispose of any of the Series A
Preferred Stock or the Common Stock issuable upon the conversion of the Series A
Preferred Stock, except in compliance with this Agreement and the registration
requirements or exemption provisions of the Securities Act and any other
applicable securities Laws, (c) has such knowledge and experience in financial
and business matters and in

 

20



--------------------------------------------------------------------------------

investments of this type that it is capable of evaluating the merits and risks
of its investment in the Series A Preferred Stock and the Common Stock issuable
upon the conversion of the Series A Preferred Stock and of making an informed
investment decision, (d) is an “accredited investor” (as that term is defined by
Rule 501 of the Securities Act) and (e) (1) has been furnished with or has had
full access to all the information that it considers necessary or appropriate to
make an informed investment decision with respect to the Series A Preferred
Stock and the Common Stock issuable upon the conversion of the Series A
Preferred Stock, (2) has had an opportunity to discuss with the Company and its
Representatives the intended business and financial affairs of the Company and
to obtain information necessary to verify any information furnished to it or to
which it had access and (3) can bear the economic risk of (i) an investment in
the Series A Preferred Stock and the Common Stock issuable upon the conversion
of the Series A Preferred Stock indefinitely and (ii) a total loss in respect of
such investment. Such Investor has such knowledge and experience in business and
financial matters so as to enable it to understand and evaluate the risks of,
and form an investment decision with respect to its investment in, the Series A
Preferred Stock and the Common Stock issuable upon the conversion of the Series
A Preferred Stock and to protect its own interest in connection with such
investment.

Section 4.09 No Other Company Representations or Warranties. Except for the
representations and warranties expressly set forth in Article III and in any
certificate or other document delivered in connection with this Agreement, such
Investor hereby acknowledges that neither the Company, the Target nor any of
their respective Subsidiaries, nor any other Person, (a) has made or is making
any other express or implied representation or warranty with respect to the
Company, the Target or any of their respective Subsidiaries or their respective
businesses, operations, assets, liabilities, condition (financial or otherwise)
or prospects, including with respect to any information provided or made
available to such Investor or any of its Representatives or any information
developed by such Investor or any of its Representatives or (b) except in the
case of fraud, will have or be subject to any liability or indemnification
obligation to such Investor resulting from the delivery, dissemination or any
other distribution to such Investor or any of its Representatives, or the use by
such Investor or any of its Representatives, of any information, documents,
estimates, projections, forecasts or other forward-looking information, business
plans or other material developed by or provided or made available to such
Investor or any of its Representatives, including in due diligence materials,
“data rooms” or management presentations (formal or informal), in anticipation
or contemplation of any of the Transactions, the Acquisition, the Refinancing,
the Debt Financing or any other transactions or potential transactions involving
the Company and/or the Target and such Investor. Such Investor, on behalf of
itself and on behalf of its respective Affiliates, expressly waives any such
claim relating to the foregoing matters, except with respect to fraud. Such
Investor hereby acknowledges (for itself and on behalf of its Affiliates and
Representatives) that it has conducted, to its satisfaction, its own independent
investigation of the business, operations, assets and financial condition of the
Company, the Target and their respective Subsidiaries and, in making its
determination to proceed with the Transactions, such Investor and its Affiliates
and Representatives have relied on the results of their own independent
investigation.

 

21



--------------------------------------------------------------------------------

ARTICLE V

Additional Agreements

Section 5.01 Negative Covenants. Except as required by applicable Law, Judgment
or to comply with any notice from a Governmental Authority, as expressly
contemplated, required or permitted by the Acquisition Agreement as in effect on
the date hereof, the Debt Commitment Letter as in effect on the date hereof or
this Agreement or as described in Section 5.01 of the Company Disclosure Letter,
(i) during the period from the date of this Agreement until the Closing Date (or
such earlier date on which this Agreement may be terminated pursuant to
Section 7.01), (1) unless the Investor Parties otherwise consent in writing
(such consent not to be unreasonably withheld, delayed or conditioned) the
Company shall, and shall cause its Subsidiaries to, use their commercially
reasonable efforts to operate their businesses in all material respects in the
ordinary course and (2) unless the Investor Parties otherwise consent in writing
(such consent not to be unreasonably withheld, delayed or conditioned with
respect to the actions contemplated by Sections 5.01(b), (f), (g) and (h), the
Company shall not:

(a) other than the authorization and issuance of the Series A Preferred Stock to
the Investor and the consummation of the other Transactions and the Acquisition,
issue, sell or grant any shares of its capital stock or other equity or voting
interests, or any securities or rights convertible into, exchangeable or
exercisable for, or evidencing the right to subscribe for any shares of its
capital stock or other equity or voting interests, or any rights, warrants or
options to purchase any shares of its capital stock or other equity or voting
interests; provided that the Company may issue or grant shares of Common Stock
or other securities in the ordinary course of business pursuant to the terms of
a Company Plan in effect on the date of this Agreement;

(b) redeem, purchase or otherwise acquire any of its outstanding shares of
capital stock or other equity or voting interests, or any rights, warrants or
options to acquire any shares of its capital stock or other equity or voting
interests (other than pursuant to the cashless exercise of Company Stock Options
or the forfeiture or withholding of Taxes with respect to Company Stock Options,
Company RSUs or Company PSUs);

(c) establish a record date for, declare, set aside for payment or pay any
dividend on, or make any other distribution in respect of, any shares of its
capital stock or other equity or voting interests;

(d) split, combine, subdivide or reclassify any shares of its capital stock or
other equity or voting interests;

(e) amend or supplement the Company Charter Documents in a manner that would
affect the Investor Parties in an adverse manner either as a holder of Series A
Preferred Stock or with respect to the rights of the Investor Parties under this
Agreement;

 

22



--------------------------------------------------------------------------------

(f) make any acquisition (including by merger) of the capital stock or any other
equity interest or a material portion of the assets of any other Person, if the
aggregate amount of consideration paid or transferred by the Company and its
Subsidiaries in connection with all such transactions would exceed $100,000,000;
provided that for the avoidance of doubt, the foregoing shall not restrict the
Company’s or any of its Subsidiaries’ ability to make any acquisition of
inventory in the ordinary course of business consistent with past practice;

(g) sell, license or lease to any Person, in a single transaction or series of
related transactions, any of its properties, rights or assets for consideration,
individually or in the aggregate, in excess of $100,000,000 except
(A) dispositions of inventory and dispositions of obsolete, surplus or worn out
assets or assets that are no longer used or useful in the conduct of the
business of the Company or any of its Subsidiaries, (B) transfers among the
Company and its Subsidiaries, (C) leases and subleases of real property owned by
the Company or its Subsidiaries and leases of real property under which the
Company or any of its Subsidiaries is a tenant or a subtenant and voluntary
terminations or surrenders of such leases or subleases in each case in the
ordinary course of business, (D) sales of real property owned by the Company or
its Subsidiaries in the ordinary course of business or (E) non-exclusive
licenses of intellectual property granted in the ordinary course of business
consistent with past practice; or

(h) enter into any new, or amend, terminate or renew in any material respect,
any material Contract between the Company or one of its Subsidiaries, on the one
hand, and any of its Affiliates (other than the Company’s Subsidiaries) or any
officer or director of the Company or any of its Subsidiaries, on the other
hand, outside the ordinary course of business;

provided that nothing in this Section 5.01 or elsewhere in this Agreement shall
prohibit or otherwise restrict the Company from taking any action necessary to
perform its obligations under the Acquisition Agreement as in effect on the date
hereof and consummate the Acquisition in accordance with the terms of the
Acquisition Agreement as in effect on the date hereof, including taking any
actions contemplated by Section 6.5(e) of the Acquisition Agreement as in effect
on the date hereof.

Section 5.02 Reasonable Best Efforts; Filings. (a) Subject to the terms and
conditions of this Agreement, each of the Company and the Investor Parties shall
cooperate with each other and use (and shall cause its Subsidiaries to use) its
reasonable best efforts (unless, with respect to any action, another standard of
performance is expressly provided for herein) to promptly (i) take, or cause to
be taken, all actions, and do, or cause to be done, and assist and cooperate
with each other in doing, all things necessary, proper or advisable to cause the
conditions to Closing to be satisfied as promptly as reasonably practicable and
to consummate and make effective, in the most expeditious manner reasonably
practicable, the Transactions, including preparing and filing promptly and fully
all documentation to effect all necessary filings, notices, petitions,
statements, registrations, submissions of information, applications and other
documents, (ii) obtain all approvals, consents, registrations, waivers, permits,
authorizations, orders and other confirmations from any Governmental Authority
or third party necessary, proper or advisable to consummate the Transactions,
(iii) execute and deliver any additional instruments necessary to consummate the
Transactions and (iv) defend or contest in good faith any Action brought by a
third party that could otherwise prevent or impede, interfere with, hinder or
delay in any material respect the consummation of the Transactions. For the
avoidance of doubt, nothing in this Agreement or any of the Transaction
Documents shall require the Company to take any action or refrain from taking
any action under or in connection with the Acquisition Agreement or the Debt
Commitment Letter.

 

23



--------------------------------------------------------------------------------

(b) The Company and the Investor Parties agree to make an appropriate filing of
a Notification and Report Form (“HSR Form”) pursuant to the HSR Act with respect
to the Transactions (which shall request the early termination of any waiting
period applicable to the Transactions under the HSR Act) as promptly as
reasonably practicable following the date of this Agreement, and to supply as
promptly as reasonably practicable any additional information and documentary
material that may be requested pursuant to the HSR Act and to promptly take any
and all steps necessary to avoid or eliminate each and every impediment and
obtain all consents that may be required pursuant to the HSR Act, so as to
enable the parties hereto to consummate the Transactions.

(c) Each of the Company and the Investor Parties shall use their respective
reasonable best efforts to (i) cooperate in all respects with the other party in
connection with any filing or submission with a Governmental Authority in
connection with the Transactions and in connection with any investigation or
other inquiry by or before a Governmental Authority relating to the
Transactions, including any proceeding initiated by a private person, (ii) keep
the other party informed in all material respects and on a reasonably timely
basis of any material communication received by the Company or the Investor
Parties, as the case may be, from or given by the Company or the Investor
Parties, as the case may be, to the Federal Trade Commission (“FTC”), the
Department of Justice (“DOJ”) or any other Governmental Authority and of any
material communication received or given in connection with any proceeding by a
private Person, in each case regarding the Transactions, (iii) subject to
applicable Laws relating to the exchange of information, and to the extent
reasonably practicable, consult with the other party with respect to information
relating to such party and its respective Subsidiaries, as the case may be, that
appears in any filing made with, or written materials submitted to, any third
Person or any Governmental Authority in connection with the Transactions, other
than “4(c) and 4(d) documents” as that term is used in the rules and regulations
under the HSR Act and other confidential information contained in the HSR Form,
and (iv) to the extent permitted by the FTC, the DOJ or such other applicable
Governmental Authority or other Person, give the other party the opportunity to
attend and participate in such meetings and conferences.

(d) Notwithstanding anything to the contrary in this Agreement, nothing in this
Section 5.02 shall require Carlyle to take any action to cause any of its
controlled Affiliates (other than the Investor Parties or any assignees of the
Investor that become a party to this Agreement pursuant to Section 8.03 and
their respective controlled Affiliates), including selling, divesting,
conveying, holding separate, or otherwise limiting its freedom of action with
respect to any assets, rights, products, licenses, businesses, operations, or
interest therein, of any such Affiliates or any direct or indirect portfolio
companies of investment funds advised or managed by one or more Affiliates of
such Investor Party with respect to satisfying the condition set forth in
Section 6.01(b). The parties understand and agree that all obligations of
Investor related to regulatory approvals shall be governed exclusively by this
Section 5.02.

Section 5.03 Corporate Actions. (a) At any time that any Series A Preferred
Stock is outstanding, the Company shall:

(i) from time to time take all lawful action within its control to cause the
authorized capital stock of the Company to include a sufficient number of
authorized but unissued shares of Common Stock to satisfy the conversion
requirements of all shares of the Series A Preferred Stock then outstanding; and

 

24



--------------------------------------------------------------------------------

(ii) not effect any voluntary deregistration under the Exchange Act or any
voluntary delisting with NASDAQ in respect of the Common Stock other than in
connection with a Change of Control (as defined in the Certificate of
Designations) pursuant to which the Company agrees to satisfy, or will otherwise
cause the satisfaction, in full of its obligations under Section 9(a) of the
Certificate of Designations or is otherwise consistent with the terms set forth
in Section 9(j) of the Certificate of Designations.

(b) Prior to the Closing, the Company shall file with the Secretary of State of
the State of Delaware the Certificate of Designations in the form attached
hereto as Annex I, with such changes thereto as the parties may reasonably
agree.

(c) If any occurrence since the date of this Agreement until the Closing would
have resulted in an adjustment to the Conversion Rate pursuant to the
Certificate of Designations if the Series A Preferred Stock had been issued and
outstanding since the date of this Agreement, the Company shall adjust the
Conversion Rate, effective as of the Closing, in the same manner as would have
been required by the Certificate of Designations if the Series A Preferred Stock
had been issued and outstanding since the date of this Agreement. For the
avoidance of doubt, no adjustments to the Conversion Rate shall be made as a
result of the Acquisition, the Refinancing or the Debt Financing so long as such
transactions are consummated on the basis of the Acquisition Agreement and the
Debt Commitment Letter in effect as of the date hereof.

(d) So long as any shares of Series A Preferred Stock are beneficially owned by
the Investor Parties, unless the Investor Parties otherwise consent in writing
(such consent not to be unreasonably withheld, delayed or conditioned), the
Company shall not (i) enter into any material transaction with a “related party”
(as such term is defined in Item 404 of Regulation S-K promulgated under the
Exchange Act) of the Company that does not comply with the Company’s policy for
the evaluation and approval of related person transactions or (ii) repurchase or
redeem any outstanding Common Stock from a “related party” (as such term is
defined in Item 404 of Regulation S-K promulgated under the Exchange Act) in a
privately negotiated transaction at a price that is more than the Current Market
Price (as defined in the Certificate of Designations) as of the date of
repurchase or redemption; provided that, for the avoidance of doubt, this
Section 5.03(d) shall not restrict (x) any repurchase of unvested shares
following termination of a Company employee, advisor or consultant or (y) any
repurchase or redemption of the Common Stock which is offered to all holders of
Common Stock.

(e) So long as the 5% Beneficial Ownership Requirement is satisfied, the Company
and its Subsidiaries shall (x) not adopt, approve or agree to adopt a
stockholder rights agreement, “poison pill” or similar anti-takeover agreement
or plan that is applicable to the Investor Parties unless the Company has
excluded the Investor Parties from the definition of “acquiring person” (or such
similar term) as such term is defined in such anti-takeover agreement to the
extent of the Investor Parties’ beneficial ownership of Common Stock as of the
date of Closing and (y) take such actions as may be necessary to render
inapplicable any control share acquisition, interested stockholder, business
combination or similar anti-takeover provision in the DGCL and/or the Company
Charter Documents that is or could become applicable to the Investor Parties as
a result of the Transactions, including the Company’s issuance of shares of
Common Stock upon conversion of the Series A Preferred Stock and any issuance
pursuant to Section 5.16.

 

25



--------------------------------------------------------------------------------

Section 5.04 Public Disclosure. The Investor Parties and the Company shall
consult with each other before issuing, and give each other the opportunity to
review and comment upon, any press release or other public statements with
respect to the Transaction Documents or the Transactions, and shall not issue
any such press release or make any such public statement prior to such
consultation, except as may be required by applicable Law, Judgment, court
process or the rules and regulations of any national securities exchange or
national securities quotation system. Notwithstanding the forgoing, this
Section 5.04 shall not apply to any press release or other public statement made
by the Company or the Investor Parties (a) which does not contain any
information relating to the Transactions that has not been previously announced
or made public in accordance with the terms of this Agreement or (b) is made in
the ordinary course of business and does not relate specifically to the signing
of the Transaction Documents or the Transactions.

Section 5.05 Confidentiality. The Investor Parties will, and will cause its
Affiliates and Representatives to, keep confidential any information (including
oral, written and electronic information) concerning the Company, its
Subsidiaries or its Affiliates that may be furnished to any Investor Party, its
Affiliates or its or their respective Representatives by or on behalf of the
Company or any of its Representatives pursuant to this Agreement, including any
such information provided pursuant to Section 5.15 of this Agreement
(“Confidential Information”) and to use the Confidential Information solely for
the purposes of monitoring, administering or managing the Investor Parties’
investment in the Company made pursuant to this Agreement; provided that
Confidential Information will not include information that (a) is, was or
becomes available to the public (other than as a result of a breach of any
confidentiality obligation by any Investor Party or its Affiliates), (b) is or
has been independently developed or conceived by any Investor Party without use
of the Company’s confidential information or (c) is or has been made known or
disclosed to any Investor Party by a third party (other than an Affiliate of
such Investor Party) without a breach of any confidentiality obligations such
third party has to the Company that is known to such Investor Party; provided
that, an Investor Party may disclose confidential information (i) to its
attorneys, accountants, consultants and other professional advisors to the
extent necessary to obtain their services in connection with monitoring its
investment in the Company, (ii) to any prospective purchaser of any shares of
Series A Preferred Stock, shares of Common Stock that were issued upon
conversion of shares of Series A Preferred Stock and any security issued
pursuant to Section 5.16 from such Investor Party as long as such prospective
purchaser agrees to be bound by the a customary confidentiality or
non-disclosure agreement (with the Company as an express third party beneficiary
of such agreement), (iii) to any Affiliate, partner, member, limited partners,
prospective partners or related investment fund of such Investor Parties and
their respective directors, employees, consultants and representatives, in each
case in the ordinary course of business (provided that the recipients of such
confidential information are subject to a customary confidentiality and
non-disclosure obligation), (iv) as may be reasonably determined by such
Investor Party to be necessary in connection with such Investor Party’s
enforcement of its rights in connection with this Agreement or its investment in
the Company and its subsidiaries, or (v)

 

26



--------------------------------------------------------------------------------

as may otherwise be required by law or legal, judicial or regulatory process,
provided that such Investor Party takes reasonable steps to minimize the extent
of any required disclosure described in this clause (v); and provided, further,
that the acts and omissions of any Person to whom such Investor Party may
disclose confidential information pursuant to clauses (i) and (iii) of the
preceding proviso shall be attributable to such Investor Party for purposes of
determining such Investor party’s compliance with this Section 5.05, except
those who have entered into a separate confidentiality or non-disclosure
agreement or obligation with the Company. The Confidentiality Agreement, dated
October 3, 2017, as amended August 28, 2018, by and among Carlyle Investment
Management, L.L.C. and the Company (the “Confidentiality Agreement”) shall
terminate simultaneously with the Closing.

Section 5.06 NASDAQ Listing of Shares. To the extent the Company has not done so
prior to the date of this Agreement, the Company shall promptly apply to cause
the aggregate number of shares of Common Stock issuable upon the conversion of
the Acquired Shares to be approved for listing on NASDAQ. From time to time
following the Closing Date, the Company shall cause the number of shares of
Common Stock issuable upon conversion or redemption of the then outstanding
shares of Series A Preferred Stock to be approved for listing on NASDAQ.

Section 5.07 Standstill. The Investor Parties agree that until the earlier of
(i) a Change of Control (as defined in the Certificate of Designations) and
(ii) the later of (A) the first day on which no Investor Designee serves on the
Board and the Investor has no rights (or have irrevocably waived their right)
under Section 5.10 (except Section 5.10(g)) and (B) the three-year anniversary
of the Closing Date (the later of such dates, the “Standstill Expiration Date”),
without the prior written approval of the Board, the Investor Parties will not,
directly or indirectly, and will cause its Affiliates not to:

(a) acquire, offer or seek to acquire, agree to acquire or make a proposal to
acquire, by purchase or otherwise, any securities or direct or indirect rights
to acquire any securities of the Company or any of its Affiliates, any
securities convertible into or exchangeable for any such securities, any options
or other derivative securities or contracts or instruments in any way related to
the price of shares of Common Stock or any assets or property of the Company or
any Subsidiary of the Company;

(b) make or in any way encourage or participate in any “solicitation” of
“proxies” (whether or not relating to the election or removal of directors), as
such terms are used in the rules of the SEC, to vote, or knowingly seek to
advise or influence any Person with respect to voting of, any voting securities
of the Company or any of its Subsidiaries, or call or seek to call a meeting of
the Company’s stockholders or initiate any stockholder proposal for action by
the Company’s stockholders, or seek election to or to place a representative on
the Board or seek the removal of any director from the Board;

(c) demand a copy of the stock ledger list of stockholders or any other books
and records of the Company;

 

27



--------------------------------------------------------------------------------

(d) make any public announcement with respect to, or offer, seek, propose or
indicate an interest in (in each case with or without conditions), any merger,
consolidation, business combination, tender or exchange offer, recapitalization,
reorganization or purchase of a material portion of the assets, properties or
securities of the Company or any Subsidiary of the Company, or any other
extraordinary transaction involving the Company or any Subsidiary of the Company
or any of their respective securities, or enter into any discussions,
negotiations, arrangements, understandings or agreements (whether written or
oral) with any other Person regarding any of the foregoing;

(e) otherwise act, alone or in concert with others, to seek to control or
influence, in any manner, the management, board of directors or policies of the
Company or any of its Subsidiaries;

(f) make any proposal or statement of inquiry or disclose any intention, plan or
arrangement inconsistent with any of the foregoing;

(g) advise, assist, knowingly encourage or direct any Person to do, or to
advise, assist, encourage or direct any other Person to do, any of the
foregoing;

(h) take any action that would, in effect, require the Company to make a public
announcement regarding the possibility of a transaction or any of the events
described in this Section 5.07;

(i) enter into any discussions, negotiations, arrangements or understandings
with any third party (including, without limitation, security holders of the
Company, but excluding, for the avoidance of doubt, any Investor Parties) with
respect to any of the foregoing, including, without limitation, forming, joining
or in any way participating in a “group” (as defined in Section 13(d)(3) of the
Exchange Act) with any third party with respect to any securities of the Company
or otherwise in connection with any of the foregoing;

(j) request the Company or any of its Representatives, directly or indirectly,
to amend or waive any provision of this Section 5.07, provided that this clause
shall not prohibit the Investor Parties from making a confidential request to
the Company seeking an amendment or waiver of the provisions of this
Section 5.07, which the Company may accept or reject in its sole discretion, so
long as any such request is made in a manner that does not require public
disclosure thereof by any Person; or

(k) contest the validity of this Section 5.07 or make, initiate, take or
participate in any demand, Action (legal or otherwise) or proposal to amend,
waive or terminate any provision of this Section 5.07;

provided, however, that nothing in this Section 5.07 will limit (1) the Investor
Parties’ ability to vote (subject to Section 5.11), Transfer or Hedge (subject
to Section 5.08), limit or restrict any transfer pursuant to a Permitted Loan or
any foreclosure thereunder or transfer in lieu of a foreclosure thereunder,
convert (subject to Section 6 of the Certificate of Designations), privately
make and submit to the Company and/or the Board any proposal that is intended by
the Investor Parties to be made and submitted on a non-publicly disclosed or
announced basis (and would not reasonably be expect to require public disclosure
by any Person), participate in rights offerings made by the Company to all
holders of its Common Stock, receive any dividends or similar distributions with
respect to any securities of the Company held by Investor Parties, tender

 

28



--------------------------------------------------------------------------------

shares of the Common Stock, Series A Preferred Stock or securities issued
pursuant to Section 5.16 into any tender or exchange offer (but subject to
Section 5.08), acquire any securities of the Company pursuant to Section 5.16,
effect an adjustment to the Conversion Rate pursuant to the Certificate of
Designations or otherwise exercise rights under its Common Stock or Series A
Preferred Stock or (2) the ability of any Investor Director to vote or otherwise
exercise his or her legal duties or otherwise act in his or her capacity as a
member of the Board.

Section 5.08 Transfer Restrictions. (a) Except as otherwise permitted in this
Agreement, including Section 5.08(b), until the earlier of (x) the 18-month
anniversary of the Closing Date and (y) a Change of Control (as defined in the
Certificate of Designations) or entry into a definitive agreement that would
result in a Change of Control (as defined in the Certificate of Designations),
the Investor Parties will not (i) Transfer any Series A Preferred Stock or any
Common Stock issued upon conversion of the Series A Preferred Stock or (ii) make
any short sale of, grant any option for the purchase of, or enter into any
hedging or similar transaction with the same economic effect as a short sale of
or the purpose of which is to offset the loss which results from a decline in
the market price of, any shares of Series A Preferred Stock or Common Stock, or
otherwise establish or increase, directly or indirectly, a put equivalent
position, as defined in Rule 16a-1(h) under the Exchange Act, with respect to
any of the Series A Preferred Stock, the Common Stock or any other capital stock
of the Company (any such action, a “Hedge”).

(b) Notwithstanding Section 5.08(a), the Investor Parties shall be permitted to
Transfer any portion or all of their Series A Preferred Stock or Common Stock
issued upon conversion of the Series A Preferred Stock at any time under the
following circumstances:

(i) Transfers to any Permitted Transferees of the Investor or an Investor Party,
but only if the transferee agrees in writing prior to such Transfer for the
express benefit of the Company (in form and substance reasonably satisfactory to
the Company and with a copy thereof to be furnished to the Company) to be bound
by the terms of this Agreement and if the transferee and the transferor agree
for the express benefit of the Company that the transferee shall Transfer the
Series A Preferred Stock or Common Stock so Transferred back to the transferor
at or before such time as the transferee ceases to be a Permitted Transferee of
the transferor;

(ii) Transfers pursuant to a merger, tender offer or exchange offer or other
business combination, acquisition of assets or similar transaction or any change
of control transaction involving the Company or any Subsidiary that, in each
case, is approved by the Board;

(iii) Transfers pursuant to a tender offer or exchange offer that is
(A) approved by the Board, (B) for less than all of the outstanding shares of
Common Stock of the Company or (C) part of a two-step transaction in which a
tender offer is followed by a second step merger, in which the consideration to
be received in the first step of such transaction is not identical to the amount
or form of consideration to be received in the second step merger; and

 

29



--------------------------------------------------------------------------------

(iv) Transfers to the Company or any of its Subsidiaries or that have been
approved in writing by the Board;

(v) Transfers after commencement by the Company or a significant subsidiary (as
such term is defined in Rule 12b-2 under the Exchange Act) of the Company of
bankruptcy, insolvency or other similar proceedings; and

(vi) Transfers in connection with a total return swap or bona fide loan or other
financing arrangement, in each case entered into with a nationally recognized
financial institution, including a pledge to such a financial institution to
secure a bona fide debt financing and any foreclosure by such financial
institution or transfer to such financial institution in lieu of foreclosure and
subsequent sale of the securities (each, a “Permitted Loan”), as long as such
financial institution agrees with the relevant Investor Party (with the Company
as an express third party beneficiary of such agreement) that following such
foreclosure or in connection with such transfer it shall not directly or
indirectly Transfer (other than pursuant to a broadly distributed offering or a
sale effected through a broker-dealer) such foreclosed or transferred, as the
case may be, Series A Preferred Stock or Common Stock to a 20% Entity without
the Company’s consent. Any Permitted Loan entered into by an Investor Party or
its Affiliates shall be with one or more financial institutions reasonably
acceptable to the Company and, except as specified above, nothing contained in
this Agreement or the Registration Rights Agreement shall prohibit or otherwise
restrict the ability of any lender (or its securities’ affiliate) or collateral
agent to foreclose upon, or accept a transfer in lieu of foreclosure, and sell,
dispose of or otherwise transfer the Series A Preferred Stock and/or shares of
Common Stock (including shares of Common Stock received upon conversion or
redemption of the Series A Preferred Stock following foreclosure or transfer in
lieu of foreclosure on a Permitted Loan) mortgaged, hypothecated and/or pledged
to secure the obligations of the borrower following an event of default under a
Permitted Loan. Subject to the preceding provisions of this clause (vi), in the
event that any lender or other creditor under a Permitted Loan transaction
(including any agent or trustee on their behalf) or any affiliate of the
foregoing exercises any rights or remedies in respect of the Series A Preferred
Stock or the shares of Common Stock issuable or issued upon conversion of the
Series A Preferred Stock or any other collateral for any Permitted Loan, no
lender, creditor, agent or trustee on their behalf or affiliate of any of the
foregoing (other than, for the avoidance of doubt, an Investor Party or its
Affiliates) shall be entitled to any rights or have any obligations or be
subject to any transfer restrictions or limitations hereunder except and to the
extent for those expressly provided for in Registration Rights Agreement.

(c) Notwithstanding Sections 5.08(a) and (b), the Investor Parties will not at
any time, directly or knowingly indirectly (without the prior written consent of
the Board) Transfer any Series A Preferred Stock or Common Stock issued upon
conversion of the Series A Preferred Stock:

(i) to a Prohibited Transferee or to a 20% Entity (other than to one or more
broker-dealers in a transaction described in clause (x) of Section 5.08(c)(ii)
or a transfer pursuant to clause (z) of Section 5.08(c)(ii)); or

 

30



--------------------------------------------------------------------------------

(ii) for so long as the Investor Parties satisfy the 5% Beneficial Ownership
Requirement, on any day, an aggregate number of shares of Series A Preferred
Stock or Common Stock issued upon conversion of the Series A Preferred Stock
that, on an as converted basis, would be in excess of 25% of the average daily
trading volume of the Common Stock for the preceding three months on NASDAQ;
provided, however, that this Section 5.08(c)(ii) shall not restrict any Transfer
(x) into the public market pursuant to a bona fide, broadly distributed
underwritten public offering or a bona fide, broadly distributed firm commitment
offering to one or more broker-dealers for resale under Rule 144A and/or
Regulation S of the Securities Act or a sale to a broker-dealer under Rule 144
the Securities Act, (y) in a private transfer or (z) to any partner, member or
stockholder of an Investor Party or its Affiliates.

(d) Notwithstanding Sections 5.08(a), (b) or (c), the Investor Parties shall not
at any time, directly or knowingly indirectly (without the prior written consent
of the Board) Transfer, in one or more related transactions, shares of Series A
Preferred Stock or shares of Common Stock issued upon conversion of the Series A
Preferred Stock representing, on an as converted basis, beneficial ownership of
5% or more of the Common Stock then outstanding on an as converted basis to any
single Person or any “group” (as defined in Section 13(d)(3) of the Exchange
Act) of Persons (other than to one or more broker-dealers in a transaction
described clause (x) of Section 5.08(c)(ii) or a transfer pursuant to clause
(z) of Section 5.08(c)(ii)), unless the Investor Parties give advance written
notice on the day the Investor Party intends to effect such Transfer (or earlier
to the extent reasonably practicable).

(e) Any attempted Transfer in violation of this Section 5.08 shall be null and
void ab initio.

Section 5.09 Legend. (a) All certificates or other instruments representing the
Series A Preferred Stock or Common Stock issued upon conversion of the Series A
Preferred Stock will bear a legend substantially to the following effect:

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER AND OTHER
RESTRICTIONS SET FORTH IN AN INVESTMENT AGREEMENT, DATED AS OF NOVEMBER 8, 2018,
COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE ISSUER.

 

31



--------------------------------------------------------------------------------

(b) Upon request of the applicable Investor Party, upon receipt by the Company
of an opinion of counsel reasonably satisfactory to the Company to the effect
that such legend is no longer required under the Securities Act and applicable
state securities laws, the Company shall promptly cause the first paragraph of
the legend to be removed from any certificate for any Series A Preferred Stock
or Common Stock to be Transferred in accordance with the terms of this Agreement
and the second paragraph of the legend shall be removed upon the expiration of
such transfer and other restrictions set forth in this Agreement (and, for the
avoidance of doubt, immediately prior to any termination of this Agreement).

Section 5.10 Election of Directors.

(a) Effective as of the Closing, the Company will increase the size of the Board
in order to elect or appoint two Investor Designees (such individuals, the
“Initial Investor Director Designees”) to the Board to serve for a term expiring
at the 2020 annual meeting of the Company’s stockholders and until their
successors are duly elected and qualified. The Company agrees to include each of
the Initial Investor Director Designees (or their successors) as an “Investor
Designee” nominated for election (in accordance with Section 14 of the
Certificate of Designations) to the Board on the slate of nominees recommended
by the Board in the Company’s proxy statement relating to the 2020 annual
meeting of the Company’s stockholders, to serve for a term expiring at the next
annual meeting of the Company’s stockholders and until his or her successor is
duly elected and qualified. Upon election to the Board, the Company agrees to
promptly appoint one Investor Designee to serve on each Committee of the Board,
subject in each case to meeting the applicable requirements for service on such
committee as set forth in the listing rules of NASDAQ, the Company’s corporate
governance guidelines applicable to all of the members of such committee and
such committee’s charter. For the avoidance of doubt, the Initial Investor
Director Designees shall serve on the Board effective immediately following the
Closing; provided that if the Investor has not informed the Company of its
selection for one or both of its Initial Investor Director Designees as of such
time, then the Company will promptly after receiving a written notice that such
Initial Investor Director Designee or Initial Investor Director Designees has
been selected, elect or appoint such Initial Investor Director Designee or
Initial Investor Director Designees to the Board, subject to the terms of this
Section 5.10 and the Certificate of Designations.

(b) If at any time the 50% Beneficial Ownership Requirement is not satisfied
(but the Fall-Away of Investor Board Rights has not occurred), then at the
written request of the Board, one of the Investor Directors, as specified by the
Investor Parties (or, if the Investor Parties fail to do so within ten (10) days
of such requirement not being satisfied, the Board), shall immediately resign,
and the Investor Parties shall cause such Investor Director immediately to
resign, from the Board effective as of the first date on which the 50%
Beneficial Ownership Requirement ceases to be satisfied.

(c) Upon the occurrence of the Fall-Away of Investor Board Rights, at the
written request of the Board, the Investor Directors shall immediately resign,
and the Investor Parties shall cause the Investor Directors immediately to
resign, from the Board effective as of the date of the Fall-Away of Investor
Board Rights, and the Investor Parties shall no longer have any rights under
this Section 5.10, including, for the avoidance of doubt, any designation and/or
nomination rights under Section 5.10(d)

 

32



--------------------------------------------------------------------------------

(d) Until the occurrence of the Fall-Away of Investor Board Rights, at any
annual meeting of the Company’s stockholders after the 2020 annual meeting of
the Company’s stockholders at which the term of one or more Investor Directors
shall expire, the Investor shall have the right to designate a number of
Investor Designees not to exceed the number of Investor Directors whose term
expires at such annual meeting which Investor Designees will be nominated by the
Company as “Investor Designees” for election (in accordance with Section 14 of
the Certificate of Designations) to the Board at such annual meeting. The
Company shall include each Investor Designee designated by the Investor in
accordance with this Section 5.10(d) in the Company’s slate of nominees as
“Investor Designees” (in accordance with Section 14 of the Certificate of
Designations) for the applicable annual meeting of the Company’s stockholders
and shall recommend that the holders of the Series A Preferred Stock vote in
favor of such Investor Designees and shall support the Investor Designees in a
manner no less rigorous and favorable than the manner in which the Company
supports its other nominees in the aggregate. Without the prior written consent
of the Investor Parties, so long as an Investor Party is entitled to designate
any Investor Designee for election to the Board in accordance with this
Section 5.10, the Board shall not remove any Investor Director from his or her
directorship (except as required by law or the Company Charter Documents),
unless the (x) Investor’s right to designate Investor Designees for election to
the Board (whether at any annual meeting of the Company’s stockholders or to
fill a vacancy resulting from the death, disability, resignation or removal of
any Investor Director as a member of the Board) and the Company’s obligation to
nominate such Investor Designees for election to the Board, in each case as set
forth in this Section 5.10 and (y) the rights of the holders of the Series A
Preferred Stock to elect such Investor Designees set forth in Article 14 of the
Certificate of Designations, in each case, are preserved or (z) the Investor
Parties request in writing the removal of an Investor Designee (such removal to
be in accordance with the Certificate of Designations).

(e) In the event of the death, disability, resignation or removal of any
Investor Director as a member of the Board (other than resignation pursuant to
Section 5.10(b) or 5.10(c)), the Investor Parties, if they are entitled to
nominate one or more directors pursuant to this Section 5.10, may designate an
Investor Designee to replace such Investor Director and, subject to
Section 5.10(f) and any applicable provisions of the DGCL, the Company shall
cause such Investor Designee to fill such resulting vacancy.

(f) The Company’s obligations to have any Investor Designee elected to the Board
or nominate any Investor Designee for election as a director at any meeting of
the Company’s stockholders pursuant to this Section 5.10, as applicable, shall
in each case be subject to (A) such Investor Designee’s satisfaction of all
requirements regarding service as a director of the Company under applicable Law
and stock exchange rules regarding service as a director of the Company and all
other criteria and qualifications for service as a director applicable to all
directors of the Company and (B) such Investor Designee meeting all independence
requirements under the listing rules of NASDAQ; provided that in no event shall
such Investor Designee’s relationship with the Investor Parties or their
Affiliates (or any other actual or potential lack of independence resulting
therefrom), in and of itself, be considered to disqualify such Investor Designee
from being a member of the Board pursuant to this Section 5.10. The Investor
Parties will cause each Investor Designee to make himself or herself reasonably
available for interviews and to consent to such reference and background checks
or other investigations as the Board may reasonably request to determine the
Investor’s Designee’s eligibility and qualification to serve as a director of
the Company. No Investor Designee shall be eligible to serve on the Board if he
or she has been involved in any of the events enumerated

 

33



--------------------------------------------------------------------------------

under Item 2(d) of Schedule 13D under the Exchange Act or Item 401(f) of
Regulation S-K under the Securities Act or is subject to any Judgment
prohibiting service as a director of any public company. As a condition to any
Investor Designee’s election to the Board or nomination for election as a
director of the Company at any meeting of the Company’s stockholders, the
Investor Parties and the Investor Designee must provide to the Company:

(i) all information requested by the Company that is required to be or is
customarily disclosed for directors, candidates for directors and their
respective Affiliates and Representatives in a proxy statement or other filings
in accordance with applicable Law, any stock exchange rules or listing standards
or the Company Charter Documents or corporate governance guidelines, in each
case, relating to the Investor Designee’s election as a director of the Company
or the Company’s operations in the ordinary course of business;

(ii) all information requested by the Company in connection with assessing
eligibility, independence and other criteria applicable to directors or
satisfying compliance and legal or regulatory obligations, in each case,
relating to the Investor Designee’s nomination or election, as applicable, as a
director of the Company or the Company’s operations in the ordinary course of
business;

(iii) an undertaking in writing by the Investor Designee:

a. to be subject to, bound by and duly comply with the code of conduct in the
form agreed upon by the other directors of the Company, provided that no such
code of conduct shall restrict any transfer of securities by the Investor
Parties or their Affiliates (other than with respect to any Investor Director
solely in his or her individual capacity) except as provided herein, impose
confidentiality obligations on any Investor Director other than Section 5.05 or
as mandatorily applicable under applicable law, or impose any share ownership
requirement for any Investor Director; and

b. to waive notice of and recuse himself or herself from any meetings,
deliberations or discussion of the Board or any committee thereof regarding any
Transaction Document, the Transactions or any other transactions involving
Carlyle.

(g) The Company shall indemnify the Investor Directors and provide the Investor
Directors with director and officer insurance to the same extent as it
indemnifies and provides such insurance to other members of the Board, pursuant
to the Company Charter Documents, the DGCL or otherwise. The Company
acknowledges and agrees that it (1) is the indemnitor of first resort (i.e., its
obligations to the Investor Directors are primary and any obligation of the
Investor Parties or their Affiliates to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by the Investor
Directors are secondary), and (2) shall be required to advance the amount of
expenses incurred by the Investor Directors and shall be liable for the amount
of all expenses and liabilities incurred by the Investor Directors, in each case
to the same extent as it indemnifies and provides such insurance to other
members of the Board, pursuant to the Company Charter Documents, the DGCL or
otherwise, without regard to any rights the Investor Directors may have against
any Investor Parties or their Affiliates.

 

34



--------------------------------------------------------------------------------

(h) Prior to the Fall-Away of Investor Board Rights, (i) the Company shall not
increase the size of the Board to more than a total of 12 director seats;
provided that the Company may, with the consent of the Investor Parties (such
consent not to be unreasonably withheld, conditioned or delayed), temporarily
increase the size of the Board to facilitate the retirement or resignation of
any incumbent director and the replacement thereof with a new director, and
(ii) the Company shall not decrease the size of the Board if such decrease would
require the resignation of either or both Investor Designees, in each case
without the consent of the Investor Parties.

(i) The parties hereto agree that the Investor Directors shall not be entitled
to any cash or equity compensation from the Company in connection with their
service as directors (and shall receive compensation, if any, for such service
solely from Carlyle or one of its Affiliates); provided that, notwithstanding
the foregoing, the Investor Directors shall be entitled reimbursement from the
Company for the reasonable out-of-pocket fees or expenses incurred in connection
with their service as directors in a manner consistent with the Company’s
practices with respect reimbursement for other members of the Board, including
reimbursement pursuant to customary indemnification arrangements.

Section 5.11 Voting. Until the Fall-Away of Investor Board Rights:

(a) at each meeting of the stockholders of the Company and at every postponement
or adjournment thereof, the Investor Parties shall, and shall cause the Investor
Parties to, take such action as may be required so that all of the shares of
Series A Preferred Stock or Common Stock beneficially owned, directly or
indirectly, by the Investor Parties and entitled to vote at such meeting of
stockholders are voted (i) in favor of each director nominated and recommended
by the Board for election at any such meeting, (ii) against any stockholder
nominations for director which are not approved and recommended by the Board for
election at any such meeting, (iii) in favor of the Company’s “say-on-pay”
proposal and any proposal by the Company relating to equity compensation that
has been approved by the Compensation Committee of the Board and (iv) in favor
of the Company’s proposal for ratification of the appointment of the Company’s
independent registered public accounting firm; provided that no Investor Party
shall be under any obligation to vote in the same manner as recommended by the
Board or in any other manner, other than in the Investor Parties’ sole
discretion, with respect to any other matter, including the approval (or
non-approval) or adoption (or non-adoption) of, or other proposal directly
related to, any merger or other business combination transaction involving the
Company, the sale of all or substantially all of the assets of the Company and
its Subsidiaries or any other change of control transaction involving the
Company; provided, further, that in the event that any proposal submitted by a
stockholder is subject to a vote of the Company’s stockholders, the Investor
Parties shall not, and shall cause their controlled Affiliates not to, publicly
comment on such proposal and if the Investor Parties intend to cause any Series
A Preferred Stock or shares of Common Stock that were issued upon conversion of
shares of Series A Preferred Stock beneficially owned, directly or indirectly,
by the Investor Parties in a manner that is not in accordance with the Board’s
recommendation with respect to such stockholder proposal, the Investor Parties
shall not permit any such Series A Preferred Stock or shares of Common Stock
that were issued upon conversion of shares of Series A Preferred Stock to be
voted until the time of the relevant meeting of the Company’s stockholders; and

 

35



--------------------------------------------------------------------------------

(b) the Investor shall, and shall (to the extent necessary to comply with this
Section 5.11) cause the Investor Parties to, be present, in person or by proxy,
at all meetings of the stockholders of the Company so that all shares of Series
A Preferred Stock or Common Stock beneficially owned by the Investor or the
Investor Parties may be counted for the purposes of determining the presence of
a quorum and voted in accordance with Section 5.11(a) at such meetings
(including at any adjournments or postponements thereof).

(c) the provisions of Section 5.11(a) and 5.11(b) shall not apply to the
exclusive consent and voting rights of the holders of Series A Preferred Stock
set forth in Section 13(b) and Section 14 of the Certificate of Designations.

(d) the Company agrees at the 2020 annual meeting of the stockholders of the
Company (the “Stockholder Meeting”) to include in its proxy statement prepared
and filed with the SEC (the “Proxy Statement”) a proposal to approve the
issuance of shares of Common Stock to the Investor Parties in connection with
any future conversion or redemption of the Series A Preferred Stock into Common
Stock and in connection with any issuance of Common Stock pursuant to, or upon
conversion, exercise or exchange of, any securities issued pursuant to
Section 5.16 that would absent such approval violate Nasdaq Listing Rule 5635
(the “Stockholder Approval”). Subject to the directors’ fiduciary duties, the
Proxy Statement shall include the Board’s recommendation that the stockholders
vote in favor of the Stockholder Approval. The Company shall use commercially
reasonable efforts to solicit from the stockholders proxies in favor of the
Stockholder Approval and to obtain the Stockholder Approval. The Investor and
its Affiliates agree to furnish to the Company all information concerning the
Investor and its Affiliates as the Company may reasonably request in connection
with any Stockholder Meeting. The Company shall respond reasonably promptly to
any comments received from the SEC with respect to the Proxy Statement, and the
Company shall cause the Proxy Statement to be mailed to the Company’s
stockholders at the earliest reasonably practicable date. The Company shall
provide to the Investor, as promptly as reasonably practicable after receipt
thereof, any written comments from the SEC or any written request from the SEC
or its staff for amendments or supplements to the Proxy Statement and shall
provide the Investor with copies of all correspondence between the Company, on
the one hand, and the SEC and its staff, on the other hand, relating to the
Proxy Statement. Notwithstanding anything to the contrary stated above, prior to
filing or mailing the Proxy Statement (or, in each case, any amendment or
supplement thereto) or responding to any comments of the SEC or its staff with
respect thereto, the Company shall provide the Investor Parties with a
reasonable opportunity to review and comment on such document or response.

Section 5.12 Tax Matters. (a) The Company and its paying agent shall be entitled
to withhold Taxes on all payments on the Series A Preferred Stock or Common
Stock or other securities issued upon conversion of the Series A Preferred Stock
to the extent required by applicable Law. Prior to the date of any such payment,
each Investor Party shall have delivered to the Company or its paying agent a
duly executed, valid, accurate and properly completed Internal Revenue Service
(“IRS”) Form W-9 or an appropriate IRS Form W-8, as applicable.

 

36



--------------------------------------------------------------------------------

(b) Absent a change in law or IRS practice, or a contrary determination (as
defined in Section 1313(a) of the United States Internal Revenue Code of 1986,
as amended (the “Code”)), the Investor Parties and the Company agree not to
treat the Series A Preferred Stock (based on their terms as set forth in the
Certificate of Designations) as “preferred stock” within the meaning of
Section 305 of the Code and Treasury Regulation Section 1.305-5 for United
States federal income Tax and withholding Tax purposes, and shall not take any
position inconsistent with such treatment.

(c) The Company shall pay any and all documentary, stamp and similar issue or
transfer Tax due on (x) the issue of the Series A Preferred Stock and (y) the
issue of shares of Common Stock upon conversion of the Series A Preferred Stock.
However, in the case of conversion of Series A Preferred Stock, the Company
shall not be required to pay any Tax or duty that may be payable in respect of
any transfer involved in the issue and delivery of shares of Common Stock or
Series A Preferred Stock to a beneficial owner other than the beneficial owner
of the Series A Preferred Stock immediately prior to such conversion, and no
such issue or delivery shall be made unless and until the person requesting such
issue has paid to the Company the amount of any such Tax or duty, or has
established to the satisfaction of the Company that such Tax or duty has been
paid.

Section 5.13 Use of Proceeds. The Company shall use the proceeds from the
issuance and sale of the Acquired Shares to (i) pay the purchase price in
connection with the Acquisition, (ii) pay the fees, costs and expenses in
connection with the Transactions, the Acquisition, the Refinancing and the Debt
Financing and (iii) effect the Refinancing.

Section 5.14 Carlyle. (a) Notwithstanding anything to the contrary set forth in
this Agreement, none of the terms or provisions of this Agreement (including,
for the avoidance of doubt, Section 5.07 and Section 5.08) shall in any way
limit the activities of Carlyle or any of its Affiliates (collectively, the
“Carlyle Group”), other than the Investor Parties, in their businesses distinct
from the corporate private equity business of Carlyle (the “Excluded Carlyle
Parties”), so long as (a) no such Excluded Carlyle Party or any of its
Representatives is acting on behalf of or in concert with any Investor Party
with respect to any matter that otherwise would violate any term or provision of
this Agreement, (b) no Confidential Information is made directly available to
any Excluded Carlyle Party or any of its Representatives who are not involved in
the corporate private equity business of Carlyle by or on behalf of any Investor
Party or any of their Representatives, (c) such Excluded Carlyle Party and its
Representatives who are not involved in the corproate private equity business of
Carlyle have not otherwise become involved in evaluating, monitoring or managing
the Investor Parties’ investment in the Company and (d) the Company’s securities
are included on Carlyle Group’s restricted securities or watch securities list
applicable to employees of the Carlyle Group.

(b) Each Investor Party and the Company agrees and acknowledges that, subject to
applicable Law, the Investor Directors designated by the Investor Parties may
share Confidential Information about the Company and its Subsidiaries with the
Investor Parties and their Affiliates.

 

37



--------------------------------------------------------------------------------

(c) The Investor Parties and the Company hereby agree, notwithstanding anything
to the contrary in any other agreement or at Law or in equity, that, to the
maximum extent permitted by Law, when the Investor Parties takes any action
under this Agreement to give or withhold their consent, the Investor Parties
shall have no duty (fiduciary or other) to consider the interests of the Company
or the other stockholders of the Company and may act exclusively in their own
interest and shall have only the duty to act in good faith; provided, however,
that the foregoing shall in no way affect the obligations of the parties hereto
to comply with the provisions of this Agreement. For the avoidance of doubt, the
foregoing sentence shall not limit or otherwise affect the fiduciary duties of
the Investor Directors.

Section 5.15 Information Rights. Following the Closing and prior to the
Fall-Away of Investor Board Rights, in order to facilitate (i) the Investor
Parties’ compliance with legal and regulatory requirements applicable to the
beneficial ownership by the Investor Parties and its Affiliates of equity
securities of the Company and (ii) the Investor Representative’s oversight of
the Investor Parties’ investment in the Company, the Company agrees to provide
each of the Investor Parties and the Investor Representative with the following:

(a) within 90 days after the end of each fiscal year of the Company, (A) an
audited, consolidated balance sheet of the Company and its Subsidiaries as of
the end of such fiscal year, (B) an audited, consolidated income statement of
the Company and its Subsidiaries for such fiscal year and (C) an audited,
consolidated statement of cash flows of the Company and its Subsidiaries for
such fiscal year; provided that this requirement shall be deemed to have been
satisfied if on or prior to such date the Company files its annual report on
Form 10-K for the applicable fiscal year with the SEC;

(b) within 45 days after the end of each of the first three quarters of each
fiscal year of the Company, (A) an unaudited, consolidated balance sheet of the
Company and its Subsidiaries as of the end of such fiscal quarter, (B) an
unaudited, consolidated income statement of the Company and its Subsidiaries for
such fiscal quarter and (C) an unaudited, consolidated statement of cash flows
of the Company and its Subsidiaries for such fiscal quarter; provided that this
requirement shall be deemed to have been satisfied if on or prior to such date
the Company files its quarterly report on Form 10-Q for the applicable fiscal
year with the SEC;

(c) reasonable access, to the extent reasonably requested by the Investor
Parties or the Investor Representative, to the offices and the properties of the
Company and its Subsidiaries, including its and their books and records, and to
discuss its and their affairs, finances and accounts with its and their
officers, all upon reasonable notice and at such reasonable times and as often
as the Investor Parties and the Investor Representative may reasonably request;
provided that any investigation pursuant to this Section 5.15 shall be conducted
in a manner as not to interfere unreasonably with the conduct of the business of
the Company and its Subsidiaries; and

(d) copies of all material, substantive materials provided to the Board at
substantially the same time as provided to the directors of the Company;

provided that the Company shall not be obligated to provide such access or
materials if the Company determines, in its reasonable judgment, that doing so
could (i) violate or prejudice the rights of its customers, (ii) result in the
disclosure of trade secrets or competitively sensitive information to third
parties, (iii) materially violate applicable Law, an applicable order or a

 

38



--------------------------------------------------------------------------------

Contract or obligation of confidentiality owing to a third party,
(iv) jeopardize the protection of an attorney-client privilege, attorney work
product protection or other legal privilege, (v) be materially adverse to the
interests of the Company or any of its Subsidiaries in any pending or threatened
Action or (vi) expose the Company to risk of liability for disclosure of
personal information. In addition, notwithstanding anything to the contrary
contained herein, neither the Company nor any of its Subsidiaries will be
required to provide any information or material that relate to, contain or
reflect any analyses, studies, notes, memoranda and other information related to
or prepared in connection with any Transaction Document or the Transactions or
any matters relating thereto or any transactions with or matters relating to the
Investor Parties or any Investor Affiliates.

Section 5.16 Participation.

(a) For the purposes of this Section 5.16, “Excluded Issuance” shall mean
(i) the issuance of any shares of equity securities that is subject to
Section 11 of the Certificate of Designations, but solely to the extent than an
adjustment is made or the holders of Series A Preferred Stock participate in
such issuance pursuant to Section 11 of the Certificate of Designations,
(ii) the issuance of shares of any equity securities (including upon exercise of
options) to directors, officers, employees, consultants or other agents of the
Company as approved by the Board, (iii) the issuance of shares of any equity
securities pursuant to an employee stock option plan, management incentive plan,
restricted stock plan, stock purchase plan or stock, ownership plan or similar
benefit plan, program or agreement as approved by the Board, (iv) the issuance
of shares of equity securities in connection with any “business combination” (as
defined in the rules and regulations promulgated by the SEC) or otherwise in
connection with bona fide acquisitions of securities or substantially all of the
assets of another Person, business unit, division or business, (v) the issuances
of shares of equity securities in connection with a bona fide strategic
partnership or commercial arrangement with a Person that is not an Affiliate of
the Company or any of its Subsidiaries (other than (x) any such strategic
partnership or commercial arrangement with a private equity firm or similar
financial institution or (y) an issuance the primary purpose of which is the
provision of financing), (vi) securities issued pursuant to the conversion,
exercise or exchange of Series A Preferred Stock issued to the Investor Parties,
(vii) shares of a Subsidiary of the Company issued to the Company or a wholly
owned Subsidiary of the Company, (viii) securities of a joint venture (provided
that no Affiliate (other than any Subsidiary of the Company) of the Company
acquires any interest in such securities in connection with such issuance) or
(ix) the issuance of shares of equity securities to a third party financial
institution in connection with a bona fide borrowing by the Company.

(b) Until the later of (A) the occurrence of the Fall-Away of Investor Board
Rights and (B) the three-year anniversary of the Closing Date, if the Company or
a Subsidiary of the Company proposes to issue equity securities of any kind (the
term “equity securities” shall include for these purposes Common Stock and any
warrants, options or other rights to acquire, or any securities that are
exercisable for, exchangeable for or convertible into, Common Stock or any other
class of capital stock of the Company), other than in an Excluded Issuance, then
the Company shall:

 

39



--------------------------------------------------------------------------------

(i) to the extent reasonably practicable, consult with the Investor Parties
reasonably in advance of undertaking such issuance and, if and only if an
Investor Party notifies the Company within five (5) Business Days following such
consultation of its preliminary interest in receiving an offer to participate in
such issuance or, if the Company reasonably expects such offer to be made in
less than five (5) Business Days, such shorter period which shall be as long as
commercially practicable (which indication shall not be binding upon such
Investor Party), the Company will give written notice to the Investor Parties no
less than seven (7) Business Days prior to the closing of such issuance or, if
the Company reasonably expects such issuance to be completed in less than seven
(7) Business Days, such shorter period which shall be as long as commercially
practicable, setting forth in reasonable detail (A) the designation and all of
the terms and provisions of the securities proposed to be issued (the “Proposed
Securities”), including, to the extent applicable, the voting powers,
preferences and relative participating, optional or other special rights, and
the qualification, limitations or restrictions thereof and interest rate and
maturity; (B) the price and other terms of the proposed sale of such securities;
and (C) the amount of such securities proposed to be issued; provided that
following the delivery of such notice, the Company shall deliver to the Investor
Parties any such information the Investor Parties may reasonably request in
order to evaluate the proposed issuance, except that the Company shall not be
required to deliver any information that has not been or will not be provided or
otherwise made available to the proposed purchasers of the Proposed Securities;
and

(ii) offer to issue and sell to the Investor Parties, on such terms as the
Proposed Securities are issued and upon full payment by the Investor Parties, a
portion of the Proposed Securities equal to a percentage determined by dividing
(A) the number of shares of Common Stock the Investor Parties beneficially own
(on an as converted basis) by (B) the total number of shares of Common Stock
then outstanding (on an as-converted basis) (such percentage, an Investor
Party’s “Participation Portion”); provided, however, that, subject to compliance
with the terms and conditions set forth in Section 5.16(g), the Company shall
not be required to offer to issue or sell to the Investor Parties (or to any of
them) the portion of the Proposed Securities that would require the Company to
obtain stockholder approval in respect of the issuance of any Proposed
Securities under the listing rules of NASDAQ or any other securities exchange or
any other applicable Law (provided, further, however, that the Company shall
still be obligated to provide written notice of such proposed issuance to the
Investor Parties pursuant to Section 5.16(b)(i), which notice shall include a
description of the Proposed Securities (including the number thereof) that would
require stockholder approval in respect of the issuance thereof (the “Restricted
Issuance Information”)).

(c) The Investor Representative will have the option, on behalf of the
applicable Investor Parties, exercisable by written notice to the Company, to
accept the Company’s offer and commit to purchase any or all of the equity
securities offered to be sold by the Company to the Investor Parties, which
notice must be given within seven (7) Business Days after receipt of such notice
from the Company (or such shorter period if the notice by the Company was sent
in accordance with the preceding paragraph less than seven (7) Business Days
prior to the proposed issuance date, and in no event less than two (2) Business
Days). If the Company offers two (2) or more securities in units to the other
participants in the offering, the Investor Parties must purchase such units as a
whole and will not be given the opportunity to purchase only one (1) of the
securities making up such unit. The closing of the exercise of such subscription
right shall

 

40



--------------------------------------------------------------------------------

take place simultaneously with the closing of the sale of the Proposed
Securities giving rise to such subscription right; provided, however, that the
closing of any purchase by any such Investor Party may be extended beyond the
closing of the sale of the Proposed Securities giving rise to such preemptive
right to the extent necessary to (i) obtain required approvals from any
Governmental Authority or (ii) permit the Investor Parties to receive proceeds
from calling capital pursuant to commitments made by its (or its affiliated
investment funds’) limited partners. Upon the expiration of the offering period
described above, the Company will be free to sell such Proposed Securities that
the Investor Parties have not elected to purchase during the 90 days following
such expiration on terms and conditions no more favorable to the purchasers
thereof than those offered to the Investor Parties in the notice delivered in
accordance with Section 5.16(b). Any Proposed Securities offered or sold by the
Company after such 90-day period must be reoffered to issue or sell to the
Investor Parties pursuant to this Section 5.16; provided that, subject to
compliance with the terms and conditions set forth in Section 5.16(g), the
Company shall not be required to reoffer to the Investor Parties (or to any of
them) the portion of the Proposed Securities that would require the Company to
obtain stockholder approval in respect of the issuance of any Proposed
Securities under the listing rules of NASDAQ or any other securities exchange or
any applicable Law.

(d) The election by any Investor Party not to exercise its subscription rights
under this Section 5.16 in any one instance shall not affect their right as to
any subsequent proposed issuance.

(e) Notwithstanding anything in this Section 5.16 to the contrary, the Company
will not be deemed to have breached this Section 5.16 if not later than thirty
(30) Business Days following the issuance of any Proposed Securities in
contravention of this Section 5.16, the Company or the transferee of such
Proposed Securities offers to sell a portion of such equity securities or
additional equity securities of the type(s) in question to each Investor Party
so that, taking into account such previously-issued Proposed Securities and any
such additional Proposed Securities, each Investor Party will have had the right
to purchase or subscribe for Proposed Securities in a manner consistent with the
allocation and other terms and upon same economic and other terms provided for
in Sections 5.16(b) and 5.16(c).

(f) In the case of an issuance subject to this Section 5.16 for consideration in
whole or in part other than cash, including securities acquired in exchange
therefor (other than securities by their terms so exchangeable), the
consideration other than cash shall be deemed to be the Fair Market Value
thereof.

(g) In the event that the Company is not required to offer or reoffer to the
Investor Parties any Proposed Securities because such issuance would require the
Company to obtain stockholder approval in respect of the issuance of any
Proposed Securities under the listing rules of NASDAQ or any other securities
exchange or any other applicable Law, the Company shall, upon the Investor
Parties’ reasonable request delivered to the Company in writing within no later
than seven (7) Business Days following its receipt of the written notice of such
issuance to the Investor Parties pursuant to Section 5.16(b)(i) (together with
the Restricted Issuance Information), at the Investor Parties’ election:

 

41



--------------------------------------------------------------------------------

(i) waive the restrictions set forth in Section 5.07(a) solely to the extent
necessary to permit any Investor Party to acquire such number of securities of
the Company (including Common Stock) equivalent to its Participation Portion of
the Proposed Securities such Investor Party would have been entitled to purchase
had it been in entitled to acquire such Proposed Securities pursuant to
Section 5.16(c) (provided, that such request by Investor Parties shall not be
deemed to be a violation of Section 5.07(j));

(ii) consider and discuss in good faith modifications proposed by the Investor
Parties to the terms and conditions of such portion of the Proposed Securities
which would otherwise be issued to the Investor Parties such that the Company
would not be required to obtain stockholder approval in respect of the issuance
of such Proposed Securities as so modified; and/or

(iii) solely to the extent that stockholder approval is required in connection
with the issuance of equity securities to Persons other than the Investor
Parties, take such actions as may be reasonably necessary to seek stockholder
approval in respect of the issuance of any Proposed Securities to the Investor
Parties.

Section 5.17 Section 16 Matters. If the Company becomes a party to a
consolidation, merger or other similar transaction, or if the Company proposes
to take or omit to take any other action under Section 5.16 (including granting
to the Investor or its Affiliates the right to participate in any issuance of
securities) or otherwise or if there is any event or circumstance that may
result in the Investor Parties, their respective Affiliates and/or any Investor
Director being deemed to have made a disposition or acquisition of equity
securities of the Company or derivatives thereof for purposes of Section 16 of
the Exchange Act (including the purchase by the Investor Parties of any
securities under Section 5.16), and if any Investor Director is serving on the
Board at such time or has served on the Board during the preceding six months
(i) the Board or a committee thereof composed solely of two or more
“non-employee directors” as defined in Rule 16b-3 of the Exchange Act will
pre-approve such acquisition or disposition of equity securities of the Company
or derivatives thereof for the express purpose of exempting the Investor
Parties’, their respective Affiliates’ and any Investor Director’s interests
(for the Investor and/or their respective Affiliates, to the extent such persons
may be deemed to be “directors by deputization”) in such transaction from
Section 16(b) of the Exchange Act pursuant to Rule 16b-3 thereunder and (ii) if
the transaction involves (A) a merger or consolidation to which the Company is a
party and the Common Stock is, in whole or in part, converted into or exchanged
for equity securities of a different issuer, (B) a potential acquisition or
deemed acquisition, or disposition or deemed disposition, by the Investor
Parties, the Investor’s Affiliates, and/or any Investor Director of equity
securities of such other issuer or derivatives thereof and (C) an Affiliate or
other designee of the Investor Parties or their Affiliates will serve on the
board of directors (or its equivalent) of such other issuer pursuant to the
terms of an agreement to which the Company is a party (or if the Investor
Parties notify the Company of such service a reasonable time in advance of the
closing of such transactions), then if the Company requires that the other
issuer pre-approve any acquisition of equity securities or derivatives thereof
for the express purpose of exempting the interests of any director or officer of
the Company or any of its subsidiaries in such transactions from Section 16(b)
of the Exchange Act pursuant to Rule 16b-3 thereunder, the Company shall require
that such other issuer pre-approve any such acquisitions of equity securities or
derivatives thereof for the express purpose

 

42



--------------------------------------------------------------------------------

of exempting the interests of the Investor Parties’, their respective
Affiliates’ and any Investor Director (for the Investor Parties and/or their
respective Affiliates, to the extent such persons may be deemed to be “directors
by deputization” of such other issuer) in such transactions from Section 16(b)
of the Exchange Act pursuant to Rule 16b-3 thereunder.

Section 5.18 Financing Cooperation. If requested by the Investor Parties, the
Company will provide the following cooperation in connection with the Investor
Parties obtaining any Permitted Loan: (i) entering into an issuer agreement (an
“Issuer Agreement”) with each lender in customary form in connection with such
transactions (which agreement may include, without limitation, agreements and
obligations of the Company relating to procedures and specified time periods for
effecting transfers and/or conversions upon foreclosure, agreements to not
hinder or delay exercises of remedies on foreclosure, acknowledgments regarding
corporate policy, if applicable, and certain acknowledgments regarding
securities law status of the pledge arrangements) and subject to the consent of
the Company (which will not be unreasonably withheld or delayed), with such
changes thereto as are requested by such lender and customary for similar
financings, (ii) using commercially reasonable efforts to (A) remove any
restrictive legends on certificates representing pledged Series A Preferred
Stock and depositing such pledged Series A Preferred Stock in book entry form on
the books of The Depository Trust Company when eligible to do so or (B) without
limiting the generality of clause (A), if such Series A Preferred Stock is
eligible for resale under Rule 144A, depositing such pledged Series A Preferred
Stock in book entry form on the books of The Depository Trust Company or other
depository with customary restrictive legends, (iii) if so requested by such
lender or counterparty, as applicable, re-registering the pledged Series A
Preferred Stock in the name of the relevant lender, counterparty, custodian or
similar party to a Permitted Loan, with respect to Permitted Loans solely as
securities intermediary and only to the extent an Investor Party or its
Affiliates continues to beneficially own such pledged Series A Preferred Stock,
(iv) entering into customary triparty agreements with each lender and the
Investor Parties relating to the delivery of the Series A Preferred Stock to the
relevant lender for crediting to the relevant collateral accounts upon funding
of the loan and payment of the purchase price including a right for such lender
as a third party beneficiary of the Company’s obligations under hereunder to
issue the Series A Preferred Stock upon payment of the purchase therefor in
accordance with the terms of this Agreement and (v) such other cooperation and
assistance as the Investor Parties may reasonably request (which cooperation and
assistance, for the avoidance of doubt, shall not include any requirements that
the Company deliver information, compliance certificates or any other materials
typically provided by borrowers to lenders) that will not unreasonably disrupt
the operation of the Company’s business. Anything in the preceding sentence to
the contrary notwithstanding, the Company’s obligation to deliver an Issuer
Agreement is conditioned on (x) the Investor Parties delivering to the Company a
copy of the loan agreement for the Permitted Loan to which the Issuer Agreement
relates and (y) the Investor certifying to the Company in writing that (A) the
loan agreement with respect to which the Issuer Agreement is being delivered
constitutes a Permitted Loan being entered into in accordance with this
Agreement, the Investor has pledged the Series A Preferred Stock and/or the
underlying shares of Common Stock as collateral to the lenders under such
Permitted Loan and that the execution of such Permitted Loan and the terms
thereof do not violate the terms of this Agreement, (B) to the extent
applicable, whether the registration rights under the Registration Rights
Agreement are being assigned to the lenders under that Permitted Loan and
(C) the Investor Parties acknowledge and agree that the Company will be relying
on such certificate when entering into

 

43



--------------------------------------------------------------------------------

the Issuer Agreement and any inaccuracy in such certificate will be deemed a
breach of this Agreement. The Investor Parties acknowledge and agree that the
statements and agreements of the Company in an Issuer Agreement are solely for
the benefit of the applicable lenders party thereto and that in any dispute
between the Company and the Investor Parties under this Agreement the Investor
Parties shall not be entitled to use the statements and agreements of the
Company in an Issuer Agreement against the Company.

Section 5.19 Available Registration Statement.

(a) The Company will not effect a Mandatory Conversion (as defined in the
Certificate of Designations) if any Investor Party holds or would hold upon such
Mandatory Conversion (or any earlier conversion following the dates of the
Notice of Mandatory Conversion (as defined in the Certificate of Designations))
shares of Common Stock that are Registrable Securities unless as of the date of
Notice of Mandatory Conversion and as of the Mandatory Conversion Date (as
defined in the Certificate of Designations) there is an Available Registration
Statement covering resale of such shares of Common Stock by the Investor
Parties.

(b) The Company will not effect Combination Settlement with respect to any
redemption pursuant to Article 10 of the Certificate of Designations if any
Investor Party holds or would hold upon such redemption shares of Common Stock
that are Registrable Securities unless as of the Designated Redemption Date (as
defined in the Certificate of Designations) (and, if different, the actual
redemption date) there is an Available Registration Statement covering resale of
such shares of Common Stock by the Investor Parties.

ARTICLE VI

Conditions to Closing

Section 6.01 Conditions to the Obligations of the Company and the Investor. The
respective obligations of each of the Company and the Investor to effect the
Closing shall be subject to the satisfaction (or waiver, if permissible under
applicable Law) on or prior to the Closing Date of the following conditions:

(a) no temporary or permanent Judgment shall have been enacted, promulgated,
issued, entered, amended or enforced by any Governmental Authority nor shall any
proceeding brought by a Governmental Authority seeking any of the foregoing be
pending, or any applicable Law shall be in effect enjoining or otherwise
prohibiting consummation of the Transactions (collectively, “Restraints”); and

(b) the waiting period (and any extension thereof) applicable to the
consummation of Transactions under the HSR Act shall have expired or early
termination thereof shall have been granted.

Section 6.02 Conditions to the Obligations of the Company. The obligations of
the Company to effect the Closing shall be further subject to the satisfaction
(or waiver, if permissible under applicable Law) on or prior to the Closing Date
of the following conditions:

 

44



--------------------------------------------------------------------------------

(a) the representations and warranties of the Investor set forth in this
Agreement shall be true and correct in all material respects as of the Closing
Date with the same effect as though made as of the Closing Date (except to the
extent expressly made as of an earlier date, in which case as of such earlier
date);

(b) the Investor shall have complied with or performed in all material respects
its obligations required to be complied with or performed by it pursuant to this
Agreement at or prior to the Closing;

(c) the Company shall have received a certificate, signed on behalf of the
Investor by an executive officer thereof, certifying that the conditions set
forth in Section 6.02(a) and Section 6.02(b) have been satisfied; and

Section 6.03 Conditions to the Obligations of the Investor. The obligations of
the Investor to effect the Closing shall be further subject to the satisfaction
(or waiver, if permissible under applicable Law) on or prior to the Closing Date
of the following conditions:

(a) The Acquisition, Debt Financing and Refinancing shall have been consummated
or, substantially concurrently with Closing, shall be consummated, in all
material respects in accordance with the terms of the Acquisition Agreement
(whether, for the avoidance of doubt, by means of a “Scheme” or a “Takeover
Offer” (in either case, as defined in the Acquisition Agreement in effect on the
date hereof), and provided that for purposes of the foregoing, an Acquisition
effected by means of a Takeover Offer shall be deemed to occur upon the Takeover
Offer having been declared or become unconditional in all respects with respect
to at least 90% of the Target’s equity interests) or Debt Commitment Letter, as
applicable, without giving effect to any modifications, amendments, consents or
waivers thereto that, taken together, are material and adverse to the Investor
without the prior consent of the Investor (which consent shall not be
unreasonably withheld, delayed or conditioned), it being understood that (i) any
change to the definition of Company Material Adverse Effect contained in the
Acquisition Agreement shall be deemed to be material and adverse to the Investor
and (ii) any amendment to the Acquisition Agreement to provide for a Takeover
Offer shall not be deemed to be material and adverse to the Investor, provided
that any such amendment(s) is in accordance with paragraph 3 of Schedule 1 of
the Acquisition Agreement;

(b) Since the date of the Acquisition Agreement to the Effective Time (as
defined in the Acquisition Agreement), there shall not have occurred any Effect
(as defined in the Acquisition Agreement) that has had or is reasonably likely
to have, individually or in the aggregate, a Company Material Adverse Effect (as
defined in the Acquisition Agreement);

(c) the representations and warranties of the Company set forth in Sections
3.01, 3.02, 3.03, 3.10, 3.11, 3.12 and 3.14 shall be true and correct in all
material respects as of the Closing Date with the same effect as though made as
of the Closing Date (except to the extent expressly made as of an earlier date,
in which case as of such earlier date);

(d) the Company shall have complied with or performed in all material respects
its obligations required to be complied with or performed by it pursuant to this
Agreement at or prior to the Closing;

 

45



--------------------------------------------------------------------------------

(e) the Investor shall have received a certificate, signed on behalf of the
Company by an executive officer thereof, certifying that the conditions set
forth in Section 6.03(a), 6.03(b) (to the Company’s Knowledge), 6.03(c) and
6.03(d) have been satisfied;

(f) the Company shall have duly adopted and filed with the Secretary of State of
the State of Delaware the Certificate of Designations, and a certified copy
thereof shall have been delivered to the Investor;

(g) only to the extent that the Initial Investor Director Designees have been
designated at least ten (10) Business Days prior to the Closing, the Board shall
have taken all actions necessary and appropriate to cause to be elected or
appointed to the Board, effective immediately upon the Closing, the Initial
Investor Director Designees; and

(h) any shares of Common Stock issuable upon conversion of the Series A
Preferred Stock (other than any additional shares of Series A Preferred Stock
that may be issued as dividends in kind) at the Conversion Rate specified in the
Certificate of Designations as in effect on the date hereof shall have been
approved for listing on NASDAQ, subject to official notice of issuance.

ARTICLE VII

Termination; Survival

Section 7.01 Termination. This Agreement may be terminated and the Transactions
abandoned at any time prior to the Closing:

(a) by the mutual written consent of the Company and the Investor;

(b) by either the Company or the Investor upon written notice to the other, if
the Closing should not have occurred on or prior to the date that is five
business days (as defined in the Acquisition Agreement) after the Long Stop
Termination Date (as defined in the Acquisition Agreement as in effect on the
date hereof and as may be extended in accordance with the Acquisition Agreement)
(the “Termination Date”); provided that the right to terminate this Agreement
under this Section 7.01(b) shall not be available to any party if the breach by
such party of its representations and warranties set forth in this Agreement or
the failure of such party to perform any of its obligations under this Agreement
has been a principal cause of or primarily resulted in the events specified in
this Section 7.01(b);

(c) by either the Company or the Investor if any Restraint enjoining or
otherwise prohibiting consummation of the Transactions shall be in effect and
shall have become final and nonappealable prior to the Closing Date; provided
that the party seeking to terminate this Agreement pursuant to this
Section 7.01(c) shall have used the required efforts to cause the conditions to
Closing to be satisfied in accordance with Section 5.02;

(d) by the Investor if the Company shall have breached any of its
representations or warranties or failed to perform any of its covenants or
agreements set forth in this Agreement, which breach or failure to perform
(i) would give rise to the failure of a condition set forth in Section 6.03(c)
or Section 6.03(d) and (ii) is incapable of being cured prior

 

46



--------------------------------------------------------------------------------

to the Termination Date, or if capable of being cured, shall not have been cured
within thirty (30) calendar days (but in no event later than the Termination
Date) following receipt by the Company of written notice of such breach or
failure to perform from the Investor stating the Investor’s intention to
terminate this Agreement pursuant to this Section 7.01(d) and the basis for such
termination; provided that the Investor shall not have the right to terminate
this Agreement pursuant to this Section 7.01(d) if the Investor are then in
material breach of any of their representations, warranties, covenants or
agreements hereunder which breach would give rise to the failure of a condition
set forth in Section 6.02(a) or Section 6.02(b); or

(e) by the Company if the Investor shall have breached any of its
representations or warranties or failed to perform any of its covenants or
agreements set forth in this Agreement, which breach or failure to perform
(i) would give rise to the failure of a condition set forth in Section 6.02(a)
or Section 6.02(b) and (ii) is incapable of being cured prior to the Termination
Date, or if capable of being cured, shall not have been cured within thirty
(30) calendar days (but in no event later than the Termination Date) following
receipt by the Investor of written notice of such breach or failure to perform
from the Company stating the Company’s intention to terminate this Agreement
pursuant to this Section 7.01(e) and the basis for such termination; provided
that the Company shall not have the right to terminate this Agreement pursuant
to this Section 7.01(e) if the Company is then in material breach of any of its
representations, warranties, covenants or agreements hereunder which breach
would give rise to the failure of a condition set forth in Section 6.03(c) or
Section 6.03(d).

Section 7.02 Effect of Termination. In the event of the termination of this
Agreement as provided in Section 7.01, written notice thereof shall be given to
the other party, specifying the provision hereof pursuant to which such
termination is made, and this Agreement shall forthwith become null and void
(other than Section 5.05, this Section 7.02 and Article VIII, all of which shall
survive termination of this Agreement and the Confidentiality Agreement (which
shall survive in accordance with its terms except as otherwise provided
herein)), and there shall be no liability on the part of the Investor or the
Company or their respective directors, officers and Affiliates in connection
with this Agreement, except that no such termination shall relieve any party
from liability for damages to another party resulting from a willful and
material breach of this Agreement prior to the date of termination or from
fraud; provided that, notwithstanding any other provision set forth in this
Agreement, except in the case of fraud, neither the Investor on the one hand,
nor the Company on the other hand, shall have any such liability in excess of
the Purchase Price.

Section 7.03 Survival. All of the covenants or other agreements of the parties
contained in this Agreement shall survive until fully performed or fulfilled,
unless and to the extent that non-compliance with such covenants or agreements
is waived in writing by the party entitled to such performance. Except for the
warranties and representations contained in Sections 3.01, 3.02(a), 3.03(a),
3.10, 3.11, 3.12 and 3.14 and the representations and warranties contained in
Article IV, which shall survive until the sixth (6th) anniversary of the Closing
Date, the representations and warranties made herein shall survive for twelve
(12) months following the Closing Date and shall then expire; provided that
nothing herein shall relieve any party of liability for any inaccuracy or breach
of such representation or warranty to the extent that any good faith allegation
of such inaccuracy or breach is made in writing prior to such expiration by a
Person entitled to make such claim pursuant to the terms and conditions of this
Agreement. For the avoidance of doubt, claims may be made with respect to the
breach of any representation, warranty or covenant until the applicable survival
period therefor as described above expires.

 

47



--------------------------------------------------------------------------------

ARTICLE VIII

Miscellaneous

Section 8.01 Amendments; Waivers. Subject to compliance with applicable Law,
this Agreement may be amended or supplemented in any and all respects only by
written agreement of the parties hereto.

Section 8.02 Extension of Time, Waiver, Etc. The Company and the Investor may,
subject to applicable Law, (a) waive any inaccuracies in the representations and
warranties of the other party contained herein or in any document delivered
pursuant hereto, (b) extend the time for the performance of any of the
obligations or acts of the other party or (c) waive compliance by the other
party with any of the agreements contained herein applicable to such party or,
except as otherwise provided herein, waive any of such party’s conditions.
Notwithstanding the foregoing, no failure or delay by the Company or an Investor
Party in exercising any right hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right hereunder. Any agreement on
the part of a party hereto to any such extension or waiver shall be valid only
if set forth in an instrument in writing signed on behalf of such party.

Section 8.03 Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned, in whole or in part, by operation of
Law or otherwise, by any of the parties hereto without the prior written consent
of the other party hereto; provided, however, that (a) the Investor or any
Investor Party may assign its rights, interests and obligations under this
Agreement, in whole or in part, to one or more Permitted Transferees, including
as contemplated in Section 5.08 and (b) in the event of such assignment, the
assignee shall agree in writing to be bound by the provisions of this Agreement,
including the rights, interests and obligations so assigned; provided that no
such assignment will relieve any Investor Party of its obligations hereunder
prior to the Closing; provided, further, that no party hereto shall assign any
of its obligations hereunder with the primary intent of avoiding, circumventing
or eliminating such party’s obligations hereunder. Subject to the immediately
preceding sentence, this Agreement shall be binding upon, inure to the benefit
of, and be enforceable by, the parties hereto and their respective successors
and permitted assigns.

Section 8.04 Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail), each of which shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement, and shall become effective when one or more counterparts
have been signed by each of the parties hereto and delivered to the other
parties hereto.

Section 8.05 Entire Agreement; No Third-Party Beneficiaries; No Recourse.
(a) This Agreement, including the Company Disclosure Letter, together with the
Confidentiality Agreement, the Registration Rights Agreement, Equity Commitment
Letter and the Certificate of Designations, constitutes the entire agreement,
and supersedes all other prior agreements and understandings, both written and
oral, among the parties and their Affiliates, or any of them, with respect to
the subject matter hereof and thereof.

 

48



--------------------------------------------------------------------------------

(b) No provision of this Agreement shall confer upon any Person other than the
parties hereto and their permitted assigns any rights or remedies hereunder.
This Agreement may only be enforced against, and any claims or causes of action
that may be based upon, arise out of or relate to this Agreement, or the
negotiation, execution or performance of this Agreement may only be made against
the entities that are expressly identified as parties hereto, including entities
that become parties hereto after the date hereof or that agree in writing for
the benefit of the Company to be bound by the terms of this Agreement applicable
to the Investor Parties, and no former, current or future equityholders,
controlling persons, directors, officers, employees, agents, successors, assigns
or Affiliates of any party hereto or any former, current or future equityholder,
controlling person, director, officer, employee, general or limited partner,
member, manager, advisor, agent successors, assigns or Affiliate of any of the
foregoing (each, a “Non-Recourse Party”) shall have any liability for any
obligations or liabilities of the parties to this Agreement or for any claim
(whether in tort, contract or otherwise) based on, in respect of, or by reason
of, the transactions contemplated hereby or in respect of any representations
made or alleged to be made in connection herewith, and no personal liability
shall attach to, be imposed upon or otherwise be incurred by the Non-Recourse
Parties through the Investor or otherwise, whether by or through attempted
piercing of the corporate (or partnership or limited liability company) veil, by
the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute, regulation or applicable law, or otherwise, except for
the Company’s rights against Carlyle Investment Management, L.L.C. under the
Confidentiality Agreement. Without limiting the rights of any party against the
other parties hereto, in no event shall any party or any of its Affiliates seek
to enforce this Agreement against, make any claims for breach of this Agreement
against, or seek to recover monetary damages from, any Non-Recourse Party. The
Company hereby covenants and agrees that it shall not institute, and shall cause
each of its Affiliates not to, and shall make adequate provision such that their
respective successors and assigns shall not, institute, directly or indirectly,
any proceeding or bring any other claim arising under, or in connection with
Investment Agreement or the Equity Commitment Letter, or the transactions
contemplated hereby or thereby, against the Sponsor or any of the Non-Recourse
Parties, except for Retained Claims (as defined in the Equity Commitment
Letter), except to the extent they become parties thereto after the date hereof
or agree in writing for the benefit of the Company to be bound by the terms of
this Agreement applicable to the Investor Parties.

Section 8.06 Governing Law; Jurisdiction. (a) This Agreement shall be governed
by, and construed in accordance with, the laws of the State of Delaware
applicable to contracts executed in and to be performed entirely within that
State, regardless of the laws that might otherwise govern under any applicable
conflict of Laws principles.

(b) All Actions arising out of or relating to this Agreement shall be heard and
determined in the Chancery Court of the State of Delaware (or, if the Chancery
Court of the State of Delaware declines to accept jurisdiction over any Action,
any state or federal court within the State of Delaware) and the parties hereto
hereby irrevocably submit to the exclusive jurisdiction and venue of such courts
in any such Action and irrevocably waive the defense of an inconvenient forum or
lack of jurisdiction to the maintenance of any such Action. The consents

 

49



--------------------------------------------------------------------------------

to jurisdiction and venue set forth in this Section 8.06 shall not constitute
general consents to service of process in the State of Delaware and shall have
no effect for any purpose except as provided in this paragraph and shall not be
deemed to confer rights on any Person other than the parties hereto. Each party
hereto agrees that service of process upon such party in any Action arising out
of or relating to this Agreement shall be effective if notice is given by
overnight courier at the address set forth in Section 8.09 of this Agreement.
The parties hereto agree that a final judgment in any such Action shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable Law; provided, however, that nothing
in the foregoing shall restrict any party’s rights to seek any post-judgment
relief regarding, or any appeal from, a final trial court judgment.

Section 8.07 Specific Enforcement. The parties hereto agree that irreparable
damage for which monetary relief, even if available, would not be an adequate
remedy, would occur in the event that any provision of this Agreement is not
performed in accordance with its specific terms or is otherwise breached,
including if the parties hereto fail to take any action required of them
hereunder to cause the Closing to occur. The parties acknowledge and agree that
(a) the parties shall be entitled to an injunction or injunctions, specific
performance or other equitable relief to prevent breaches of this Agreement and
to enforce specifically the terms and provisions hereof (including, for the
avoidance of doubt, the right of the Company to cause the Equity Financing to be
funded (to the extent expressly provided in Section 8.05 or this Section 8.07)
and the Purchase to be consummated on the terms and subject to the conditions
set forth in this Agreement) in the courts described in Section 8.06 without
proof of damages or otherwise (in each case, subject to the terms and conditions
of this Section 8.07), this being in addition to any other remedy to which they
are entitled under this Agreement and (b) the right of specific enforcement is
an integral part of the Transactions and without that right, neither the Company
nor the Investor would have entered into this Agreement. The parties hereto
agree not to assert that a remedy of specific enforcement is unenforceable,
invalid, contrary to Law or inequitable for any reason, and agree not to assert
that a remedy of monetary damages would provide an adequate remedy or that the
parties otherwise have an adequate remedy at law. The parties hereto acknowledge
and agree that any party seeking an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in accordance with this Section 8.07 shall not be required to
provide any bond or other security in connection with any such order or
injunction. Notwithstanding anything to the contrary herein, it is explicitly
agreed that the right of the Company to seek specific performance or other
equitable remedies to enforce Investor’s obligation to cause the Equity
Financing to be funded and/or to cause the Investor to consummate the Closing
shall be subject to the requirements that (i) all of the conditions to Closing
set forth in Sections 6.01 and 6.03 were satisfied (other than those conditions
that by their terms are to be satisfied at Closing, but subject to those
conditions being capable of being satisfied at such time if specific performance
or other equitable relief was granted pursuant to this Section 8.07)) at the
time when the Closing would have been required to occur in accordance with
Section 2.02 and (ii) the Company has irrevocably confirmed in writing to the
Investor that the Company stands ready, willing and able for the Closing to
occur if specific performance or other equitable relief is granted and, if the
Equity Financing, Debt Financing and Refinancing is funded, then the Closing
will occur.

 

50



--------------------------------------------------------------------------------

Section 8.08 WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER VOLUNTARILY AND (D) IT HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 8.08.

Section 8.09 Notices. All notices, requests and other communications to any
party hereunder shall be in writing and shall be deemed given if delivered
personally, by facsimile (which is confirmed), emailed (which is confirmed) or
sent by overnight courier (providing proof of delivery) to the parties at the
following addresses:

(a) If to the Company, to it at:

CommScope Holding Company, Inc.

1100 CommScope Place, SE

Hickory, North Carolina 28602

Attention: General Counsel

Email: fbwyatt@commscope.com

with a copy (which shall not constitute notice) to:

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

Attention:      O. Keith Hallam, III, Esq.

                      Jenny Hochenberg, Esq.

Facsimile:     212-474-3700

Email:           khallam@cravath.com

            jhochenberg@cravath.com

 

51



--------------------------------------------------------------------------------

(b) If to the Investor or any Investor Party at:

Carlyle Partners VII S1 Holdings, L.P.

c/o The Carlyle Group

1001 Pennsylvania Avenue, NW

Washington, DC 20004-2505

Attention:         Cam Dyer

                          Michael Clifton

Facsimile:        202-347-1818

Email:              Cam.Dyer@carlyle.com

    Michael.Clifton@carlyle.com

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

900 G Street, NW

Washington, D.C. 20001

Attention:             Jonathan L. Corsico, Esq.

                                       Daniel N. Webb, Esq.

Facsimile:           202-636-5502

Email:                 jonathan.corsico@stblaw.com

                                      DWebb@stblaw.com

or such other address, email address or facsimile number as such party may
hereafter specify by like notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of actual
receipt by the recipient thereof if received prior to 5:00 p.m. local time in
the place of receipt and such day is a Business Day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.

Section 8.10 Severability. If any term, condition or other provision of this
Agreement is determined by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other terms, provisions and conditions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term,
condition or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible to the
fullest extent permitted by applicable Law.

Section 8.11 Expenses. Except as otherwise expressly provided herein, all costs
and expenses, including fees and disbursements of counsel, financial advisors
and accountants, incurred in connection with this Agreement and the Transactions
shall be paid by the party incurring such costs and expenses, whether or not the
Closing shall have occurred; provided that the Company shall, at or following
the Closing, reimburse the Investor for its and its Affiliates’ reasonable and
documented out-of-pocket third-party costs and expenses incurred in connection
with the Transactions through the Closing Date (including (i) the reasonable and
documented fees and expenses of third-party consultants, legal counsel,
accountants and financing advisors in connection therewith and (ii) internal
costs and expenses that are billed or invoiced to an Investor

 

52



--------------------------------------------------------------------------------

Party and its Affiliates on a third-party basis in an amount not to exceed
$100,000); provided, further, that the maximum amount of such costs and expenses
to be reimbursed by the Company shall be reduced by one-half of the fee paid by
the Company in connection with the filing of the HSR Form in an amount not to
exceed $125,000 and shall not exceed $5,000,000 in the aggregate.

Section 8.12 Interpretation. (a) When a reference is made in this Agreement to
an Article, a Section, Exhibit or Schedule, such reference shall be to an
Article of, a Section of, or an Exhibit or Schedule to, this Agreement unless
otherwise indicated. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement unless the context requires otherwise. The words “date hereof” when
used in this Agreement shall refer to the date of this Agreement. The terms
“or”, “any” and “either” are not exclusive. The word “extent” in the phrase “to
the extent” shall mean the degree to which a subject or other thing extends, and
such phrase shall not mean simply “if”. The word “will” shall be construed to
have the same meaning and effect as the word “shall”. The words “made available
to the Investor” and words of similar import refer to documents (A) posted to
the Intralinks Datasite by or on behalf of the Company or (B) delivered in
Person or electronically to an Investor Party or its Representatives in each
case no later than one Business Day prior to the date hereof. All accounting
terms used and not defined herein shall have the respective meanings given to
them under GAAP. All terms defined in this Agreement shall have the defined
meanings when used in any document made or delivered pursuant hereto unless
otherwise defined therein. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term. Any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.
Unless otherwise specifically indicated, all references to “dollars” or “$”
shall refer to the lawful money of the United States. References to a Person are
also to its permitted assigns and successors. When calculating the period of
time between which, within which or following which any act is to be done or
step taken pursuant to this Agreement, the date that is the reference date in
calculating such period shall be excluded (unless, otherwise required by Law, if
the last day of such period is not a Business Day, the period in question shall
end on the next succeeding Business Day).

(b) The parties hereto have participated jointly in the negotiation and drafting
of this Agreement and, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as jointly drafted by
the parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party hereto by virtue of the authorship of any provision of
this Agreement.

 

53



--------------------------------------------------------------------------------

Section 8.13 Acknowledgment of Securities Laws. The Investor hereby acknowledges
that it is aware, and that it will advise its Affiliates and Representatives who
are provided material non-public information concerning the Company or its
securities, that the United States securities laws prohibit any Person who has
received from an issuer material, non-public information from purchasing or
selling securities of such issuer or from communication of such information to
any other Person under circumstances in which it is reasonably foreseeable that
such Person is likely to purchase or sell such securities.

Section 8.14 Investor Representative. Each Investor Party hereby consents to and
authorizes (i) the appointment of Carlyle Partners VII S1 Holdings, L.P. as the
Investor Representative hereunder and as the attorney-in-fact for and on behalf
of such Investor Party, and (ii) the taking by the Investor Representative of
any and all actions and the making of any decisions required or permitted by, or
with respect to this Agreement and the transactions contemplated hereby,
including, without limitation, (A) the exercise of the power to agree to execute
any consents under this Agreement and (B) to take all actions necessary in the
judgment of the Investor Representative for the accomplishment of the foregoing
and all of the other terms, conditions and limitations of this Agreement and the
transactions contemplated hereby. Each Investor Party shall be bound by the
actions taken by the Investor Representative exercising the rights granted to it
by this Agreement, and the Company shall be entitled to rely on any such action
or decision of the Investor Representative. If the Investor Representative shall
resign or otherwise be unable to fulfill its responsibilities hereunder, the
Investor Parties shall appoint a new Investor Representative as soon as
reasonably practicable by written consent of holders of a majority of the then
outstanding Series A Preferred Stock and/or shares of Common Stock that were
issued upon conversion of shares of Series A Preferred Stock beneficially owned
by the Investors or Investor Parties that are successors or assigns of the
Investors by sending notice and a copy of the duly executed written consent
appointing such new Investor Representative to the Company.

[Remainder of page intentionally left blank]

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

COMMSCOPE HOLDING COMPANY, INC. By:  

/s/ Alexander W. Pease

  Name: Alexander W. Pease   Title: Executive Vice President and Chief Financial
Officer

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

INVESTOR: CARLYLE PARTNERS VII S1 HOLDINGS, L.P. By: TC Group VII S1, L.P., its
general partner By: TC Group VII S1, L.L.C., its general partner By:  

/s/ Campbell R. Dyer

  Name: Campbell R. Dyer   Title: Managing Director

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

INVESTOR REPRESENTATIVE: CARLYLE PARTNERS VII S1 HOLDINGS, L.P. By: TC Group VII
S1, L.P., its general partner By: TC Group VII S1, L.L.C., its general partner
By:  

/s/ Campbell R. Dyer

  Name: Campbell R. Dyer   Title: Managing Director

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

ANNEX I

[FORM OF]

CERTIFICATE OF DESIGNATIONS OF

SERIES A CONVERTIBLE PREFERRED STOCK,

PAR VALUE $0.01,

OF

COMMSCOPE HOLDING COMPANY, INC.

Pursuant to Section 151 of the Delaware General Corporation Law (as amended,
supplemented or restated from time to time, the “DGCL”), COMMSCOPE HOLDING
COMPANY, INC., a corporation organized and existing under the laws of the State
of Delaware (the “Company”), in accordance with the provisions of Section 103 of
the DGCL, DOES HEREBY CERTIFY:

That, the Amended and Restated Certificate of Incorporation (the “Certificate of
Incorporation”) of the Company, as filed with the Secretary of State of the
State of Delaware, authorizes the issuance of 1,500,000,000 shares of capital
stock, consisting of 1,300,000,000 shares of common stock, par value $0.01 per
share (“Common Stock”), and 200,000,000 shares of preferred stock, par value
$0.01 per share (“Preferred Stock”);

That, the Certificate of Incorporation expressly authorizes the Board of
Directors of the Company (the “Board”) by resolution or resolutions, to the
maximum extent permitted by law, to provide for the issuance of Preferred Stock
as a class or in one or more series and, with respect to each class or series of
Preferred Stock, to fix the number of shares included in the class or in each
such series and the designations, powers, preferences, rights, qualifications,
limitations and restrictions of the shares of the class or of such series;

That, pursuant to the authority conferred upon the Board by the Certificate of
Incorporation, the Board, on November 7, 2018, adopted the following resolution
designating a new series of Preferred Stock as “Series A Convertible Preferred
Stock”:

RESOLVED, that, pursuant to the authority vested in the Board in accordance with
the provisions of Article Sixth of the Certificate of Incorporation and the
provisions of Section 151 of the DGCL, a series of Preferred Stock of the
Company is hereby authorized, and the number of shares to be included in such
series, and the designations, powers, preferences, rights, qualifications,
limitations and restrictions of the shares of Preferred Stock included in such
series, shall be as follows:

SECTION 1. Designation and Number of Shares. The shares of such series of
Preferred Stock shall be designated as “Series A Convertible Preferred Stock”
(the “Series A Preferred Stock”). The number of authorized shares constituting
the Series A Preferred Stock shall be 1,000,000. That number from time to time
may be increased or decreased (but not below the number of shares of Series A
Preferred Stock then outstanding) by further resolution duly adopted by the
Board, or any duly authorized committee thereof and by the filing of a
certificate pursuant to the provisions of the DGCL stating that such increase or
decrease, as applicable, has been so authorized. The Company shall not have the
authority to issue fractional shares of Series A Preferred Stock.



--------------------------------------------------------------------------------

SECTION 2. Ranking. The Series A Preferred Stock will rank, with respect to
dividend rights and rights on the distribution of assets on any voluntary or
involuntary liquidation, dissolution or winding up of the affairs of the
Company:

(a) on a parity basis with each other class or series of Capital Stock of the
Company now existing or hereafter authorized, the terms of which expressly
provide that such class or series ranks on a parity basis with the Series A
Preferred Stock as to dividend rights and rights on the distribution of assets
on any voluntary or involuntary liquidation, dissolution or winding up of the
affairs of the Company (such Capital Stock, “Parity Stock”);

(b) junior to each other class or series of Capital Stock of the Company now
existing or hereafter authorized, the terms of which expressly provide that such
class or series ranks senior to the Series A Preferred Stock as to dividend
rights and rights on the distribution of assets on any voluntary or involuntary
liquidation, dissolution or winding up of the affairs of the Company (such
Capital Stock, “Senior Stock”); and

(c) senior to the Common Stock and each other class or series of Capital Stock
of the Company now existing or hereafter authorized, the terms of which do not
expressly provide that such class or series ranks on a parity basis with or
senior to the Series A Preferred Stock as to dividend rights and rights on the
distribution of assets on any voluntary or involuntary liquidation, dissolution
or winding up of the affairs of the Company (such Capital Stock, “Junior
Stock”).

SECTION 3. Definitions. As used herein with respect to Series A Preferred Stock:

“50% Beneficial Ownership Requirement” has the meaning set forth in the
Investment Agreement.

“Accrued Dividend Record Date” has the meaning set forth in Section 4(e).

“Accrued Dividends” means, as of any date, with respect to any share of Series A
Preferred Stock, all Dividends that have accrued on such share pursuant to
Section 4(b), whether or not declared, but that have not, as of such date, been
paid.

“Acquisition” has the meaning set forth in the Investment Agreement.

“Acquisition Agreement” means the Bid Conduct Agreement, dated as of November 8,
2018, between the Company and the Target, as it may be amended, supplemented or
otherwise modified from time to time.

 

2



--------------------------------------------------------------------------------

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person; provided, however, (i) that the Company and its Subsidiaries shall not
be deemed to be Affiliates of any Investor Party or any of its Affiliates,
(ii) portfolio companies in which any Investor Party or any of its Affiliates
has an investment (whether as debt or equity) shall not be deemed an Affiliate
of such Investor Party and (iii) the Excluded Carlyle Parties shall not be
deemed to be Affiliates of any Investor Party, the Company or any of the
Company’s Subsidiaries. For this purpose, “control” (including, with its
correlative meanings, “controlled by” and “under common control with”) shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of management or policies of a Person, whether through the ownership
of securities or partnership or other ownership interests, by contract or
otherwise.

“Base Amount” means, with respect to any share of Series A Preferred Stock, as
of any date of determination, the sum of (a) the Liquidation Preference and
(b) the Base Amount Accrued Dividends with respect to such share as of such
date.

“Base Amount Accrued Dividends” means, with respect to any share of Series A
Preferred Stock, as of any date of determination, (a) if a Dividend Payment Date
has occurred since the issuance of such share, the Accrued Dividends with
respect to such share as of the Dividend Payment Date immediately preceding such
date of determination (taking into account the payment of Dividends, if any, on
or with respect to such Dividend Payment Date) or (b) if no Dividend Payment
Date has occurred since the issuance of such share, zero.

Any Person shall be deemed to “beneficially own”, to have “beneficial ownership”
of, or to be “beneficially owning” any securities (which securities shall also
be deemed “beneficially owned” by such Person) that such Person is deemed to
“beneficially own” within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act; provided that any Person shall be deemed to beneficially own any
securities that such Person has the right to acquire, whether or not such right
is exercisable within sixty (60) days or thereafter (including assuming
conversion of all Series A Preferred Stock, if any, owned by such Person to
Common Stock).

“Board” has the meaning set forth in the recitals above.

“Business Day” means any weekday that is not a day on which banking institutions
in New York, New York are authorized or required by law, regulation or executive
order to be closed.

“Bylaws” means the Fourth Amended and Restated Bylaws of the Company, as amended
and as may be amended from time to time.

“Capital Stock” means, with respect to any Person, any and all shares of,
interests in, rights to purchase, warrants to purchase, options for,
participations in or other equivalents of or interests in (however designated)
stock issued by such Person.

“Cash Dividend” has the meaning set forth in Section 4(c).

“Cash Settlement” has the meaning set forth in Section 10(a)(i).

“Certificate of Designations” means this Certificate of Designations relating to
the Series A Preferred Stock, as it may be amended from time to time.

 

3



--------------------------------------------------------------------------------

“Certificate of Incorporation” has the meaning set forth in the recitals above.

“Change of Control” means the occurrence of one of the following, whether in a
single transaction or a series of transactions:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), is or becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of a majority
of the total voting power of the Voting Stock of the Company, other than as a
result of a transaction in which (1) the holders of securities that represented
100% of the Voting Stock of the Company immediately prior to such transaction
are substantially the same as the holders of securities that represent a
majority of the Voting Stock of the surviving Person or its Parent Entity
immediately following such transaction and (2) the holders of securities that
represented 100% of the Voting Stock of the Company immediately prior to such
transaction own directly or indirectly Voting Stock of the surviving Person or
its Parent Entity in substantially the same proportion to each other as
immediately prior to such transaction;

(b) the merger or consolidation of the Company with or into another Person or
the merger of another Person with or into the Company, or the sale, transfer or
lease of all or substantially all the assets of the Company (determined on a
consolidated basis), whether in a single transaction or a series of
transactions, to another Person, or any recapitalization, reclassification or
other transaction in which all or substantially all of the Common Stock is
exchanged for or converted into cash, securities or other property, other than a
transaction following which (1) in the case of a merger or consolidation
transaction, holders of securities that represented 100% of the Voting Stock of
the Company immediately prior to such transaction own directly or indirectly (in
substantially the same proportion to each other as immediately prior to such
transaction, other than changes in proportionality as a result of any cash/stock
election provided under the terms of the definitive agreement regarding such
transaction) at least a majority of the voting power of the Voting Stock of the
surviving Person in such merger or consolidation transaction immediately after
such transaction, and (2) in the case of a sale, transfer or lease of all or
substantially all of the assets of the Company, other than to a Subsidiary or a
Person that becomes a Subsidiary of the Company; or

(c) shares of Common Stock or shares of any other Capital Stock into which the
Series A Preferred Stock is convertible are not listed for trading on any United
States national securities exchange or cease to be traded in contemplation of a
de-listing (other than as a result of a transaction described in clause
(b) above).

“Change of Control Call” has the meaning set forth in Section 9(c).

“Change of Control Call Price” has the meaning set forth in Section 9(c).

“Change of Control Effective Date” has the meaning set forth in Section 9(d).

“Change of Control Purchase Date” means, with respect to each share of Series A
Preferred Stock, the date on which the Company makes the payment in full of the
Change of Control Put Price for such share to the Holder thereof.

 

4



--------------------------------------------------------------------------------

“Change of Control Put” has the meaning set forth in Section 9(a).

“Change of Control Put Deadline” has the meaning set forth in Section 9(d)(i).

“Change of Control Put Price” has the meaning set forth in Section 9(a).

“close of business” means 5:00 p.m. (New York City time).

“Closing Price” of the Common Stock on any date of determination means the
closing sale price or, if no closing sale price is reported, the last reported
sale price, of the shares of the Common Stock on NASDAQ on such date. If the
Common Stock is not traded on NASDAQ on any date of determination, the Closing
Price of the Common Stock on such date of determination means the closing sale
price as reported in the composite transactions for the principal United States
securities exchange or automated quotation system on which the Common Stock is
so listed or quoted, or, if no closing sale price is reported, the last reported
sale price on the principal United States securities exchange or automated
quotation system on which the Common Stock is so listed or quoted, or if the
Common Stock is not so listed or quoted on a United States securities exchange
or automated quotation system, the last quoted bid price for the Common Stock in
the over-the-counter market as reported by OTC Markets Group Inc. or any similar
organization, or, if that bid price is not available, the market price of the
Common Stock on that date as determined by an Independent Financial Advisor
retained by the Company for such purpose.

“Combination Settlement” has the meaning set forth in Section 10(a)(i).

“Common Stock” has the meaning set forth in the recitals above.

“Company” has the meaning set forth in the recitals above.

“Constituent Person” has the meaning set forth in Section 12(a).

“Conversion Agent” means the Transfer Agent acting in its capacity as conversion
agent for the Series A Preferred Stock, and its successors and assigns.

“Conversion Date” has the meaning set forth in Section 8(a).

“Conversion Notice” has the meaning set forth in Section 8(a)(i).

“Conversion Price” means, for each share of Series A Preferred Stock, a dollar
amount equal to $1,000 divided by the Conversion Rate.

“Conversion Rate” means, for each share of Series A Preferred Stock, 36.3636
shares of Common Stock, subject to adjustment as set forth herein.

“Conversion Restrictions” has the meaning set forth in Section 6(c).

“Current Market Price” per share of Common Stock, as of any date of
determination, means the arithmetic average of the VWAP per share of Common
Stock for each of the ten (10) consecutive full Trading Days ending on the
Trading Day immediately preceding such day, appropriately adjusted to take into
account the occurrence during such period of any event described in Section 11.

 

5



--------------------------------------------------------------------------------

“Debt Financing” has the meaning set forth in the Investment Agreement.

“Designated Redemption Date” means (i) any date within the three (3) month
period commencing on and immediately following the Initial Redemption Date and
(ii) any date within the three (3) month period commencing on and immediately
following each successive anniversary of the Initial Redemption Date.

“DGCL” has the meaning set forth in the recitals above.

“Distributed Property” has the meaning set forth in Section 11(a)(iv).

“Distribution Transaction” means any distribution of equity securities of a
Subsidiary of the Company to holders of Common Stock, whether by means of a
spin-off, split-off, redemption, reclassification, exchange, stock dividend,
share distribution, rights offering or similar transaction.

“Dividends” has the meaning set forth in Section 4(a).

“Dividend Payment Date” means March 31, June 30, September 30 and December 31 of
each year; provided that if any such Dividend Payment Date is not a Business
Day, then the applicable Dividend shall be payable on the next Business Day
immediately following such Dividend Payment Date, without any interest.

“Dividend Payment Period” means in respect of any share of Series A Preferred
Stock the period from and including the Issuance Date of such share to but
excluding the next Dividend Payment Date and, subsequently, in each case the
period from and including any Dividend Payment Date to but excluding the next
Dividend Payment Date.

“Dividend Rate” means 5.5%, or, to the extent and during the period with respect
to which such rate has been adjusted as provided in Sections 4(d), Section 9(i),
or Section 10(c), such adjusted rate.

“Dividend Record Date” has the meaning set forth in Section 4(e).

“Excess Amount” has the meaning set forth in Section 6(c).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Property” has the meaning set forth in Section 12(a).

“Excluded Carlyle Parties” has the meaning set forth in the Investment
Agreement.

“Expiration Date” has the meaning set forth in Section 11(a)(iii).

 

6



--------------------------------------------------------------------------------

“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as reasonably determined in
good faith by a majority of the Board, or an authorized committee thereof,
(i) after consultation with an Independent Financial Advisor, as to any security
or other property with a Fair Market Value of less than $50,000,000, or
(ii) otherwise using an Independent Financial Advisor to provide a valuation
opinion.

“Fall-Away of Investor Board Rights” has the meaning set forth in the Investment
Agreement.

“Holder” means a Person in whose name the shares of the Series A Preferred Stock
are registered, which Person shall be treated by the Company, Transfer Agent,
Registrar, paying agent and Conversion Agent as the absolute owner of the shares
of Series A Preferred Stock for the purpose of making payment and settling
conversions and for all other purposes; provided that, to the fullest extent
permitted by law, no Person that has received shares of Series A Preferred Stock
in violation of the Investment Agreement shall be a Holder, the Transfer Agent,
Registrar, paying agent and Conversion Agent, as applicable, shall not, unless
directed otherwise by the Company, recognize any such Person as a Holder and the
Person in whose name the shares of the Series A Preferred Stock were registered
immediately prior to such transfer shall remain the Holder of such shares.

“Holder Redemption Right” has the meaning set forth in Section 10(a)(i).

“Implied Quarterly Dividend Amount” means, with respect to any share of Series A
Preferred Stock, as of any date, the product of (a) the Base Amount of such
share on the first day of the applicable Dividend Payment Period (or in the case
of the first Dividend Payment Period for such share, as of the Issuance Date of
such share) multiplied by (b) one fourth of the Dividend Rate applicable on such
date.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing; provided, however,
that such firm or consultant is (i) not an Affiliate of the Company and (ii) so
long as the Investor Parties meet the 50% Beneficial Ownership Requirement, is
reasonably acceptable to the Investor Parties.

“Individual Holder Share Cap” means, with respect to any individual Holder, the
maximum number of shares of Common Stock that could be issued by the Company to
such Holder without triggering a change of control under NASDAQ Stock Market
Rule 5635 (or its successor).

“Initial Redemption Date” means [•].1

“Investment Agreement” means that certain Investment Agreement between the
Company and the Investor dated as of November 8, 2018, as it may be amended,
supplemented or otherwise modified from time to time, with respect to certain
terms and conditions concerning, among other things, the rights of and
restrictions on the Holders.

 

1 

To be the date that is 8 years and 6 months following issuance.

 

7



--------------------------------------------------------------------------------

“Investor” has the meaning set forth in the Investment Agreement.

“Investor Designee” means an individual nominated by the Board as a “Investor
Designee” for election to the Board pursuant to Section 5.10(a), Section 5.10(d)
or Section 5.10(e) of the Investment Agreement.

“Investor Parties” means the Investor and each Permitted Transferee of the
Investor to whom shares of Series A Preferred Stock or Common Stock are
transferred pursuant to Section 5.08(b)(i) of the Investment Agreement.

“Issuance Date” means, with respect to any share of Series A Preferred Stock,
the date of issuance of such share.

“Junior Stock” has the meaning set forth in Section 2(c).

“Liquidation Preference” means, with respect to any share of Series A Preferred
Stock, as of any date, $1,000 per share.

“Mandatory Conversion” has the meaning set forth in Section 7(a).

“Mandatory Conversion Date” has the meaning set forth in Section 7(a).

“Mandatory Conversion Price” means 180% of the Conversion Price, as adjusted
pursuant to the provisions of Section 11(a). The Mandatory Conversion Price
shall initially be $49.50.

“Market Disruption Event” means any of the following events:

(a) any suspension of, or limitation imposed on, trading of the Common Stock by
any exchange or quotation system on which the Closing Price is determined
pursuant to the definition of the term “Closing Price” (the “Relevant Exchange”)
during the one-hour period prior to the close of trading for the regular trading
session on the Relevant Exchange (or for purposes of determining the VWAP per
share of Common Stock, any period or periods aggregating one half-hour or longer
during the regular trading session on the relevant day) and whether by reason of
movements in price exceeding limits permitted by the Relevant Exchange as to
securities generally, or otherwise relating to the Common Stock or options
contracts relating to the Common Stock on the Relevant Exchange; or

(b) any event that disrupts or impairs (as determined by the Company in its
reasonable discretion) the ability of market participants during the one-hour
period prior to the close of trading for the regular trading session on the
Relevant Exchange (or for purposes of determining the VWAP per share of Common
Stock, any period or periods aggregating one half-hour or longer during the
regular trading session on the relevant day) in general to effect transactions
in, or obtain market values for, the Common Stock on the Relevant Exchange or to
effect transactions in, or obtain market values for, options contracts relating
to the Common Stock on the Relevant Exchange.

 

8



--------------------------------------------------------------------------------

“NASDAQ” means The Nasdaq Stock Market.

“Notice of Holder Redemption” has the meaning set forth in Section 10(a)(ii).

“Notice of Mandatory Conversion” has the meaning set forth in Section 7(b).

“Officer’s Certificate” means a certificate signed by the Chief Executive
Officer, the Chief Financial Officer or the Secretary of the Company.

“Original Issuance Date” means the Closing Date, as defined in the Investment
Agreement.

“Parent Entity” means, with respect to any Person, any other Person of which
such first Person is a direct or indirect wholly owned Subsidiary.

“Parity Stock” has the meaning set forth in Section 2(a).

“Permitted Transferee” means, with respect to any Person, (i) any Affiliate of
such Person, (ii) any successor entity of such Person and (iii) with respect to
any Person that is an investment fund, vehicle or similar entity, any other
investment fund, vehicle or similar entity of which such Person or an Affiliate,
advisor or manager of such Person serves as the general partner, manager or
advisor.

“Person” means any individual, corporation, estate, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization or any other entity.

“PIK Dividend” has the meaning set forth in Section 4(c).

“PIK Dividend Ratio” has the meaning set forth in Section 4(c).

“Preferred Stock” has the meaning set forth in the recitals above.

“Record Date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of the Common Stock have the right to
receive any cash, securities or other property or in which the Common Stock is
exchanged for or converted into any combination of cash, securities or other
property, the date fixed for determination of holders of the Common Stock
entitled to receive such cash, securities or other property (whether such date
is fixed by the Board or by statute, contract or otherwise).

“Redemption Date” means, with respect to each share of Series A Preferred Stock,
the date on which the Company makes the payment in full of the Redemption Price
for such share to the Holder of such share.

“Redemption Price” has the meaning set forth in Section 10(a)(i).

 

9



--------------------------------------------------------------------------------

“Refinancing” has the meaning set forth in the Investment Agreement.

“Registrar” means the Transfer Agent acting in its capacity as registrar for the
Series A Preferred Stock, and its successors and assigns.

“Relevant Exchange” has the meaning set forth in the definition of the term
“Market Disruption Event”.

“Reorganization Event” has the meaning set forth in Section 12(a).

“Required Number of Shares” has the meaning set forth in Section 9(i).

“Senior Stock” has the meaning set forth in Section 2(b).

“Series A Preferred Stock” has the meaning set forth in Section 1.

“Settlement Methods” has the meaning set forth in Section 10(a)(i).

“Settlement Notice” has the meaning set forth in Section 10(a)(iii).

“Share Cap” means a number of shares of Common Stock equal to (a) the product of
(i) 0.199 and (ii) [•]2 less (b) the maximum number of shares of Common Stock
that may be issued pursuant to the Acquisition Agreement in connection with the
assumption by the Company of any equity awards or plans of the Target or any of
its Subsidiaries (subject to adjustment in the event of a stock split, stock
dividend, combination or other proportionate adjustment).

“Stockholder Approval” means, to the extent required by the listing rules of
NASDAQ, the approval by the stockholders of the Company to remove the Share Cap
and/or the Individual Holder Share Cap, as applicable, in accordance with NASDAQ
Stock Market Rule 5635 (or its successor).

“Subsidiary”, when used with respect to any Person, means any corporation,
limited liability company, partnership, association, trust or other entity of
which (i) securities or other ownership interests representing more than 50% of
the ordinary voting power (or, in the case of a partnership, more than 50% of
the general partnership interests) or (ii) sufficient voting rights to elect at
least a majority of the board of directors or other governing body are, as of
such date, owned by such Person or one or more Subsidiaries of such Person or by
such Person and one or more Subsidiaries of such Person.

“Target” means ARRIS International plc, a company organized under the laws of
England and Wales.

 

2 

To be equal to the number of issued and outstanding shares of the Company’s
Common Stock immediately prior to the issuance of the Preferred Stock.

 

10



--------------------------------------------------------------------------------

“Trading Day” means a Business Day on which the Relevant Exchange is scheduled
to be open for business and on which there has not occurred a Market Disruption
Event.

“Trading Period” has the meaning set forth in Section 7(a).

“Transfer Agent” means the Person acting as Transfer Agent, Registrar and paying
agent and Conversion Agent for the Series A Preferred Stock, and its successors
and assigns. The Transfer Agent initially shall be American Stock Transfer &
Trust Company, LLC.

“Trigger Event” has the meaning set forth in Section 11(a)(vii).

“Voting Stock” means (i) with respect to the Company, the Common Stock, the
Series A Preferred Stock and any other Capital Stock of the Company having the
right to vote generally in any election of directors of the Board and (ii) with
respect to any other Person, all Capital Stock of such Person having the right
to vote generally in any election of directors of the board of directors of such
Person or other similar governing body.

“VWAP” per share of Common Stock on any Trading Day means the per share
volume-weighted average price as displayed under the heading Bloomberg VWAP on
Bloomberg (or, if Bloomberg ceases to publish such price, any successor service
reasonably chosen by the Company) page “COMM US <equity> AQR” (or its equivalent
successor if such page is not available) in respect of the period from the open
of trading on the relevant Trading Day until the close of trading on such
Trading Day (or if such volume-weighted average price is unavailable, the market
price of one share of Common Stock on such Trading Day determined, using a
volume-weighted average method, by an Independent Financial Advisor retained for
such purpose by the Company).

SECTION 4. Dividends. (a) Holders shall be entitled to receive dividends of the
type and in the amount determined as set forth in this Section 4 (such
dividends, “Dividends”).

(b) Accrual of Dividends. Dividends on each share of Series A Preferred Stock
(i) shall accrue on a daily basis from and including the Issuance Date of such
share, whether or not declared and whether or not the Company has assets legally
available to make payment thereof, at a rate equal to the Dividend Rate as
further specified below and (ii) shall be payable quarterly in arrears, if, as
and when authorized by the Board, or any duly authorized committee thereof, and
declared by the Company, to the extent not prohibited by law, on each Dividend
Payment Date, commencing on the first Dividend Payment Date following the
Issuance Date of such share. The amount of Dividends accruing with respect to
any share of Series A Preferred Stock for any day shall be determined by
dividing (x) the Implied Quarterly Dividend Amount as of such day by (y) the
actual number of days in the Dividend Payment Period in which such day falls;
provided that if during any Dividend Payment Period any Accrued Dividends in
respect of one or more prior Dividend Payment Periods are paid, then after the
date of such payment the amount of Dividends accruing with respect to any share
of Series A Preferred Stock for any day shall be determined by dividing (x) the
Implied Quarterly Dividend Amount (recalculated to take into account such
payment of Accrued Dividends) by (y) the actual number of days in such Dividend
Payment Period. The amount of Dividends payable with respect to any share of
Series

 

11



--------------------------------------------------------------------------------

A Preferred Stock for any Dividend Payment Period shall equal the sum of the
daily Dividend amounts accrued in accordance with the prior sentence of this
Section 4(b) with respect to such share during such Dividend Payment Period. For
the avoidance of doubt, for any share of Series A Preferred Stock with an
Issuance Date that is not a Dividend Payment Date, the amount of Dividends
payable with respect to the initial Dividend Payment Period for such share shall
equal the product of (A) the daily accrual determined as specified in the prior
sentence, assuming a full Dividend Payment Period in accordance with the
definition of such term, and (B) the number of days from and including such
Issuance Date to but excluding the next Dividend Payment Date.

(c) Payment of Dividend. With respect to any Dividend Payment Date, the Company
will pay, to the extent permitted by applicable law, in its sole discretion,
Dividends (i) in cash (any Dividend or portion of a Dividend paid in cash, a
“Cash Dividend”), if, as and when authorized by the Board, or any duly
authorized committee thereof, and declared by the Company, (ii) as a dividend in
kind, additional duly authorized, validly issued and fully paid and
nonassessable shares of Series A Preferred Stock (any Dividend or portion of a
Dividend paid in the manner provided in this clause, a “PIK Dividend”) having
value (as determined in accordance with the immediately following sentence)
equal to the amount of Accrued Dividends during such Dividend Payment Period or
(iii) through a combination of either of the foregoing; provided that (A) Cash
Dividend payments shall be aggregated per Holder and shall be made to the
nearest cent (with $.005 being rounded upward), (B) if the Company pays a PIK
Dividend, no fractional shares of Series A Preferred Stock shall be issued to
any Holder (after taking into account all shares of Series A Preferred Stock
held by such Holder) and in lieu of any such fractional share, the Company shall
pay to such Holder, at the Company’s option, either (1) an amount in cash equal
to the applicable fraction of a share of Series A Preferred Stock multiplied by
the Liquidation Preference per share of Series A Preferred Stock or (2) one
additional whole share of Series A Preferred Stock and (C) with respect to any
Dividend Payment Date where the Company pays a combination of a PIK Dividend and
a Cash Dividend, the proportion of a Dividend paid to any Holder that consists
of a PIK Dividend (the “PIK Dividend Ratio”) shall be the same as the PIK
Dividend Ratio with respect to each Dividend paid to each other Holder that
receives a Dividend on such Dividend Payment Date. In the event that the Company
pays a PIK Dividend, each share of Series A Preferred Stock paid in connection
therewith shall have a deemed value for such purpose equal to the Liquidation
Preference per share of Series A Preferred Stock, and the number of additional
shares of Series A Preferred Stock issuable to Holders in connection with the
payment of a PIK Dividend will be, with respect to each share of Series A
Preferred Stock, and without limiting the proviso above concerning fractional
shares, the number (or fraction) obtained from the quotient of (1) the amount of
the applicable PIK Dividend per share of Series A Preferred Stock divided by
(2) the Liquidation Preference per share of Series A Preferred Stock. Accrued
Dividends in respect of any prior Dividend Payment Periods may be paid on any
date (whether or not such date is a Dividend Payment Date) if, as and when
authorized by the Board, or any duly authorized committee thereof as declared by
the Company. Notwithstanding anything to the contrary herein, the Company shall
pay the Dividend payable on any Dividend Payment Date in cash, if any time
during the relevant Dividend Payment Period, the Company had outstanding any
convertible debt on which the obligor was required to pay amounts treated as
interest for U.S. Federal income tax purposes.

 

12



--------------------------------------------------------------------------------

(d) Arrearages. If the Company fails to declare and pay a full Dividend on the
Series A Preferred Stock on any Dividend Payment Date or fails to deliver in
full any cash, shares of Common Stock or other securities or property, as
applicable, due upon any conversion, redemption or put or call, then any
Dividends otherwise payable on such Dividend Payment Date on the Series A
Preferred Stock shall continue to accrue and cumulate initially at a Dividend
Rate of 8.0% per annum, which shall then increase by 0.50% on every three-month
anniversary of such failure (but not, in any event, to greater than 11.0% per
annum), until such failure is cured, payable quarterly in arrears on each
Dividend Payment Date, for the period from and including the first Dividend
Payment Date (or the Issuance Date, as applicable) upon which the Company fails
to pay a full Dividend on the Series A Preferred Stock through but not including
the latest of the day upon which the Company pays in accordance with
Section 4(c) all Dividends on the Series A Preferred Stock that are then in
arrears. Dividends shall accumulate from the most recent date through which
Dividends shall have been paid, or, if no Dividends have been paid, from the
Issuance Date.

(e) Record Date. The record date for payment of Dividends that are declared and
paid on any relevant Dividend Payment Date will be the close of business on the
fifteenth (15th) day of the calendar month which contains the relevant Dividend
Payment Date (each, a “Dividend Record Date”), and the record date for payment
of any Accrued Dividends that were not declared and paid on any relevant
Dividend Payment Date will be the close of business on the date that is
established by the Board, or a duly authorized committee thereof, as such, which
will not be more than forty-five (45) days prior to the date on which such
Dividends are paid (each, an “Accrued Dividend Record Date”), in each case
whether or not such day is a Business Day.

(f) Priority of Dividends. So long as any shares of Series A Preferred Stock
remain outstanding, unless full Dividends on all outstanding shares of Series A
Preferred Stock have been declared and paid, including any accrued and unpaid
Dividends on the Series A Preferred Stock that are then in arrears, or have been
or contemporaneously are declared and a sum sufficient for the payment of those
dividends has been or is set aside for the benefit of the Holders, the Company
may not declare any dividend on, or make any distributions relating to, Junior
Stock or Parity Stock, or redeem, purchase, acquire (either directly or through
any Subsidiary) or make a liquidation payment relating to, any Junior Stock or
Parity Stock, other than:

(i) purchases, redemptions or other acquisitions of shares of Junior Stock in
connection with any employment contract, benefit plan or other similar
arrangement with or for the benefit of current or former employees, officers,
directors or consultants;

(ii) purchases of Junior Stock through the use of the proceeds of a
substantially contemporaneous sale of other shares of Junior Stock;

(iii) as a result of an exchange or conversion of any class or series of Parity
Stock or Junior Stock for any other class or series of Parity Stock (in the case
of Parity Stock) or Junior Stock (in the case of Parity Stock or Junior Stock);

(iv) purchases of fractional interests in shares of Parity Stock or Junior Stock
pursuant to the conversion or exchange provisions of such Parity Stock or Junior
Stock or the security being converted or exchanged;

 

13



--------------------------------------------------------------------------------

(v) payment of any dividends in respect of Junior Stock where the dividend is in
the form of the same stock or rights to purchase the same stock as that on which
the dividend is being paid;

(vi) distributions of Junior Stock or rights to purchase Junior Stock; or

(vii) any dividend in connection with the implementation of a shareholders’
rights or similar plan, or the redemption or repurchase of any rights under any
such.

Notwithstanding the foregoing, for so long as any shares of Series A Preferred
Stock remain outstanding, if dividends are not declared and paid in full upon
the shares of Series A Preferred Stock and any Parity Stock, all dividends
declared upon shares of Series A Preferred Stock and any Parity Stock will be
declared on a proportional basis so that the amount of dividends declared per
share will bear to each other the same ratio that all accrued and unpaid
dividends as of the end of the most recent Dividend Payment Period per share of
Series A Preferred Stock and accrued and unpaid dividends as of the end of the
most recent dividend period per share of any Parity Stock bear to each other.

Subject to the provisions of this Section 4, dividends may be authorized by the
Board, or any duly authorized committee thereof, and declared and paid by the
Company, or any duly authorized committee thereof, on any Junior Stock and
Parity Stock from time to time and the Holders will not be entitled to
participate in those dividends (other than pursuant to the adjustments otherwise
provided under Section 11(a) or Section 12(a), as applicable).

(g) Conversion Following a Record Date. If the Conversion Date for any shares of
Series A Preferred Stock is prior to the close of business on a Dividend Record
Date or an Accrued Dividend Record Date, the Holder of such shares will not be
entitled to any dividend in respect of such Dividend Record Date or Accrued
Dividend Record Date, as applicable, other than through the inclusion of Accrued
Dividends as of the Conversion Date in the calculation under Section 6(a) or
Section 7(a), as applicable. If the Conversion Date for any shares of Series A
Preferred Stock is after the close of business on a Dividend Record Date or an
Accrued Dividend Record Date but prior to the corresponding payment date for
such dividend, the Holder of such shares as of such Dividend Record Date or
Accrued Dividend Record Date, as applicable, shall be entitled to receive such
dividend, notwithstanding the conversion of such shares prior to the applicable
Dividend Payment Date; provided that the amount of such Dividend shall not be
included for the purpose of determining the amount of Accrued Dividends under
Section 6(a) or Section 7(a), as applicable, with respect to such Conversion
Date.

SECTION 5. Liquidation Rights. (a) Liquidation. In the event of any voluntary or
involuntary liquidation, dissolution or winding up of the affairs of the
Company, the Holders shall be entitled, out of assets legally available
therefor, before any distribution or payment out of the assets of the Company
may be made to or set aside for the holders of any Junior Stock, and subject to
the rights of the holders of any Senior Stock or Parity Stock and the rights of
the Company’s existing and future creditors, to receive in full a liquidating
distribution in cash and in the amount per share of Series A Preferred Stock
equal to the greater of (i) the sum of (A) the Liquidation Preference plus
(B) the Accrued Dividends with respect to such share of Series A Preferred Stock
as of the date of such voluntary or involuntary liquidation, dissolution or

 

14



--------------------------------------------------------------------------------

winding up of the affairs of the Company and (ii) the amount such Holders would
have received had such Holders, immediately prior to such voluntary or
involuntary liquidation, dissolution or winding up of the affairs of the
Company, converted such shares of Series A Preferred Stock into Common Stock
(pursuant to Section 6 without regard to any of the limitations on
convertibility contained therein). Holders shall not be entitled to any further
payments in the event of any such voluntary or involuntary liquidation,
dissolution or winding up of the affairs of the Company other than what is
expressly provided for in this Section 5 and will have no right or claim to any
of the Company’s remaining assets.

(b) Partial Payment. If in connection with any distribution described in
Section 5(a) above, the assets of the Company or proceeds therefrom are not
sufficient to pay in full the aggregate liquidating distributions required to be
paid pursuant to Section 5(a) to all Holders and the liquidating distributions
payable all holders of any Parity Stock, the amounts distributed to the Holders
and to the holders of all such Parity Stock shall be paid pro rata in accordance
with the respective aggregate liquidating distributions to which they would
otherwise be entitled if all amounts payable thereon were paid in full.

(c) Merger, Consolidation and Sale of Assets Not Liquidation. For purposes of
this Section 5, the sale, conveyance, exchange or transfer (for cash, shares of
stock, securities or other consideration) of all or substantially all of the
property and assets of the Company shall not be deemed a voluntary or
involuntary liquidation, dissolution or winding up of the affairs of the
Company, nor shall the merger, consolidation, statutory exchange or any other
business combination transaction of the Company into or with any other Person or
the merger, consolidation, statutory exchange or any other business combination
transaction of any other Person into or with the Company be deemed to be a
voluntary or involuntary liquidation, dissolution or winding up of the affairs
of the Company.

SECTION 6. Right of the Holders to Convert.

(a) Each Holder shall have the right, at such Holder’s option, subject to the
conversion procedures set forth in Section 8, to convert each share of such
Holder’s Series A Preferred Stock at any time into (i) the number of shares of
Common Stock equal to the quotient of (A) the sum of the Liquidation Preference
and the Accrued Dividends with respect to such share of Series A Preferred Stock
as of the applicable Conversion Date divided by (B) the Conversion Price as of
the applicable Conversion Date plus (ii) cash in lieu of fractional shares as
set out in Section 11(h). The right of conversion may be exercised as to all or
any portion of such Holder’s Series A Preferred Stock from time to time;
provided that, in each case, no right of conversion may be exercised by a Holder
in respect of fewer than 1,000 shares of Series A Preferred Stock (unless such
conversion relates to all shares of Series A Preferred Stock held by such
Holder).

(b) The Company shall at all times reserve and keep available out of its
authorized and unissued Common Stock, solely for issuance upon the conversion of
the Series A Preferred Stock, such number of shares of Common Stock as shall
from time to time be issuable upon the conversion of all the shares of Series A
Preferred Stock then outstanding. Any shares of Common Stock issued upon
conversion of Series A Preferred Stock shall be duly authorized, validly issued,
fully paid and nonassessable.

 

15



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing or anything else in this Certificate of
Designations to the contrary, unless and until the Stockholder Approval (to the
extent required under the listing rules of NASDAQ) is obtained, (i) the Holders
shall not have the right to acquire shares of Common Stock, and the Company
shall not be required to issue shares of Common Stock, in excess of the Share
Cap and (ii) no Holder shall have the right to acquire shares of Common Stock,
and the Company shall not be required to issue shares of Common Stock to such
Holder, in excess of such Holder’s Individual Holder Share Cap (collectively,
the “Conversion Restrictions”), and in each case, the Company shall either
obtain Stockholder Approval of such issuances or deliver, in lieu of any shares
of Common Stock otherwise deliverable upon conversion in excess of the
Conversion Restrictions, an amount of cash per share equal to the VWAP per share
of Common Stock on the Trading Day immediately preceding the Conversion Date
(such cash amount, the “Excess Amount”).

SECTION 7. Mandatory Conversion by the Company. (a) At any time after the third
anniversary of the Original Issuance Date, if the VWAP per share of Common Stock
was greater than the Mandatory Conversion Price for at least thirty (30) Trading
Days in (i) any period of forty-five (45) consecutive Trading Days (such
forty-five (45) consecutive Trading Day period, the “Trading Period”) and
(ii) the final five (5) consecutive Trading Days of the applicable Trading
Period, the Company may elect to convert (a “Mandatory Conversion”) all, but not
less than all, of the outstanding shares of Series A Preferred Stock into shares
of Common Stock (the date selected by the Company for any Mandatory Conversion
pursuant to this Section 7(a), the “Mandatory Conversion Date”). In the case of
a Mandatory Conversion, each share of Series A Preferred Stock then outstanding
shall be converted into (i) the number of shares of Common Stock equal to the
quotient of (A) the sum of the Liquidation Preference and the Accrued Dividends
with respect to such share of Series A Preferred Stock as of the Mandatory
Conversion Date divided by (B) the Conversion Price of such share in effect as
of the Mandatory Conversion Date plus (ii) cash in lieu of fractional shares as
set out in Section 11(h); provided that, if as a result of the Conversion
Restrictions, all shares of Series A Preferred Stock may not be converted into
Common Stock at such time, either obtain Stockholder Approval of such issuances
or deliver the maximum number of shares of Common Stock that may be issued upon
conversion of the Series A Preferred Stock at such time, together with an amount
of cash equal to the Excess Amount in lieu of any such shares of Common Stock
otherwise deliverable upon a Mandatory Conversion in excess of the Conversion
Restrictions.

(b) Notice of Mandatory Conversion. If the Company elects to effect Mandatory
Conversion, the Company shall, within ten (10) Business Days following the
completion of the applicable forty-five (45) day Trading Period referred to in
Section 7(a) above, provide notice of Mandatory Conversion to each Holder (such
notice, a “Notice of Mandatory Conversion”). For the avoidance of doubt, a
Notice of Mandatory Conversion does not limit a Holder’s right to convert on a
Conversion Date prior to the Mandatory Conversion Date. The Mandatory Conversion
Date selected by the Company shall be no less than ten (10) Business Days and no
more than twenty (20) Business Days after the date on which the Company provides
the Notice of Mandatory Conversion to the Holders. The Notice of Mandatory
Conversion shall state, as appropriate:

(i) the Mandatory Conversion Date selected by the Company; and

 

16



--------------------------------------------------------------------------------

(ii) the Conversion Rate as in effect on the Mandatory Conversion Date, the
number of shares of Common Stock to be issued to such Holder upon conversion of
each share of Series A Preferred Stock held by such Holder and, if applicable,
the amount of Accrued Dividends as of the Mandatory Conversion Date.

SECTION 8. Conversion Procedures and Effect of Conversion. (a) Conversion
Procedure. A Holder must do each of the following in order to convert shares of
Series A Preferred Stock pursuant to this Section 8(a):

(i) in the case of a conversion pursuant to Section 6(a), complete and manually
sign the conversion notice provided by the Conversion Agent (the “Conversion
Notice”), and deliver such notice to the Conversion Agent; provided that a
Conversion Notice may be conditional on the completion of a Change of Control or
other corporate transaction;

(ii) deliver to the Conversion Agent the certificate or certificates (if any)
representing the shares of Series A Preferred Stock to be converted;

(iii) if required, furnish appropriate endorsements and transfer documents; and

(iv) if required, pay any stock transfer, documentary, stamp or similar taxes
not payable by the Company pursuant to Section 21.

The foregoing clauses (ii), (iii) and (iv) shall be conditions to the issuance
of shares of Common Stock to the Holders in the event of a Mandatory Conversion
pursuant to Section 7 (but, for the avoidance of doubt, not to the Mandatory
Conversion of the shares of Series A Preferred Stock on the Mandatory Conversion
Date). The Holder may, in respect of a Mandatory Conversion, deliver a notice to
the Conversion Agent specifying, in respect of the deliverable shares of Common
Stock, a delivery method of either book-entry basis, through the facilities of
The Depositary Trust Company or certificated form. If no such notice is
delivered, the Holder shall be deemed to have chosen delivery by book-entry.

The “Conversion Date” means (A) with respect to conversion of any shares of
Series A Preferred Stock at the option of any Holder pursuant to Section 6(a),
the date on which such Holder complies with the procedures in this Section 8(a)
(including the satisfaction of any conditions to conversion set forth in the
Conversion Notice) and (B) with respect to Mandatory Conversion pursuant to
Section 7(a), the Mandatory Conversion Date.

(b) Effect of Conversion. Effective immediately prior to the close of business
on the Conversion Date applicable to any shares of Series A Preferred Stock,
Dividends shall no longer accrue or be declared on any such shares of Series A
Preferred Stock, and such shares of Series A Preferred Stock shall cease to be
outstanding.

(c) Record Holder of Underlying Securities as of Conversion Date. The Person or
Persons entitled to receive the Common Stock and, to the extent applicable,
cash, securities or other property issuable upon conversion of Series A
Preferred Stock on a Conversion Date shall be treated for all purposes as the
record holder(s) of such shares of Common Stock and/or cash, securities or other
property as of the close of business on such Conversion Date. As promptly as
practicable on or after the Conversion Date and compliance by the applicable
Holder with the

 

17



--------------------------------------------------------------------------------

relevant procedures contained in Section 8(a) (and in any event no later than
three (3) Trading Days thereafter; provided however that, if a written notice
from the Holder in accordance with Section 8(a) specifies a date of delivery for
any shares of Common Stock, such shares shall be delivered on the date so
specified, which shall be no earlier than the second Business Day immediately
following the date of such notice and no later than the seventh Business Day
thereafter), the Company shall issue the number of whole shares of Common Stock
issuable upon conversion (and deliver payment of cash in lieu of fractional
shares as set out in Section 11(h) and any Excess Amount) and, to the extent
applicable, any cash, securities or other property issuable thereon. Such
delivery of shares of Common Stock, securities or other property shall be made
by book-entry or, at the request of the Holder, through the facilities of The
Depositary Trust Company or in certificated form. Any such certificate or
certificates shall be delivered by the Company to the appropriate Holder on a
book-entry basis, through the facilities of The Depositary Trust Company, or by
mailing certificates evidencing the shares to the Holders, in each case at their
respective addresses as set forth in the Conversion Notice (in the case of a
conversion pursuant to Section 6(a)) or in the records of the Company or as set
forth in a notice from the Holder to the Conversion Agent, as applicable (in the
case of a Mandatory Conversion). In the event that a Holder shall not by written
notice designate the name in which shares of Common Stock (and payments of cash
in lieu of fractional shares) and, to the extent applicable, cash, securities or
other property to be delivered upon conversion of shares of Series A Preferred
Stock should be registered or paid, or the manner in which such shares, cash,
securities or other property should be delivered, the Company shall be entitled
to register and deliver such shares, securities or other property, and make such
payment, in the name of the Holder and in the manner shown on the records of the
Company.

(d) Status of Converted or Reacquired Shares. Shares of Series A Preferred Stock
converted in accordance with this Certificate of Designations, or otherwise
acquired by the Company in any manner whatsoever, shall be retired promptly
after the conversion or acquisition thereof. All such shares shall, upon their
retirement and any filing required by the DGCL, become authorized but unissued
shares of Preferred Stock, without designation as to series until such shares
are once more designated as part of a particular series by the Board pursuant to
the provisions of the Certificate of Incorporation.

SECTION 9. Change of Control. (a) Change of Control Put. Subject to the
application of Sections 9(c) and 9(i), upon the occurrence of a Change of
Control, each Holder of outstanding shares of Series A Preferred Stock shall
have the option to require the Company to purchase (a “Change of Control Put”)
any or all of its shares of Series A Preferred Stock at a purchase price per
share of Series A Preferred Stock, payable in cash (in the case of clause (i))
or the applicable consideration (in the case of clause (ii)), equal to, at the
Holder’s election (or if the Holder does not so elect, the greater of) (i) the
Liquidation Preference of such share of Series A Preferred Stock plus the
Accrued Dividends in respect of such share of Series A Preferred Stock, in each
case as of the applicable Change of Control Purchase Date and (ii) the amount of
cash and/or other assets such Holder would have received in the transaction
constituting a Change of Control had such Holder, immediately prior to such
Change of Control, converted such share of Series A Preferred Stock into Common
Stock (pursuant to Section 6 without regard to any of the limitations on
convertibility contained therein); provided however that, if the kind or amount
of securities, cash and other property receivable in such transaction is not the
same for each share of Common Stock held immediately prior to such transaction
by a Person, then the kind and amount

 

18



--------------------------------------------------------------------------------

of securities, cash and other property receivable upon Change of Control Put
following such transaction will be deemed to be the weighted average of the
types and amounts of consideration received by the holders of Common Stock (the
“Change of Control Put Price”); provided that, in each case (but, for purposes
of clarity, not in the event where such holder actually converts its shares of
Series A Preferred Stock into Common Stock), the Company shall only be required
to pay the Change of Control Put Price to the extent such purchase can be made
out of funds legally available therefor.

(b) Initial Change of Control Notice. On or before the twentieth (20th) Business
Day prior to the date on which the Company anticipates consummating a Change of
Control (or, if later, promptly after the Company discovers that a Change of
Control may occur), a written notice shall be sent by or on behalf of the
Company to the Holders as they appear in the records of the Company, which
notice shall contain the date on which the Change of Control is anticipated to
be effected (or, if applicable, the date on which a Schedule TO or other
schedule, form or report disclosing a Change of Control was filed).

(c) Change of Control Call. In the case of a Change of Control (other than
pursuant to clause (c) of the definition of such term) (provided that for
purposes of this Section 9(c), the references to “a majority” in the definition
of Change of Control shall be deemed to be references to “80%”), the Company may
elect to redeem (the “Change of Control Call”), contingent upon and
contemporaneously with the consummation of the Change of Control, but subject to
the right of the Holders to convert the Series A Preferred Stock pursuant to
Section 6(a) prior to any such redemption, all of the shares of Series A
Preferred Stock at a redemption price per share, payable in cash (in the case of
clause (i)) or the applicable consideration (in the case of clause (ii)), equal
to, at the Holder’s option (or if the Holder does not so elect, the greater of)
(i) (x) the Liquidation Preference as of the date of redemption plus (y) Accrued
Dividends as of the date of redemption, plus (z) if the applicable redemption
date is prior to the fifth anniversary of the first Dividend Payment Date, the
amount equal to the net present value (computed using a discount rate of 10%) of
the sum of all Dividends that would otherwise be payable on such share of Series
A Preferred Stock on and after the applicable redemption date to and including
the fifth anniversary of the first Dividend Payment Date and assuming the
Company chose to pay such Dividends in cash and (ii) the amount of cash and/or
other assets a Holder would have received had such Holder, immediately prior to
such Change of Control, converted such share of Series A Preferred Stock into
Common Stock (pursuant to Section 6 without regard to any of the limitations on
convertibility contained therein) (the “Change of Control Call Price”).

(d) Final Change of Control Notice. To the extent the Change of Control Call has
not been previously exercised by the Company, within two (2) days following the
effective date of the Change of Control (the “Change of Control Effective Date”)
(or if the Company discovers later than such date that a Change of Control has
occurred, promptly following the date of such discovery), a final written notice
shall be sent by or on behalf of the Company to the Holders as they appear in
the records of the Company, which notice shall contain:

(i) the date by which the Holder must elect to exercise a Change of Control Put
(which shall be no earlier than thirty (30) days before the purchase date) (the
“Change of Control Put Deadline”);

 

19



--------------------------------------------------------------------------------

(ii) the amount of cash and/or other consideration payable per share of Series A
Preferred Stock, if such Holder elects to exercise a Change of Control Put;

(iii) the purchase date for such shares which shall be between 30 and 60 days
after such notice is mailed; and

(iv) the instructions a Holder must follow to exercise a Change of Control Put
in connection with such Change of Control.

(e) Change of Control Put Procedure. To exercise a Change of Control Put, a
Holder must, no later than 5:00 p.m., New York City time, on the Change of
Control Put Deadline, surrender to the Conversion Agent the certificates
representing the shares of Series A Preferred Stock to be repurchased by the
Company or lost stock affidavits therefor.

(f) Delivery upon Change of Control Put / Call. Upon a Change of Control Put or,
in the case of a Change of Control Call, the effective date of the applicable
Change of Control, subject to Section 9(i) below, the Company (or its successor)
shall deliver or cause to be delivered to the Holder by wire transfer the Change
of Control Put Price or the Change of Control Call Price of such Holder’s shares
of Series A Preferred Stock.

(g) Treatment of Shares. Until a share of Series A Preferred Stock is purchased
by the payment in full of the applicable Change of Control Put Price or Change
of Control Call Price, such share of Series A Preferred Stock will remain
outstanding and will be entitled to all of the powers, designations, preferences
and other rights provided herein, including that such share (x) may be converted
pursuant to Section 6 and, if not so converted, (y) shall (A) accrue Dividends
and (B) entitle the Holder thereof to the voting rights provided in Section 13;
provided that any such shares that are converted prior to or on the Change of
Control Purchase Date (in the case of a Change of Control Put) or the effective
date of such Change of Control (in the case of a Change of Control Call) in
accordance with this Certificate of Designations shall not be entitled to
receive any payment of the Change of Control Put Price or Change of Control Call
Price, as applicable.

(h) Partial Exercise of Change of Control Put. In the event that a Change of
Control Put is effected with respect to shares of Series A Preferred Stock
representing less than all the shares of Series A Preferred Stock held by a
Holder, upon such Change of Control Put, the Company shall execute and the
Transfer Agent shall countersign and deliver to such Holder, at the expense of
the Company, a certificate evidencing the shares of Series A Preferred Stock
held by the Holder as to which a Change of Control Put was not effected (or
book-entry interests representing such shares).

(i) Sufficient Funds. If the Company shall not have sufficient funds legally
available under the DGCL to purchase all shares of Series A Preferred Stock that
Holders have requested to be purchased under Section 9(a) (the “Required Number
of Shares”), the Company shall (i) purchase, pro rata among the Holders that
have requested their shares be purchased pursuant to Section 9(a), a number of
shares of Series A Preferred Stock with an aggregate Change of Control Put Price
equal to the amount legally available for the purchase of shares of Series A
Preferred Stock under the DGCL and (ii) purchase any shares of Series A
Preferred

 

20



--------------------------------------------------------------------------------

Stock not purchased because of the foregoing limitations at the applicable
Change of Control Put Price as soon as practicable after the Company is able to
make such purchase out of assets legally available for the purchase of such
share of Series A Preferred Stock. The inability of the Company (or its
successor) to make a purchase payment for any reason shall not relieve the
Company (or its successor) from its obligation to effect any required purchase
when, as and if permitted by applicable law. If the Company fails to pay the
Change of Control Put Price or the Change of Control Call Price in full when due
in accordance with this Section 9 in respect of some or all of the shares or
Series A Preferred Stock to be repurchased pursuant to the Change of Control Put
or the Change of Control Call, the Company will pay Dividends on such shares not
repurchased initially at a Dividend Rate equal to 8.0% per annum, which shall
then increase by 0.50% on every three-month anniversary after such failure (but
not, in any event, to greater than 11.0% per annum), accruing daily from such
date until the Change of Control Put Price or the Change of Control Call Price,
as applicable, plus all Accrued Dividends thereon, are paid in full in respect
of such shares of Series A Preferred Stock. Notwithstanding the foregoing, in
the event a Holder elects to exercise a Change of Control Put pursuant to this
Section 9 at a time when the Company is restricted or prohibited (contractually
or otherwise) from redeeming some or all of the Series A Preferred Stock subject
to the Change of Control Put, the Company will use its commercially reasonable
efforts to obtain the requisite consents to remove or obtain an exception or
waiver to such restrictions or prohibition. Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity, including, without limitation, a decree of specific performance
and/or injunctive relief with respect to the Company’s failure to comply with
its obligations under this Section 9.

(j) Change of Control Agreements. The Company shall not enter into any agreement
for a transaction constituting a Change of Control unless (i) such agreement
provides for or does not interfere with or prevent (as applicable) the exercise
by the Holders of their Change of Control Put in a manner that is consistent
with and gives effect to this Section 9, and (ii) the acquiring or surviving
Person in such Change of Control represents or covenants, in form and substance
reasonably satisfactory to the Board acting in good faith, that at the closing
of such Change of Control that such Person shall have sufficient funds (which
may include, without limitation, cash and cash equivalents on the Company’s
balance sheet, the proceeds of any debt or equity financing, available lines of
credit or uncalled capital commitments) to consummate such Change of Control and
the payment of the Change of Control Put Price in respect of shares of Series A
Preferred Stock that have not been converted into Common Stock prior to the
Change of Control Effective Date pursuant to Section 6 or 7, as applicable.

(k) Upon full payment of the Change of Control Put Price or the Change of
Control Call Price, as applicable, for any shares of Series A Preferred Stock
subject to a Change of Control Put or Change of Control Call, such shares will
cease to be entitled to any dividends that may thereafter be payable on the
Series A Preferred Stock; such shares of Series A Preferred Stock will no longer
be deemed to be outstanding for any purpose; and all rights (except the right to
receive the Change of Control Put Price or Change of Control Call Price, as
applicable) of the Holder of such shares of Series A Preferred Stock shall cease
and terminate with respect to such shares.

 

21



--------------------------------------------------------------------------------

SECTION 10. Redemption. (a) Redemption at the Option of the Holder.

(i) On each Designated Redemption Date, each Holder of shares of Series A
Preferred Stock shall have the right (a “Holder Redemption Right”) to require
the Company to redeem any or all of the shares of Series A Preferred Stock of
such Holder outstanding on such Designated Redemption Date, in each case to the
extent not prohibited by law, at a redemption price equal to the sum of (x) the
Liquidation Preference of the shares of Series A Preferred Stock to be redeemed
plus (y) the Accrued Dividends with respect to such shares of Series A Preferred
Stock as of the applicable Redemption Date (such price, the “Redemption Price”).
The Redemption Price shall be payable, at the Company’s option, in cash (a “Cash
Settlement”) or a combination of cash and Common Stock (“Combination Settlement”
and, together with Cash Settlement, the “Settlement Methods”); provided that in
the case of a Combination Settlement (A) the maximum portion of the Redemption
Price that may be paid in Common Stock shall be the lesser of (x) 50% of the
Redemption Price, (y) the portion of the Redemption Price that may be paid in
shares of Common Stock such that the number of shares of Common Stock issued to
such Holder pursuant to this Section 10(a) does not exceed 15% of the issued and
outstanding shares of Common Stock after giving effect to the issuance and
(z) the portion of the Redemption Price that may be paid in shares of Common
Stock without violating the Conversion Restrictions, and (B) the number of
shares of Common Stock to be delivered pursuant to a Combination Settlement
shall equal the portion of the Redemption Price to be delivered in shares of
Common Stock divided by the product of (x) 92.5% and (y) the arithmetic average
of the VWAP per share of Common Stock for each of the thirty (30) consecutive
full Trading Days ending on the third Trading Day immediately preceding the
Redemption Date.

(ii) To exercise its Holder Redemption Right pursuant to this Section 10(a) in
respect of any Designated Redemption Date, a Holder must, no later than 5:00
p.m., New York City time, on the date that is at least 120 days prior to the
Designated Redemption Date specified by the Holder therein, deliver written
notice thereof (a “Notice of Holder Redemption”) to the Company and the Transfer
Agent and shall, on or prior to the Designated Redemption Date, surrender to the
Transfer Agent the certificates representing the shares of Series A Preferred
Stock to be redeemed by the Company; provided that, such Holder will be entitled
to revoke its Notice of Holder Redemption at any time but no later than 60 days
prior to the Designated Redemption Date. On such Designated Redemption Date, the
Company shall deliver or cause to be delivered to each Holder that has exercised
its Holder Redemption Right with respect to such Designated Redemption Date,
cash by wire transfer and shares of Common Stock by book-entry form (unless
requested otherwise by the Holder in accordance with Section 10(a)(iv) below),
the Redemption Price of the shares of Series A Preferred Stock in respect of
which such Holder has delivered (and has not revoked in accordance with this
Section 10(a)(ii)) a Notice of Holder Redemption in accordance herewith.

(iii) In respect of any exercise of a Holder Redemption Right, if the Company
elects to deliver a notice (a “Settlement Notice”) of the relevant Settlement
Method, the Company shall deliver such Settlement Notice to redeeming Holders,
no later than the close of business on the second Trading Day immediately
following the date of the Notice of Holder Redemption. If the Company does not
elect a Settlement Method for a particular exercise of a Holder Redemption Right
prior to the deadline set forth in the

 

22



--------------------------------------------------------------------------------

immediately preceding sentence, the Company shall be deemed to have elected Cash
Settlement in respect of the redemption. Such Settlement Notice shall specify
the relevant Settlement Method and in the case of an election of Combination
Settlement, the relevant Settlement Notice shall indicate the portion of the
Redemption Price that shall be paid in shares of Common Stock.

(iv) The cash portion of the Redemption Price of the shares of Series A
Preferred Stock in respect of which such Holder has delivered (and has not
revoked in accordance with Section 10(a)(ii)) a Notice of Holder Redemption in
accordance herewith shall be delivered by wire transfer. With respect to any
Combination Settlement, the Person or Persons entitled to receive the Common
Stock issuable upon payment of the Redemption Price on such Redemption Date
shall be treated for all purposes as the record holder(s) of such shares of
Common Stock as of the close of business on the Designated Redemption Date. On
the Designated Redemption Date, the Company shall issue the number of whole
shares of Common Stock issuable in connection with the applicable Redemption
Price (and deliver payment of cash in lieu of fractional shares). Such delivery
of shares of Common Stock shall be made on book-entry basis, and if requested by
the Holder, through the facilities of The Depositary Trust Company or in
certificated form. Any such certificate or certificates shall be delivered by
the Company to the appropriate Holder on a book-entry basis, through the
facilities of The Depositary Trust Company, or by mailing certificates
evidencing the shares to the Holders at their respective addresses or in
accordance with other instructions set forth in the Notice of Holder Redemption.
In the event that a Holder shall not by written notice designate the name in
which shares of Common Stock (and payments of cash in lieu of fractional shares)
to be delivered on such Redemption Date should be registered or paid, or the
manner in which such shares should be delivered, the Company shall be entitled
to register and deliver such shares in the name of the Holder and in the manner
shown on the records of the Company.

(v) If a Holder does not elect to exercise its Holder Redemption Right pursuant
to this Section 10(a) with respect to all of its shares of Series A Preferred
Stock (and has not revoked such exercise in accordance with Section 10(a)(ii)),
the shares of Series A Preferred Stock held by it and not surrendered for
redemption by the Company will remain outstanding until otherwise subsequently
converted, redeemed, reclassified or canceled. From and after the Redemption
Date with respect to any share of Series A Preferred Stock for which a Holder
elected to effect a Holder Redemption Right and the Company has redeemed in
accordance with the provisions of this Section 10(a), (i) Dividends shall cease
to accrue on such share, (ii) such share shall no longer be deemed outstanding
and (iii) all rights with respect to such share shall cease and terminate. For
the avoidance of doubt, notwithstanding anything contained herein to the
contrary, until a share of Series A Preferred Stock is redeemed by the payment
in full of the applicable Redemption Price, such share of Series A Preferred
Stock will remain outstanding and will be entitled to all of the powers,
designations, preferences and other rights provided herein including the right
to convert.

 

23



--------------------------------------------------------------------------------

(b) In the event that a Holder Redemption Right is exercised with respect to
shares of Series A Preferred Stock representing less than all the shares of
Series A Preferred Stock held by a Holder, upon such redemption, the Company
shall execute and the Transfer Agent shall countersign and deliver to such
Holder, at the expense of the Company, a certificate representing the shares of
Series A Preferred Stock held by the Holder as to which a Holder Redemption
Right was not exercised (or book-entry interests representing such shares).

(c) If the Company shall not have sufficient funds legally available under the
DGCL to redeem, as of any Designated Redemption Date, all shares of Series A
Preferred Stock with respect to which Holders have exercised a Holder Redemption
Right pursuant to Section 10(a), the Company shall redeem on such Designated
Redemption Date, pro rata among the Holders that have exercised their Holder
Redemption Right, a number of shares of Series A Preferred Stock with an
aggregate Redemption Price equal to the amount legally available under the DGCL
for the redemption of shares of Series A Preferred Stock on such Designated
Redemption Date. At such time, as soon as practicable thereafter, that the
Company has sufficient funds legally available under the DGCL to redeem such
shares of Series A Preferred Stock not redeemed because of the foregoing
limitation at the applicable Redemption Price, the Company shall provide notice
to the Holders of the availability of such funds and the Holders at that time
may elect to invoke their Holder Redemption Right pursuant to and in accordance
with the provisions of Section 10(a). In addition, if the Company does not make
the redemption payment as of any Designated Redemption Date relating to all of
the shares of Series A Preferred Stock with respect to which Holders have
exercised a Holder Redemption Right pursuant to Section 10(a), the Company will
pay Dividends on such shares not redeemed initially at a Dividend Rate equal to
8.0% per annum, which shall then increase by 0.50% on every three-month
anniversary of the Designated Redemption Date (but not, in any event, to greater
than 11.0% per annum), accruing daily from the Designated Redemption Date until
the Redemption Price, plus all Accrued Dividends thereon, are paid in full in
respect of such shares of Series A Preferred Stock. The inability of the Company
to make a redemption payment for any reason shall not relieve the Company from
its obligation to effect any required redemption when, as and if permitted by
applicable law.

SECTION 11. Anti-Dilution Adjustments. (a) Adjustments. The Conversion Rate will
be subject to adjustment, without duplication, upon the occurrence of the
following events, except that the Company shall not make any adjustment to the
Conversion Rate if Holders of the Series A Preferred Stock participate, at the
same time and upon the same terms as holders of Common Stock and solely as a
result of holding shares of Series A Preferred Stock, in any transaction
described in this Section 11(a), without having to convert their Series A
Preferred Stock, as if they held a number of shares of Common Stock equal to the
Conversion Rate multiplied by the number of shares of Series A Preferred Stock
held by such Holders:

(i) The issuance of Common Stock as a dividend or distribution to all or
substantially all holders of Common Stock, or a subdivision or combination of
Common Stock or a reclassification of Common Stock into a greater or lesser
number of shares of Common Stock, in which event the Conversion Rate shall be
adjusted based on the following formula:

CR1 = CR0 x (OS1 / OS0)

 

24



--------------------------------------------------------------------------------

CR0 = the Conversion Rate in effect immediately prior to the close of business
on (i) the Record Date for such dividend or distribution, or (ii) the effective
date of such subdivision, combination or reclassification

CR1 = the new Conversion Rate in effect immediately after the close of business
on (i) the Record Date for such dividend or distribution, or (ii) the effective
date of such subdivision, combination or reclassification

OS0 = the number of shares of Common Stock outstanding immediately prior to the
close of business on (i) the Record Date for such dividend or distribution or
(ii) the effective date of such subdivision, combination or reclassification

OS1 = the number of shares of Common Stock that would be outstanding immediately
after, and solely as a result of, the completion of such event

Any adjustment made pursuant to this clause (i) shall be effective immediately
after the close of business on the Record Date for such dividend or
distribution, or the effective date of such subdivision, combination or
reclassification. If any such event is announced or declared but does not occur,
the Conversion Rate shall be readjusted, effective as of the date the Board
announces that such event shall not occur, to the Conversion Rate that would
then be in effect if such event had not been declared.

(ii) The dividend, distribution or other issuance to all or substantially all
holders of Common Stock of rights (other than rights, options or warrants
distributed in connection with a stockholder rights plan (in which event the
provisions of Section 11(a)(vii) shall apply)), options or warrants entitling
them to subscribe for or purchase shares of Common Stock for a period expiring
forty-five (45) days or less from the date of issuance thereof, at a price per
share that is less than the Current Market Price as of the Record Date for such
issuance, in which event the Conversion Rate will be increased based on the
following formula:

CR1 = CR0 x [(OS0+X)] / (OS0+Y)

CR0 = the Conversion Rate in effect immediately prior to the close of business
on the Record Date for such dividend, distribution or issuance

CR1 = the new Conversion Rate in effect immediately following the close of
business on the Record Date for such dividend, distribution or issuance

OS0 = the number of shares of Common Stock outstanding immediately prior to the
close of business on the Record Date for such dividend, distribution or issuance

X = the total number of shares of Common Stock issuable pursuant to such rights,
options or warrants

Y = the number of shares of Common Stock equal to the aggregate price payable to
exercise such rights, options or warrants divided by the Current Market Price as
of the Record Date for such dividend, distribution or issuance.

 

25



--------------------------------------------------------------------------------

For purposes of this clause (ii), in determining whether any rights, options or
warrants entitle the holders to purchase the Common Stock at a price per share
that is less than the Current Market Price as of the Record Date for such
dividend, distribution or issuance, there shall be taken into account any
consideration the Company receives for such rights, options or warrants, and any
amount payable on exercise thereof, with the value of such consideration, if
other than cash, to be the Fair Market Value thereof.

Any adjustment made pursuant to this clause (ii) shall become effective
immediately following the close of business on the Record Date for such
dividend, distribution or issuance. In the event that such rights, options or
warrants are not so issued, the Conversion Rate shall be readjusted, effective
as of the date the Board publicly announces its decision not to issue such
rights, options or warrants, to the Conversion Rate that would then be in effect
if such dividend, distribution or issuance had not been declared. To the extent
that such rights, options or warrants are not exercised prior to their
expiration or shares of Common Stock are otherwise not delivered pursuant to
such rights, options or warrants upon the exercise of such rights, options or
warrants, the Conversion Rate shall be readjusted to the Conversion Rate that
would then be in effect had the adjustments made upon the dividend, distribution
or issuance of such rights, options or warrants been made on the basis of the
delivery of only the number of shares of Common Stock actually delivered.

(iii) The Company or one or more of its Subsidiaries purchases Common Stock
pursuant to a tender offer or exchange offer (other than an exchange offer that
constitutes a Distribution Transaction subject to Section 11(a)(v)) by the
Company or a Subsidiary of the Company for all or any portion of the Common
Stock, or otherwise acquires Common Stock (except (1) in an open market purchase
in compliance with Rule 10b-18 promulgated under the Exchange Act, (2) through
an “accelerated share repurchase” on customary terms or (3) in connection with
tax withholding upon vesting or settlement of options, restricted stock units,
performance share units or other similar equity awards or upon forfeiture or
cashless exercise of options or other equity awards) (a “Covered Repurchase”),
if the cash and value of any other consideration included in the payment per
share of Common Stock validly tendered, exchanged or otherwise acquired through
a Covered Repurchase exceeds the arithmetic average of the VWAP per share of
Common Stock for each of the ten (10) consecutive full Trading Days commencing
on, and including, the Trading Day next succeeding the last day on which tenders
or exchanges may be made pursuant to such tender or exchange offer (as it may be
amended) or shares of Common Stock are otherwise acquired through a Covered
Repurchase (the “Expiration Date”), in which event the Conversion Rate shall be
increased based on the following formula:

CR1 = CR0 x [(FMV + (SP1 x OS1))] / (SP1 x OS0)

CR0 = the Conversion Rate in effect immediately prior to the close of business
on the Expiration Date

CR1 = the new Conversion Rate in effect immediately after the close of business
on the Expiration Date

 

26



--------------------------------------------------------------------------------

FMV = the Fair Market Value, on the Expiration Date, of all cash and any other
consideration paid or payable for all shares validly tendered or exchanged and
not withdrawn, or otherwise acquired through a Covered Repurchase, as of the
Expiration Date

OS0 = the number of shares of Common Stock outstanding immediately prior to the
last time tenders or exchanges may be made pursuant to such tender or exchange
offer (including the shares to be purchased in such tender or exchange offer) or
shares are otherwise acquired through a Covered Repurchase

OS1 = the number of shares of Common Stock outstanding immediately after the
last time tenders or exchanges may be made pursuant to such tender or exchange
offer (after giving effect to the purchase of shares in such tender or exchange
offer) or shares are otherwise acquired through a Covered Repurchase

SP1 = the arithmetic average of the VWAP per share of Common Stock for each of
the ten (10) consecutive full Trading Days commencing on, and including, the
Trading Day next succeeding the Expiration Date

Such adjustment shall become effective immediately after the close of business
on the Expiration Date. If an adjustment to the Conversion Rate is required
under this Section 11(a)(iii), delivery of any additional shares of Common Stock
that may be deliverable upon conversion as a result of an adjustment required
under this Section 11(a)(iii) shall be delayed to the extent necessary in order
to complete the calculations provided for in this Section 11(a)(iii).

In the event that the Company or any of its Subsidiaries is obligated to
purchase Common Stock pursuant to any such tender offer, exchange offer or other
commitment to acquire shares of Common Stock through a Covered Repurchase but is
permanently prevented by applicable law from effecting any such purchases, or
all such purchases are rescinded, then the Conversion Rate shall be readjusted
to be the Conversion Rate that would have been then in effect if such tender
offer, exchange offer or Covered Repurchase had not been made.

(iv) The Company shall, by dividend or otherwise, distribute to all or
substantially all holders of its Common Stock (other than for cash in lieu of
fractional shares), shares of any class of its Capital Stock, evidences of its
indebtedness, assets, other property or securities, but excluding (A) dividends
or distributions referred to in Section 11(a)(i) or Section 11(a)(ii) hereof,
(B) Distribution Transactions as to which Section 11(a)(v) shall apply,
(C) dividends or distributions paid exclusively in cash as to which
Section 11(a)(vi) shall apply and (D) rights, options or warrants distributed in
connection with a stockholder rights plan as to which Section 11(a)(vii) shall
apply (any of such shares of its Capital Stock, indebtedness, assets or property
that are not so excluded are hereinafter called the “Distributed Property”),
then, in each such case the Conversion Rate shall be increased based on the
following formula:

CR1 = CR0 x [SP0 / (SP0 - FMV)]

 

27



--------------------------------------------------------------------------------

CR0 = the Conversion Rate in effect immediately prior to the close of business
on the Record Date for such dividend or distribution

CR1 = the new Conversion Rate in effect immediately after the close of business
on the Record Date for such dividend or distribution

SP0 = the Current Market Price as of the Record Date for such dividend or
distribution

FMV = the Fair Market Value of the portion of Distributed Property distributed
with respect to each outstanding share of Common Stock on the Record Date for
such dividend or distribution; provided that, if FMV is equal or greater than
SP0, then in lieu of the foregoing adjustment, the Company shall distribute to
each holder of Series A Preferred Stock on the date the applicable Distributed
Property is distributed to holders of Common Stock, but without requiring such
holder to convert its shares of Series A Preferred Stock, in respect of each
share of Series A Preferred Stock held by such holder, the amount of Distributed
Property such holder would have received had such holder owned a number of
shares of Common Stock equal to the Conversion Rate on the Record Date for such
dividend or distribution

Any adjustment made pursuant to this clause (iv) shall be effective immediately
after the close of business on the Record Date for such dividend or
distribution. If any such dividend or distribution is declared but does not
occur, the Conversion Rate shall be readjusted, effective as of the date the
Board announces that such dividend or distribution shall not occur, to the
Conversion Rate that would then be in effect if such dividend or distribution
had not been declared.

(v) The Company effects a Distribution Transaction, in which case the Conversion
Rate in effect immediately prior to the effective date of the Distribution
Transaction shall be increased based on the following formula:

CR1 = CR0 x [(FMV + MP0) / MP0]

CR0 = the Conversion Rate in effect immediately prior to the close of business
on the effective date of the Distribution Transaction

CR1 = the new Conversion Rate in effect immediately after the close of business
on the effective date of the Distribution Transaction

FMV = the arithmetic average of the volume-weighted average prices for a share
of the capital stock or other interest distributed to holders of Common Stock on
the principal United States securities exchange or automated quotation system on
which such capital stock or other interest trades, as reported by Bloomberg (or,
if Bloomberg ceases to publish such price, any successor service chosen by the
Company) in respect of the period from the open of trading on the relevant
Trading Day until the close of trading on such Trading Day (or if such
volume-weighted average price is unavailable, the market price of one share of
such capital stock or other interest on such Trading Day determined, using a
volume-weighted average method, by an Independent Financial Advisor retained for
such purpose by the Company), for each of the ten consecutive full Trading Days
commencing with, and including, the effective date of the Distribution
Transaction

 

28



--------------------------------------------------------------------------------

MP0 = the arithmetic average of the VWAP per share of Common Stock for each of
the ten (10) consecutive full Trading Days commencing on, and including, the
effective date of the Distribution Transaction

Such adjustment shall become effective immediately following the close of
business on the effective date of the Distribution Transaction. If an adjustment
to the Conversion Rate is required under this Section 11(a)(v), delivery of any
additional shares of Common Stock that may be deliverable upon conversion as a
result of an adjustment required under this Section 11(a)(v) shall be delayed to
the extent necessary in order to complete the calculations provided for in this
Section 11(a)(v).

(vi) The Company makes a cash dividend or distribution to all or substantially
all holders of the Common Stock, the Conversion Rate shall be increased based on
the following formula:

CR1 = CR0 x [SP0 / (SP0 – C)]

CR0 = the Conversion Rate in effect immediately prior to the close of business
on the Record Date for such dividend or distribution

CR1 = the new Conversion Rate in effect immediately after the close of business
on the Record Date for such dividend or distribution

SP0 = the Current Market Price as of the Record Date for such dividend or
distribution

C = the amount in cash per share of Common Stock the Company distributes to all
or substantially all holders of its Common Stock; provided that, if C is equal
or greater than SP0, then in lieu of the foregoing adjustment, the Company shall
pay to each holder of Series A Preferred Stock on the date the applicable cash
dividend or distribution is made to holders of Common Stock, but without
requiring such holder to convert its shares of Series A Preferred Stock, in
respect of each share of Series A Preferred Stock held by such holder, the
amount of cash such holder would have received had such holder owned a number of
shares of Common Stock equal to the Conversion Rate on the Record Date for such
dividend or distribution

Any adjustment made pursuant to this clause (vi) shall be effective immediately
after the close of business on the Record Date for such dividend or
distribution. If any dividend or distribution is declared but not paid, the
Conversion Rate shall be readjusted, effective as of the date the Board
announces that such dividend or distribution will not be paid, to the Conversion
Rate that would then be in effect if such had dividend or distribution not been
declared.

(vii) If the Company has a stockholder rights plan in effect with respect to the
Common Stock on any Conversion Date, upon conversion of any shares of the Series
A Preferred Stock, Holders of such shares will receive, in addition to the
applicable number of shares of Common Stock, the rights under such rights plan
relating to such Common Stock, unless, prior to such Conversion Date, the rights
have (i) become exercisable or (ii) separated from the shares of Common Stock
(the first of such events to occur, a

 

29



--------------------------------------------------------------------------------

“Trigger Event”), in which case, the Conversion Rate will be adjusted, effective
automatically at the time of such Trigger Event, as if the Company had made a
distribution of such rights to all holders of the Company Common Stock as
described in Section 11(a)(ii) (without giving effect to the forty-five (45) day
limit on the exercisability of rights, options or warrants ordinarily subject to
such Section 11(a)(ii)), subject to appropriate readjustment in the event of the
expiration, termination or redemption of such rights prior to the exercise,
deemed exercise or exchange thereof. Notwithstanding the foregoing, to the
extent any such stockholder rights are exchanged by the Company for shares of
Common Stock or other property or securities, the Conversion Rate shall be
appropriately readjusted as if such stockholder rights had not been issued, but
the Company had instead issued such shares of Common Stock or other property or
securities as a dividend or distribution of shares of Common Stock pursuant to
Section 11(a)(i) or Section 11(a)(iv), as applicable.

To the extent that such rights are not exercised prior to their expiration,
termination or redemption, the Conversion Rate shall be readjusted to the
Conversion Rate that would then be in effect had the adjustments made upon the
occurrence of the Trigger Event been made on the basis of the issuance of, and
the receipt of the exercise price with respect to, only the number of shares of
Common Stock actually issued pursuant to such rights.

Notwithstanding anything to the contrary in this Section 11(a)(vii), no
adjustment shall be required to be made to the Conversion Rate with respect to
any Holder which is, or is an “affiliate” or “associate” of, an “acquiring
person” under such stockholder rights plan or with respect to any direct or
indirect transferee of such Holder who receives Series A Preferred Stock in such
transfer after the time such Holder becomes, or its affiliate or associate
becomes, such an “acquiring person”.

(b) Calculation of Adjustments. All adjustments to the Conversion Rate shall be
calculated by the Company to the nearest 1/10,000th of one share of Common Stock
(or if there is not a nearest 1/10,000th of a share, to the next lower
1/10,000th of a share). No adjustment to the Conversion Rate will be required
unless such adjustment would require an increase or decrease of at least one
percent of the Conversion Rate; provided, however, that any such adjustment that
is not required to be made will be carried forward and taken into account in any
subsequent adjustment; provided, further that any such adjustment of less than
one percent that has not been made will be made upon any Conversion Date or
redemption or repurchase date.

(c) When No Adjustment Required. (i) Except as otherwise provided in this
Section 11, the Conversion Rate will not be adjusted for the issuance of Common
Stock or any securities convertible into or exchangeable for Common Stock or
carrying the right to purchase any of the foregoing, or for the repurchase of
Common Stock.

(ii) Except as otherwise provided in this Section 11, the Conversion Rate will
not be adjusted as a result of the issuance of, the distribution of separate
certificates representing, the exercise or redemption of, or the termination or
invalidation of, rights pursuant to any stockholder rights plans.

 

30



--------------------------------------------------------------------------------

(iii) No adjustment to the Conversion Rate will be made:

(A) upon the issuance of any shares of Common Stock pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
securities of the Company and the investment of additional optional amounts in
Common Stock under any plan in which purchases are made at market prices on the
date or dates of purchase, without discount, and whether or not the Company
bears the ordinary costs of administration and operation of the plan, including
brokerage commissions;

(B) upon the issuance of any shares of Common Stock or options or rights to
purchase such shares pursuant to any present or future employee, director or
consultant benefit plan or program of or assumed by the Company or any of its
Subsidiaries or of any employee agreements or arrangements or programs;

(C) upon the issuance of any shares of Common Stock pursuant to any option,
warrant, right, or exercisable, exchangeable or convertible security, including
the Series A Preferred Stock;

(D) for a change in the par value of the Common Stock; or

(E) as a result of the Acquisition, the Refinancing or the Debt Financing,
including the issuance of any shares of Common Stock or options or rights to
purchase such shares or any other equity awards in connection with the
Acquisition.

(d) Successive Adjustments. After an adjustment to the Conversion Rate under
this Section 11, any subsequent event requiring an adjustment under this
Section 11 shall cause an adjustment to each such Conversion Rate as so
adjusted.

(e) Multiple Adjustments. For the avoidance of doubt, if an event occurs that
would trigger an adjustment to the Conversion Rate pursuant to this Section 11
under more than one subsection hereof, such event, to the extent fully taken
into account in a single adjustment, shall not result in multiple adjustments
hereunder; provided, however, that if more than one subsection of this
Section 11 is applicable to a single event, the subsection shall be applied that
produces the largest adjustment.

(f) Notice of Adjustments. Whenever the Conversion Rate is adjusted as provided
under this Section 11, the Company shall as soon as reasonably practicable
following the occurrence of an event that requires such adjustment (or if the
Company is not aware of such occurrence, as soon as reasonably practicable after
becoming so aware):

(i) compute the adjusted applicable Conversion Rate in accordance with this
Section 11 and prepare and transmit to the Conversion Agent an Officer’s
Certificate setting forth the applicable Conversion Rate, the method of
calculation thereof, and the facts requiring such adjustment and upon which such
adjustment is based; and

 

31



--------------------------------------------------------------------------------

(ii) provide a written notice to the Holders of the occurrence of such event and
a statement in reasonable detail setting forth the method by which the
adjustment to the applicable Conversion Rate was determined and setting forth
the adjusted applicable Conversion Rate.

(g) Conversion Agent. The Conversion Agent shall not at any time be under any
duty or responsibility to any Holder to determine whether any facts exist that
may require any adjustment of the Conversion Rate or with respect to the nature
or extent or calculation of any such adjustment when made, or with respect to
the method employed in making the same. The Conversion Agent shall be fully
authorized and protected in relying on any Officer’s Certificate delivered
pursuant to this Section 11(g) and any adjustment contained therein and the
Conversion Agent shall not be deemed to have knowledge of any adjustment unless
and until it has received such certificate. The Conversion Agent shall not be
accountable with respect to the validity or value (or the kind or amount) of any
shares of Common Stock, or of any securities or property, that may at the time
be issued or delivered with respect to any Series A Preferred Stock and the
Conversion Agent makes no representation with respect thereto. The Conversion
Agent shall not be responsible for any failure of the Company to issue, transfer
or deliver any shares of Common Stock pursuant to the conversion of Series A
Preferred Stock or to comply with any of the duties, responsibilities or
covenants of the Company contained in this Section 11.

(h) Fractional Shares. No fractional shares of Common Stock will be delivered to
the Holders upon conversion. In lieu of fractional shares otherwise issuable,
the Holders will be entitled to receive, at the Company’s sole discretion,
either (i) an amount in cash equal to the fraction of a share of Common Stock
multiplied by the Closing Price of the Common Stock on the Trading Day
immediately preceding the applicable Conversion Date or (ii) one additional
whole share of Common Stock. In order to determine whether the number of shares
of Common Stock to be delivered to a Holder upon the conversion of such Holder’s
shares of Series A Preferred Stock will include a fractional share, such
determination shall be based on the aggregate number of shares of Series A
Preferred Stock of such Holder that are being converted on any single Conversion
Date.

SECTION 12. Adjustment for Reorganization Events.

(a) Reorganization Events. In the event of:

(i) any reclassification, statutory exchange, merger, consolidation or other
similar business combination of the Company with or into another Person, in each
case, pursuant to which at least a majority of the Common Stock is changed or
converted into, or exchanged for, cash, securities or other property of the
Company or another Person;

(ii) any sale, transfer, lease or conveyance to another Person of all or a
majority of the property and assets of the Company, in each case pursuant to
which the Common Stock is converted into cash, securities or other property; or

(iii) any statutory exchange of securities of the Company with another Person
(other than in connection with a merger or acquisition) or reclassification,
recapitalization or reorganization of the Common Stock into other securities;

 

32



--------------------------------------------------------------------------------

(each of which is referred to as a “Reorganization Event”), each share of Series
A Preferred Stock outstanding immediately prior to such Reorganization Event
will, without the consent of the Holders and subject to Section 12(d) and
Section 13(b), remain outstanding but shall become convertible into, out of
funds legally available therefor, the number, kind and amount of securities,
cash and other property (the “Exchange Property”) (without any interest on such
Exchange Property and without any right to dividends or distribution on such
Exchange Property which have a record date that is prior to the applicable
Conversion Date) that the Holder of such share of Series A Preferred Stock would
have received in such Reorganization Event had such Holder converted its shares
of Series A Preferred Stock into the applicable number of shares of Common Stock
immediately prior to the effective date of the Reorganization Event using the
Conversion Rate applicable immediately prior to the effective date of the
Reorganization Event and the Liquidation Preference applicable at the time of
such subsequent conversion; provided that the foregoing shall not apply if such
Holder is a Person with which the Company consolidated or into which the Company
merged or which merged into the Company or to which such sale or transfer was
made, as the case may be (any such Person, a “Constituent Person”), or an
Affiliate of a Constituent Person, to the extent such Reorganization Event
provides for different treatment of Common Stock held by such Constituent
Persons or such Affiliate thereof. If the kind or amount of securities, cash and
other property receivable upon such Reorganization Event is not the same for
each share of Common Stock held immediately prior to such Reorganization Event
by a Person (other than a Constituent Person or an Affiliate thereof), then for
the purpose of this Section 12(a), the kind and amount of securities, cash and
other property receivable upon conversion following such Reorganization Event
will be deemed to be the weighted average of the types and amounts of
consideration received by the holders of Common Stock.

(b) Successive Reorganization Events. The above provisions of this Section 12
shall similarly apply to successive Reorganization Events and the provisions of
Section 11 shall apply to any shares of Capital Stock received by the holders of
the Common Stock in any such Reorganization Event.

(c) Reorganization Event Notice. The Company (or any successor) shall, no less
than thirty (30) days prior to the anticipated effective date of any
Reorganization Event, provide written notice to the Holders of such occurrence
of such event and of the kind and amount of the cash, securities or other
property that constitutes the Exchange Property. Failure to deliver such notice
shall not affect the operation of this Section 12.

(d) Reorganization Event Agreements. The Company shall not enter into any
agreement for a transaction constituting a Reorganization Event unless (i) such
agreement provides for or does not interfere with or prevent (as applicable)
conversion of the Series A Preferred Stock into the Exchange Property in a
manner that is consistent with and gives effect to this Section 12, and (ii) to
the extent that the Company is not the surviving corporation in such
Reorganization Event or will be dissolved in connection with such Reorganization
Event, proper provision shall be made in the agreements governing such
Reorganization Event for the conversion of the Series A Preferred Stock into
stock of the Person surviving such Reorganization Event or such other continuing
entity in such Reorganization Event.

 

33



--------------------------------------------------------------------------------

SECTION 13. Voting Rights.

(a) General. Except as provided in Section 13(b) and Section 14, Holders of
shares of Series A Preferred Stock shall be entitled to vote as a single class
with the holders of the Common Stock and the holders of any other class or
series of Capital Stock of the Company then entitled to vote with the Common
Stock on all matters submitted to a vote of the holders of Common Stock (and, if
applicable, holders of any other class or series of Capital Stock of the
Company). Each Holder shall be entitled to the number of votes, not to exceed
such Holder’s Individual Holder Share Cap, equal to the product of (i) the
largest number of whole shares of Common Stock into which all shares of Series A
Preferred Stock could be converted pursuant to Section 6 (taking into account
the Conversion Restrictions to the extent applicable) multiplied by (ii) a
fraction the numerator of which is the number of shares of Series A Preferred
Stock held by such Holder and the denominator of which is the aggregate number
of issued and outstanding shares of Series A Preferred Stock, in each case at
and calculated as of the record date for the determination of stockholders
entitled to vote or consent on such matters or, if no such record date is
established, at and as of the date such vote or consent is taken or any written
consent of stockholders is first executed. The Holders shall be entitled to
notice of any meeting of holders of Common Stock in accordance with the
Certificate of Incorporation and Bylaws of the Company.

(b) Adverse Changes. The vote or consent of the Holders of at least a majority
of the shares of Series A Preferred Stock outstanding at such time, voting
together as a separate class, given in person or by proxy, either in writing
without a meeting or by vote at any meeting called for the purpose, will be
necessary for effecting or validating any of the following actions, whether or
not such approval is required pursuant to the DGCL:

(i) any amendment, alteration or repeal (whether by merger, consolidation or
otherwise) of any provision of the Certificate of Incorporation (including this
Certificate of Designations) or Bylaws that would have an adverse effect on the
rights, preferences, privileges or voting power of the Series A Preferred Stock
or the Holder thereof;

(ii) any amendment or alteration (whether by merger, consolidation or otherwise)
of, or any supplement (whether by a certificate of designations or otherwise)
to, the Certificate of Incorporation or any provision thereof, or any other
action to authorize or create, or increase the number of authorized or issued
shares of, or any securities convertible into shares of, or reclassify any
security into, or issue, any Parity Stock or Senior Stock or any other class or
series of Capital Stock of the Company ranking senior to, or on a parity basis
with, the Series A Preferred Stock as to dividend rights or rights on the
distribution of assets on any voluntary or involuntary liquidation, dissolution
or winding up of the affairs of the Company; and

(iii) any issuance of shares of Series A Preferred Stock after the Issuance Date
other than shares issued as PIK Dividends with respect to shares of Series A
Preferred Stock that were issued on the Issuance Date.

 

34



--------------------------------------------------------------------------------

provided, however, (A) that, with respect to the occurrence of any of the events
set forth in clause (i) above, so long as (1) the Series A Preferred Stock
remains outstanding with the terms thereof materially unchanged, or (2) the
holders of the Series A Preferred Stock receive equity securities with rights,
preferences, privileges and voting power substantially the same as those of the
Series A Preferred Stock, then the occurrence of such event shall not be deemed
to adversely affect such rights, preferences, privileges or voting power of the
Series A Preferred Stock, and in such case such holders shall not have any
voting rights with respect to the occurrence of any of the events set forth in
clause (i) above and (B) that the authorization or creation of, or the increase
in the number of authorized or issued shares of, or any securities convertible
into shares of, or the reclassification of any security (other than the Series A
Preferred Stock) into, or the issuance of, Junior Stock will not require the
vote the holders of the Series A Preferred Stock.

For purposes of this Section 13, the filing in accordance with applicable law of
a certificate of designations or any similar document setting forth or changing
the designations, powers, preferences, rights, qualifications, limitations and
restrictions of any class or series of stock of the Company shall be deemed an
amendment to the Certificate of Incorporation.

(c) Each Holder of Series A Preferred Stock will have one vote per share on any
matter on which Holders of Series A Preferred Stock are entitled to vote
separately as a class, whether at a meeting or by written consent.

(d) The vote or consent of the Holders of a majority of the shares of Series A
Preferred Stock outstanding at such time, voting together as a single class,
given in person or by proxy, either in writing without a meeting or by vote at
any meeting called for the purpose, will be sufficient to waive or amend the
provisions of Section 9(j) of this Certificate of Designations, and any
amendment or waiver of any of the provisions of Section 9(j) approved by such
percentage of the Holders shall be binding on all of the Holders.

(e) For the avoidance of doubt and notwithstanding anything to the contrary in
the Certificate of Incorporation or Bylaws of the Company, the Holders of Series
A Preferred Stock shall have the exclusive consent and voting rights set forth
in Sections 13(b) and 14 and may take action or consent to any action with
respect to such rights without a meeting by delivering a consent in writing or
by electronic transmission of the Holders of the Series A Preferred Stock
entitled to cast not less than the minimum number of votes that would be
necessary to authorize, take or consent to such action at a meeting of
stockholders.

SECTION 14. Election of Directors. Provided that the Fall-Away of Investor Board
Rights has not occurred, (i) the Holders of a majority of the then outstanding
shares of Series A Preferred Stock shall have, at each annual meeting of the
Company’s stockholders at which the Board is obligated to nominate one or more
Investor Designees for election to the Board pursuant to and in accordance with
the Investment Agreement, the exclusive right, voting separately as a class, to
elect or appoint such Investor Designee(s) to the Board, irrespective of whether
the Board has nominated such Investor Designee(s), (ii) notwithstanding anything
to the contrary in the Certificate of Incorporation or Bylaws, the Holders of a
majority of the then outstanding shares of Series A Preferred Stock shall have
the exclusive right to remove any Investor Designee(s) at any time for any
reason or no reason (with or without cause) by sending a written notice to the
Company and, upon receipt of such notice by the Company, such Investor
Designee(s) shall be deemed to have resigned from the Board, and (iii) in the
event of the death, disability, resignation or removal of any Investor
Designee(s), the Investor Parties shall have the

 

35



--------------------------------------------------------------------------------

exclusive right to designate or appoint a successor to fill the vacancy created
thereby. The Board and the holders of Common Stock shall not have the right to
remove any Investor Designee from the Board (even for cause), such right of
removal being vested exclusively with the Holders of a majority of the then
outstanding shares of Series A Preferred Stock.

SECTION 15. Preemptive Rights. Except for the right to participate in any
issuance of new equity securities by the Company, as set forth in the Investment
Agreement, the Holders shall not have any preemptive rights.

SECTION 16. Term. Except as expressly provided in this Certificate of
Designations, the shares of Series A Preferred Stock shall not be redeemable or
otherwise mature and the term of the Series A Preferred Stock shall be
perpetual.

SECTION 17. Creation of Capital Stock. Subject to Section 13(b)(ii), the Board,
or any duly authorized committee thereof, without the vote of the Holders, may
authorize and issue additional shares of Capital Stock of the Company.

SECTION 18. No Sinking Fund. Shares of Series A Preferred Stock shall not be
subject to or entitled to the operation of a retirement or sinking fund.

SECTION 19. Transfer Agent, Conversion Agent, Registrar and Paying Agent. The
duly appointed Transfer Agent, Conversion Agent, Registrar and paying agent for
the Series A Preferred Stock shall be American Stock Transfer & Trust Company,
LLC. The Company may, in its sole discretion, appoint any other Person to serve
as Transfer Agent, Conversion Agent, Registrar or paying agent for the Series A
Preferred Stock and thereafter may remove or replace such other Person at any
time. Upon any such appointment or removal, the Company shall send notice
thereof by first class mail, postage prepaid, to the Holders.

SECTION 20. Replacement Certificates. (a) Mutilated, Destroyed, Stolen and Lost
Certificates. If physical certificates evidencing the Series A Preferred Stock
are issued, the Company shall replace any mutilated certificate at the Holder’s
expense upon surrender of that certificate to the Transfer Agent. The Company
shall replace certificates that become destroyed, stolen or lost at the Holder’s
expense upon delivery to the Company and the Transfer Agent of satisfactory
evidence that the certificate has been destroyed, stolen or lost, together with
any indemnity that may be required by the Transfer Agent and the Company.

(b) Certificates Following Conversion. If physical certificates representing the
Series A Preferred Stock are issued, the Company shall not be required to issue
replacement certificates representing shares of Series A Preferred Stock on or
after the Conversion Date applicable to such shares. In place of the delivery of
a replacement certificate following the applicable Conversion Date, the Transfer
Agent, upon receipt of the satisfactory evidence and indemnity described in
clause (a) above, shall deliver the shares of Common Stock issuable upon
conversion of such shares of Series A Preferred Stock formerly evidenced by the
physical certificate.

 

36



--------------------------------------------------------------------------------

SECTION 21. Taxes. (a) Transfer Taxes. The Company shall pay any and all stock
transfer, documentary, stamp and similar taxes that may be payable in respect of
any issuance or delivery of shares of Series A Preferred Stock or shares of
Common Stock or other securities issued on account of Series A Preferred Stock
pursuant hereto or certificates representing such shares or securities. However,
in the case of conversion of Series A Preferred Stock, the Company shall not be
required to pay any such tax that may be payable in respect of any transfer
involved in the issuance or delivery of shares of Series A Preferred Stock,
shares of Common Stock or other securities to a beneficial owner other than the
beneficial owner of the Series A Preferred Stock immediately prior to such
conversion, and shall not be required to make any such issuance, delivery or
payment unless and until the Person otherwise entitled to such issuance,
delivery or payment has paid to the Company the amount of any such tax or has
established, to the satisfaction of the Company, that such tax has been paid or
is not payable.

(b) Withholding. All payments and distributions (or deemed distributions) on the
shares of Series A Preferred Stock (and on the shares of Common Stock received
upon their conversion) shall be subject to withholding and backup withholding of
taxes to the extent required by law, subject to applicable exemptions, and
amounts withheld, if any, shall be treated as received by the Holders.

SECTION 22. Notices. All notices referred to herein shall be in writing and,
unless otherwise specified herein, all notices hereunder shall be deemed to have
been given upon the earlier of receipt thereof or three (3) Business Days after
the mailing thereof if sent by registered or certified mail with postage
prepaid, or by private courier service addressed: (i) if to the Company, to its
office at CommScope Holding Company, Inc., 1100 CommScope Place, SE Hickory,
North Carolina 28602 (Attention: General Counsel), (ii) if to any Holder, to
such Holder at the address of such Holder as listed in the stock record books of
the Company (which may include the records of the Transfer Agent) or (iii) to
such other address as the Company or any such Holder, as the case may be, shall
have designated by notice similarly given.

SECTION 23. Facts Ascertainable. When the terms of this Certificate of
Designations refers to a specific agreement or other document to determine the
meaning or operation of a provision hereof, the Secretary of the Company shall
maintain a copy of such agreement or document at the principal executive offices
of the Company and a copy thereof shall be provided free of charge to any Holder
who makes a request therefor. The Secretary of the Company shall also maintain a
written record of the Issuance Date, the number of shares of Series A Preferred
Stock issued to a Holder and the date of each such issuance, and shall furnish
such written record free of charge to any Holder who makes a request therefor.

SECTION 24. Waiver. Notwithstanding any provision in this Certificate of
Designations to the contrary, any provision contained herein and any right of
the Holders of Series A Preferred Stock granted hereunder may be waived as to
all shares of Series A Preferred Stock (and the Holders thereof) upon the vote
or written consent of the Holders of a majority of the shares of Series A
Preferred Stock then outstanding.

SECTION 25. Severability. If any term of the Series A Preferred Stock set forth
herein is invalid, unlawful or incapable of being enforced by reason of any rule
of law or public policy, all other terms set forth herein which can be given
effect without the invalid, unlawful or unenforceable term will, nevertheless,
remain in full force and effect, and no term herein set forth will be deemed
dependent upon any other such term unless so expressed herein.

 

37



--------------------------------------------------------------------------------

SECTION 26. Business Opportunities. To the fullest extent permitted by
Section 122(17) of the DGCL (or any successor provision) and except as may be
otherwise expressly agreed in writing by the Company and the Investor Parties,
the Company, on behalf of itself and its Subsidiaries, renounces any interest or
expectancy of the Company and its Subsidiaries in, or in being offered an
opportunity to participate in, business opportunities, that are from time to
time presented to the Investor Parties or any of their respective officers,
representatives, directors, agents, stockholders, members, partners, Affiliates,
Subsidiaries (other than the Company and its Subsidiaries), or any of their
respective designees on the Company’s Board and/or any of their respective
representatives who, from time to time, may act as officers of the Company, even
if the opportunity is one that the Company or its Subsidiaries might reasonably
be deemed to have pursued or had the ability or desire to pursue if granted the
opportunity to do so, and no such person shall be liable to the Company or any
of its Subsidiaries for breach of any fiduciary or other duty, as a director or
officer or otherwise, by reason of the fact that such person pursues or acquires
such business opportunity, directs such business opportunity to another person
or fails to present such business opportunity, or information regarding such
business opportunity, to the Company or its Subsidiaries unless, in the case of
any such person who is a director or officer of the Company, such business
opportunity is expressly offered to such director or officer in writing solely
in his or her capacity as a director or officer of the Company. Any Person
purchasing or otherwise acquiring any interest in any shares of Capital Stock of
the Company shall be deemed to have notice of and consented to the provisions of
this Section 26. Neither the alteration, amendment or repeal of this Section 26,
nor the adoption of any provision of the Certificate of Incorporation or this
Certificate of Designations inconsistent with this Section 26, nor, to the
fullest extent permitted by Delaware law, any modification of law, shall
eliminate or reduce the effect of this Section 26 in respect of any business
opportunity first identified or any other matter occurring, or any cause of
action, suit or claim that, but for this Section 26, would accrue or arise,
prior to such alteration, amendment, repeal, adoption or modification. If any
provision or provisions of this Section 26 shall be held to be invalid, illegal
or unenforceable as applied to any circumstance for any reason whatsoever:
(a) the validity, legality and enforceability of such provisions in any other
circumstance and of the remaining provisions of this Section 26 (including,
without limitation, each portion of any paragraph of this Section 26 containing
any such provision held to be invalid, illegal or unenforceable that is not
itself held to be invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby and (b) to the fullest extent possible, the
provisions of this Section 26 (including, without limitation, each such portion
of any paragraph of this Section 26 containing any such provision held to be
invalid, illegal or unenforceable) shall be construed so as to permit the
Company to protect its directors, officers, employees and agents from personal
liability in respect of their good faith service to or for the benefit of the
Company to the fullest extent permitted by law. This Section 26 shall not limit
any protections or defenses available to, or indemnification or advancement
rights of, any director, officer, employee or agent of the Company under the
Certificate of Incorporation, the Bylaws, any other agreement between the
Company and such director, officer, employee or agent or applicable law.

[Signature Page Follows]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Certificate of Designations to
be executed this [•] day of [•].

 

COMMSCOPE HOLDING COMPANY, INC.     by    

 

  Name:   Title:



--------------------------------------------------------------------------------

ANNEX II

[FORM OF]

REGISTRATION RIGHTS AGREEMENT

by and between

COMMSCOPE HOLDING COMPANY, INC.

and

CARLYLE PARTNERS VII S1 HOLDINGS, L.P.

Dated as of [•]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I

 

Resale Shelf Registration

 

Section 1.1

  Resale Shelf Registration Statement      1  

Section 1.2

  Effectiveness Period      1  

Section 1.3

  Subsequent Shelf Registration Statement      2  

Section 1.4

  Supplements and Amendments      2  

Section 1.5

  Subsequent Holder Notice      2  

Section 1.6

  Underwritten Offering      3  

Section 1.7

  Take-Down Notice      4  

Section 1.8

  Piggyback Registration      4  

Section 1.9

  Rule 144A Sales      5   ARTICLE II

 

Additional Provisions Regarding Registration Rights

 

Section 2.1

  Registration Procedures      5  

Section 2.2

  Suspension      9  

Section 2.3

  Expenses of Registration      9  

Section 2.4

  Information by Holders      9  

Section 2.5

  Rule 144      11  

Section 2.6

  Investor Holdback Agreement      11  

Section 2.7

  Company Holdback Agreement      12   ARTICLE III

 

Indemnification

 

Section 3.1

  Indemnification by Company      12  

Section 3.2

  Indemnification by Holders      13  

Section 3.3

  Notification      13  

Section 3.4

  Contribution      14   ARTICLE IV

 

Transfer and Termination of Registration Rights

 

Section 4.1

  Transfer of Registration Rights      15  

Section 4.2

  Termination of Registration Rights      15  

 

i



--------------------------------------------------------------------------------

ARTICLE V

 

Miscellaneous

 

Section 5.1

 

Amendments and Waivers

     15  

Section 5.2

 

Extension of Time, Waiver, Etc.

     15  

Section 5.3

 

Assignment

     16  

Section 5.4

 

Counterparts

     16  

Section 5.5

 

Entire Agreement; No Third Party Beneficiary

     16  

Section 5.6

 

Governing Law; Jurisdiction

     16  

Section 5.7

 

Specific Enforcement

     17  

Section 5.8

 

Waiver of Jury Trial

     17  

Section 5.9

 

Notices

     17  

Section 5.10

 

Severability

     19  

Section 5.11

 

Expenses

     19  

Section 5.12

 

Interpretation

     19  

Section 5.13

 

Investor

     19  

 

ii



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of [•],
by and among COMMSCOPE HOLDING COMPANY, INC., a Delaware corporation (the
“Company”), and CARLYLE PARTNERS VII S1 HOLDINGS, L.P. (together with its
successors and assigns, the “Investor”). Capitalized terms used but not defined
elsewhere herein are defined in Exhibit A. The Investor and any other party that
may become a party hereto pursuant to Section 4.1 are referred to collectively
as the “Stockholders” and individually each as a “Stockholder”.

WHEREAS, the Company and the Investor are parties to the Investment Agreement,
dated as of November 8, 2018 (as amended from time to time, the “Investment
Agreement”), pursuant to which the Company is selling to the Investor, and the
Investor is purchasing from the Company, an aggregate of 1,000,000 shares of the
Series A Preferred Stock (the “Series A Preferred Stock”), which is convertible
into shares of Common Stock;

WHEREAS, as a condition to the obligations of the Company and the Investor under
the Investment Agreement, the Company and the Investor are entering into this
Agreement for the purpose of granting certain registration and other rights to
the Stockholders.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:

ARTICLE I

Resale Shelf Registration

Section 1.1 Resale Shelf Registration Statement. Subject to the other applicable
provisions of this Agreement, the Company shall use its commercially reasonable
efforts to prepare and file within 120 days after the date hereof a registration
statement covering the sale or distribution from time to time by the Holders, on
a delayed or continuous basis pursuant to Rule 415 of the Securities Act, of all
of the Registrable Securities on Form S-3 (except if the Company is not then
eligible to register for resale the Registrable Securities on Form S-3, then
such registration shall be on another appropriate form and shall provide for the
registration of such Registrable Securities for resale by the Holders in
accordance with any reasonable method of distribution elected by the Investor)
(the “Resale Shelf Registration Statement”) and shall use its commercially
reasonable efforts to cause such Resale Shelf Registration Statement to be
declared effective by the SEC as promptly as is reasonably practicable after the
filing thereof (it being agreed that the Resale Shelf Registration Statement
shall be an automatic shelf registration statement that shall become effective
upon filing with the SEC pursuant to Rule 462(e) if Rule 462(e) is available to
the Company).

Section 1.2 Effectiveness Period. Once declared effective, the Company shall,
subject to the other applicable provisions of this Agreement, use its
commercially reasonable efforts to cause the Resale Shelf Registration Statement
to be continuously effective and usable until such time as there are no longer
any Registrable Securities (the “Effectiveness Period”).



--------------------------------------------------------------------------------

Section 1.3 Subsequent Shelf Registration Statement. If any Shelf Registration
Statement ceases to be effective under the Securities Act for any reason at any
time during the Effectiveness Period, the Company shall use its commercially
reasonable efforts to as promptly as is reasonably practicable cause such Shelf
Registration Statement to again become effective under the Securities Act
(including obtaining the prompt withdrawal of any order suspending the
effectiveness of such Shelf Registration Statement), and shall use its
commercially reasonable efforts to as promptly as is reasonably practicable
amend such Shelf Registration Statement in a manner reasonably expected to
result in the withdrawal of any order suspending the effectiveness of such Shelf
Registration Statement or file an additional registration statement (a
“Subsequent Shelf Registration Statement”) for an offering to be made on a
delayed or continuous basis pursuant to Rule 415 of the Securities Act
registering the resale from time to time by the Holders thereof of all
securities that are Registrable Securities as of the time of such filing. If a
Subsequent Shelf Registration Statement is filed, the Company shall use its
commercially reasonable efforts to (a) cause such Subsequent Shelf Registration
Statement to become effective under the Securities Act as promptly as is
reasonably practicable after the filing thereof (it being agreed that the
Subsequent Shelf Registration Statement shall be an automatic shelf registration
statement that shall become effective upon filing with the SEC pursuant to Rule
462(e) if Rule 462(e) is available to the Company) and (b) keep such Subsequent
Shelf Registration Statement continuously effective and usable until the end of
the Effectiveness Period. Any such Subsequent Shelf Registration Statement shall
be a registration statement on Form S-3 to the extent that the Company is
eligible to use such form. Otherwise, such Subsequent Shelf Registration
Statement shall be on another appropriate form and shall provide for the
registration of such Registrable Securities for resale by the Holders in
accordance with any reasonable method of distribution elected by the Investor.

Section 1.4 Supplements and Amendments. The Company shall supplement and amend
any Shelf Registration Statement if required by the Securities Act or the rules,
regulations or instructions applicable to the registration form used by the
Company for such Shelf Registration Statement.

Section 1.5 Subsequent Holder Notice. If a Person entitled to the benefits of
this Agreement becomes a Holder of Registrable Securities after a Shelf
Registration Statement becomes effective under the Securities Act, the Company
shall, as promptly as is reasonably practicable following delivery of written
notice to the Company of such Person becoming a Holder and requesting for its
name to be included as a selling securityholder in the prospectus related to the
Shelf Registration Statement (a “Subsequent Holder Notice”):

(a) if required and permitted by applicable law, file with the SEC a supplement
to the related prospectus or a post-effective amendment to the Shelf
Registration Statement so that such Holder is named as a selling securityholder
in the Shelf Registration Statement and the related prospectus in such a manner
as to permit such Holder to deliver a prospectus to purchasers of the
Registrable Securities in accordance with applicable law; provided, however,
that the Company shall not be required to file more than one post-effective
amendment or a supplement to the related prospectus for such purpose in any
30-day period;

(b) if, pursuant to Section 1.5(a), the Company shall have filed a
post-effective amendment to the Shelf Registration Statement that is not
automatically effective, use its commercially reasonable efforts to cause such
post-effective amendment to become effective under the Securities Act as
promptly as is reasonably practicable; and

 

2



--------------------------------------------------------------------------------

(c) notify such Holder as promptly as is reasonably practicable after the
effectiveness under the Securities Act of any post-effective amendment filed
pursuant to Section 1.5(a).

Section 1.6 Underwritten Offering.

(a) Subject to any applicable restrictions on transfer in the Investment
Agreement or otherwise, the Investor may, after the Resale Shelf Registration
Statement becomes effective, deliver a written notice to the Company (the
“Underwritten Offering Notice”) specifying that the sale of some or all of the
Registrable Securities subject to the Shelf Registration Statement, is intended
to be conducted through an underwritten offering (the “Underwritten Offering”);
provided, however, that the Holders of Registrable Securities may not, without
the Company’s prior written consent, (i) launch an Underwritten Offering the
anticipated gross proceeds of which shall be less than $100,000,000 (unless the
Holders are proposing to sell all of their remaining Registrable Securities),
(ii) launch more than three Underwritten Offerings at the request of the Holders
within any three-hundred sixty-five (365) day-period or (iii) launch an
Underwritten Offering within the period (a “Quarterly Blackout Period”)
commencing fourteen (14) days prior to and ending two (2) days following the
Company’s scheduled earnings release date for any fiscal quarter or year.

(b) In the event of an Underwritten Offering, the Stockholders shall select the
managing underwriter(s) to administer the Underwritten Offering; provided that
the choice of such managing underwriter(s) shall be subject to the consent of
the Company, which is not to be unreasonably withheld. In making the
determination to consent to the Stockholder’s choice of managing underwriter(s),
the Company may take into account its business and strategic interests. The
Company, the Investor and the Holders of Registrable Securities participating in
an Underwritten Offering will enter into an underwriting agreement in customary
form with the managing underwriter or underwriters selected for such offering.

(c) The Company will not include in any Underwritten Offering pursuant to this
Section 1.6 any securities that are not Registrable Securities without the prior
written consent of the Investor. If the managing underwriter or underwriters
advise the Company and the Investor in writing that in its or their good faith
opinion the number of Registrable Securities (and, if permitted hereunder, other
securities requested to be included in such offering) exceeds the number of
securities which can be sold in such offering in light of market conditions or
is such so as to adversely affect the success of such offering, the Company will
include in such offering only such number of securities that can be sold without
adversely affecting the marketability of the offering, which securities will be
so included in the following order of priority: (i) first, the Registrable
Securities of the Holders that have requested to participate in such
Underwritten Offering, allocated pro rata among such Holders on the basis of the
percentage of the Registrable Securities requested to be included in such
offering by such Holders, and (ii) second, any other securities of the Company
that have been requested to be so included.

 

3



--------------------------------------------------------------------------------

Section 1.7 Take-Down Notice. Subject to the other applicable provisions of this
Agreement, at any time that any Shelf Registration Statement is effective, if
the Investor delivers a notice to the Company (a “Take-Down Notice”) stating
that it intends to effect a sale or distribution of all or part of its
Registrable Securities included by it on any Shelf Registration Statement (a
“Shelf Offering”) and stating the number of the Registrable Securities to be
included in such Shelf Offering, then the Company shall amend, subject to the
other applicable provisions of this Agreement or supplement the Shelf
Registration Statement as may be necessary in order to enable such Registrable
Securities to be sold and distributed pursuant to the Shelf Offering.

Section 1.8 Piggyback Registration.

(a) If the Company proposes to file a registration statement under the
Securities Act with respect to an offering of Common Stock or securities
convertible into, or exchangeable or exercisable for, Common Stock, whether or
not for sale for its own account (other than a registration statement (i) on
Form S-4, Form S-8 or any successor forms thereto or (ii) filed to effectuate an
exchange offer or any employee benefit or dividend reinvestment plan), then the
Company shall give prompt written notice of such filing, which notice shall be
given, to the extent reasonably practicable, no later than five (5) Business
Days prior to the filing date (the “Piggyback Notice”) to the Investor on behalf
of the Holders of Registrable Securities. The Piggyback Notice shall offer such
Holders the opportunity to include (or cause to be included) in such
registration statement the number of shares of Registrable Securities as each
such Holder may request (each, a “Piggyback Registration Statement”). Subject to
Section 1.8(b), the Company shall include in each Piggyback Registration
Statement all Registrable Securities with respect to which the Company has
received written requests for inclusion therein (each, a “Piggyback Request”)
within five (5) Business Days after the date of the Piggyback Notice but in any
event not later than one (1) Business Day prior to the filing date of a
Piggyback Registration Statement. The Company shall not be required to maintain
the effectiveness of a Piggyback Registration Statement beyond the earlier of
(x) 180 days after the effective date thereof and (y) consummation of the
distribution by the Holders of the Registrable Securities included in such
registration statement.

(b) If any of the securities to be registered pursuant to the registration
giving rise to the rights under this Section 1.8 are to be sold in an
underwritten offering, the Company shall use commercially reasonable efforts to
cause the managing underwriter or underwriters of a proposed underwritten
offering to permit Holders of Registrable Securities who have timely submitted a
Piggyback Request in connection with such offering to include in such offering
all Registrable Securities included in each Holder’s Piggyback Request on the
same terms and subject to the same conditions as any other shares of capital
stock, if any, of the Company included in the offering. Notwithstanding the
foregoing, if the managing underwriter or underwriters of such underwritten
offering advise the Company in writing that in its or their good faith opinion
the number of securities exceeds the number of securities which can be sold in
such offering in light of market conditions or is such so as to adversely affect
the success of such offering, the Company will include in such offering only
such number of securities that can be sold without adversely affecting the
marketability of the offering, which securities will be so included in the
following order of priority: (i) first, the securities proposed to be sold by
the Company for its own account; (ii) second, the Registrable Securities of the
Holders that have

 

4



--------------------------------------------------------------------------------

requested to participate in such underwritten offering, allocated pro rata among
such Holders on the basis of the percentage of the Registrable Securities
requested to be included in such offering by such Holders; (iii) third, any
other securities of the Company that have been requested to be included in such
offering; provided that Holders may, prior to the earlier of the
(a) effectiveness of the registration statement and (b) the time at which the
offering price or underwriter’s discount is determined with the managing
underwriter or underwriters, withdraw their request to be included in such
registration pursuant to this Section 1.8.

Section 1.9 Rule 144A Sales. Holders of Registrable Securities that are eligible
for resale pursuant to Rule 144A under the Securities Act shall have analogous
rights to sell such securities in a marketed offering under Rule 144A under the
Securities Act through one or more initial purchasers on a firm-commitment
basis, using procedures that are substantially equivalent to those specified in
Article I and Article II of this Agreement. The Company agrees to use its
reasonable efforts to cooperate to effect any such sales under such Rule 144A.
Nothing in this Section 1.9 shall impose any additional or more burdensome
obligations on the Company than would apply under Article I and Article II, in
each case, mutatis mutandis in respect of a registered Underwritten Offering
(including the estimated gross proceeds minimum set forth in Section 1.6(a)), or
require that the Company take any actions that it would not be required to take
in an Underwritten Offering of such Registrable Securities.

ARTICLE II

Additional Provisions Regarding Registration Rights

Section 2.1 Registration Procedures. Subject to the other applicable provisions
of this Agreement, in the case of each registration of Registrable Securities
effected by the Company pursuant to Article I, the Company will:

(a) prepare and promptly file with the SEC a registration statement with respect
to such securities and use commercially reasonable efforts to cause such
registration statement to become and remain effective for the period of the
distribution contemplated thereby, in accordance with the applicable provisions
of this Agreement;

(b) prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to such registration statement and the prospectus
used in connection with such registration statement as may be necessary to keep
such registration statement effective for the period specified in paragraph
(a) above and comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement in
accordance with the Investor’s intended method of distribution set forth in such
registration statement for such period;

(c) furnish to the Investor’s legal counsel copies of the registration statement
and the prospectus included therein (including each preliminary prospectus)
proposed to be filed and provide such legal counsel a reasonable opportunity to
review and comment on such registration statement;

 

5



--------------------------------------------------------------------------------

(d) if requested by the managing underwriter or underwriters, if any, or the
Investor, promptly include in any prospectus supplement or post-effective
amendment such information as the managing underwriter or underwriters, if any,
or the Investor may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such prospectus
supplement or post-effective amendment as soon as reasonably practicable after
the Company has received such request; provided, however, that the Company shall
not be required to take any actions under this Section 2.1(d) that are not, in
the opinion of counsel for the Company, in compliance with applicable law;

(e) in the event that the Registrable Securities are being offered in an
Underwritten Offering, furnish to the Investor and to the underwriters of the
securities being registered such reasonable number of copies of the registration
statement, preliminary prospectus and final prospectus as the Investor or such
underwriters may reasonably request in order to facilitate the public offering
or other disposition of such securities;

(f) as promptly as reasonably practicable notify the Investor at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
or of the Company’s discovery of the occurrence of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading or incomplete in the light of the circumstances then existing
(which, for the avoidance of doubt, shall commence a Suspension Period), and,
subject to Section 2.2, as promptly as is reasonably practicable, prepare and
file with the SEC a supplement or post-effective amendment to such registration
statement or the related prospectus or any document incorporated therein by
reference or file any other required document and at the request of the
Investor, furnish to the Investor a reasonable number of copies of a supplement
to or an amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such securities, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading or incomplete in the light of the circumstances then existing;

(g) use commercially reasonable efforts to register and qualify (or exempt from
such registration or qualification) the securities covered by such registration
statement under such other securities or “blue sky” laws of such jurisdictions
within the United States as shall be reasonably requested in writing by the
Investor; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (i) qualify to do business in
any jurisdictions where it would not otherwise be required to qualify but for
this subsection or (ii) take any action that would subject it to general service
of process in any such jurisdictions;

(h) in the event that the Registrable Securities are being offered in a public
offering, enter into an underwriting agreement, a placement agreement or
equivalent agreement customary for a transaction of that nature, in each case in
accordance with the applicable provisions of this Agreement, and take all such
other actions reasonably

 

6



--------------------------------------------------------------------------------

requested by the Holders of the Registrable Securities being sold in connection
therewith (including any reasonable actions requested by the managing
underwriters, if any) to facilitate the disposition of such Registrable
Securities; provided, however, that in no event will the Company be required to
enter into a holdback agreement other than as and if required by Section 2.7;

(i) in connection with an Underwritten Offering, the Company shall cause its
officers to use their commercially reasonable efforts to support the marketing
of the Registrable Securities covered by such offering (including participation
in “road shows” or other similar marketing efforts);

(j) use commercially reasonable efforts to furnish, on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion dated such date
of the legal counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, (ii) a
“negative assurances letter”, dated such date of the legal counsel representing
the Company for the purposes of such registration, in form and substance as is
customarily given to underwriters in an underwritten public offering and (iii) a
letter dated such date from the independent certified public accountants of the
Company, in form and substance as is customarily given by independent certified
public accountants to underwriters in an underwritten public offering, addressed
to the underwriters;

(k) in the event that the Registrable Securities covered by such registration
statement are shares of Common Stock, use commercially reasonable efforts to
list the Registrable Securities covered by such registration statement with any
securities exchange on which the Common Stock is then listed;

(l) provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such registration statement;

(m) in connection with a customary due diligence review, make available for
inspection by the Investor, any underwriter participating in any such
disposition of Registrable Securities, if any, and any counsel or accountants
retained by the Investor or underwriter (collectively, the “Offering Persons”),
at the offices where normally kept, during reasonable business hours, all
financial and other records, pertinent corporate documents and properties of the
Company and its subsidiaries, and cause the officers, directors and employees of
the Company and its subsidiaries to supply all information and participate in
customary due diligence sessions in each case reasonably requested by any such
representative, underwriter, counsel or accountant in connection with such
Registration Statement; provided, however, that any information that is not
generally publicly available at the time of delivery of such information shall
be kept confidential by such Offering Persons unless (i) disclosure of such
information is required by court or administrative order or in connection with
an audit or examination by, or a blanket document request from, a regulatory or
self-regulatory authority, bank examiner or auditor, (ii) disclosure of such
information, in the reasonable judgment of the Offering

 

7



--------------------------------------------------------------------------------

Persons, is required by law or applicable legal process (including in connection
with the offer and sale of securities pursuant to the rules and regulations of
the SEC), (iii) such information is or becomes generally available to the public
other than as a result of a non-permitted disclosure or failure to safeguard by
such Offering Persons in violation of this Agreement or (iv) such information
(A) was known to such Offering Persons (prior to its disclosure by the Company)
from a source other than the Company when such source, to the knowledge of the
Offering Persons, was not bound by any contractual, legal or fiduciary
obligation of confidentiality to the Company with respect to such information,
(B) becomes available to the Offering Persons from a source other than the
Company when such source, to the knowledge of the Offering Persons, is not bound
by any contractual, legal or fiduciary obligation of confidentiality to the
Company with respect to such information or (C) was developed independently by
the Offering Persons or their respective representatives without the use of, or
reliance on, information provided by the Company. In the case of a proposed
disclosure pursuant to (i) or (ii) above, such Person shall be required to give
the Company written notice of the proposed disclosure prior to such disclosure
(except in the case of (ii) above when a proposed disclosure was or is to be
made in connection with a registration statement or prospectus under this
Agreement and except in the case of clause (i) above when a proposed disclosure
is in connection with a routine audit or examination by, or a blanket document
request from, a regulatory or self-regulatory authority, bank examiner or
auditor);

(n) cooperate with the Investor and each underwriter or agent participating in
the disposition of Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA, including the use of
commercially reasonable efforts to obtain FINRA’s pre-clearance or pre-approval
of the registration statement and applicable prospectus upon filing with the
SEC; and

(o) as promptly as is reasonably practicable notify the Investor (i) when the
prospectus or any prospectus supplement or post-effective amendment has been
filed and, with respect to such registration statement or any post-effective
amendment, when the same has become effective, (ii) of any request by the SEC or
other federal or state governmental authority for amendments or supplements to
such registration statement or related prospectus or to amend or to supplement
such prospectus or for additional information, (iii) of the issuance by the SEC
of any stop order suspending the effectiveness of such registration statement or
the initiation of any proceedings for such purpose (which, for the avoidance of
doubt, shall commence a Suspension Period), (iv) if at any time the Company has
reason to believe that the representations and warranties of the Company
contained in any document contemplated by Section 2.1(f) above relating to any
applicable offering cease to be true and correct or (v) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any proceeding for such
purpose.

The Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 2.1(f), 2.1(o)(ii) or
2.1(o)(iii), the Investor shall discontinue, and shall cause each Holder to
discontinue, disposition of any Registrable Securities covered by such
registration statement or the related prospectus

 

8



--------------------------------------------------------------------------------

until receipt of the copies of the supplemented or amended prospectus, which
supplement or amendment shall, subject to the other applicable provisions of
this Agreement, be prepared and furnished as soon as reasonably practicable, or
until the Investor is advised in writing by the Company that the use of the
applicable prospectus may be resumed, and have received copies of any amended or
supplemented prospectus or any additional or supplemental filings which are
incorporated, or deemed to be incorporated, by reference in such prospectus
(such period during which disposition is discontinued being an “Interruption
Period”) and, if requested by the Company, the Investor shall use commercially
reasonable efforts to return, and cause the Holders to return, to the Company
all copies then in their possession, of the prospectus covering such Registrable
Securities at the time of receipt of such request. As soon as practicable after
the Company has determined that the use of the applicable prospectus may be
resumed, the Company will notify the Investor thereof. In the event the Company
invokes an Interruption Period hereunder and in the reasonable discretion of the
Company the need for the Company to continue the Interruption Period ceases for
any reason, the Company shall, as soon as reasonably practicable, provide
written notice to the Investor that such Interruption Period is no longer
applicable.

Section 2.2 Suspension. (a) The Company shall be entitled, on one (1) occasion
in any one-hundred eighty (180) day period, for a period of time not to exceed
seventy-five (75) days in the aggregate in any twelve (12) month period (any
such period a “Suspension Period”), to (x) defer any registration of Registrable
Securities and shall have the right not to file and not to cause the
effectiveness of any registration covering any Registrable Securities,
(y) suspend the use of any prospectus and registration statement covering any
Registrable Securities and (z) require the Holders of Registrable Securities to
suspend any offerings or sales of Registrable Securities pursuant to a
registration statement, if the Company delivers to the Investor a certificate
signed by an executive officer certifying that such registration and offering
would (i) require the Company to make an Adverse Disclosure or (ii) materially
interfere with any bona fide material financing, acquisition, disposition or
other similar transaction involving the Company or any of its subsidiaries then
under consideration. Such certificate shall contain a statement of the reasons
for such suspension and an approximation of the anticipated length of such
suspension. The Investor shall keep the information contained in such
certificate confidential subject to the same terms set forth in Section 2.1(m).
If the Company defers any registration of Registrable Securities in response to
an Underwritten Offering Notice or requires the Investor or the Holders to
suspend any Underwritten Offering, the Investor shall be entitled to withdraw
such Underwritten Offering Notice and if it does so, such request shall not be
treated for any purpose as the delivery of an Underwritten Offering Notice
pursuant to Section 1.6.

Section 2.3 Expenses of Registration. All Registration Expenses incurred in
connection with any registration or offering pursuant to Article I shall be
borne by the Company. All Selling Expenses relating to securities registered on
behalf of the Holders shall be borne by the Holders of the Registrable
Securities included in such registration.

Section 2.4 Information by Holders. The Holder or Holders of Registrable
Securities included in any registration shall, and the Investor shall cause such
Holder or Holders to, furnish to the Company such information regarding such
Holder or Holders and their Affiliates, the Registrable Securities held by them
and the distribution proposed by such Holder

 

9



--------------------------------------------------------------------------------

or Holders and their Affiliates as the Company or its representatives may
reasonably request and as shall be required in connection with any registration,
qualification or compliance referred to in this Agreement. It is understood and
agreed that the obligations of the Company under Article I are conditioned on
the timely provisions of the foregoing information by such Holder or Holders
and, without limitation of the foregoing, will be conditioned on compliance by
such Holder or Holders with the following:

(a) such Holder or Holders will, and will cause their respective Affiliates to,
cooperate with the Company in connection with the preparation of the applicable
registration statement and prospectus and, for so long as the Company is
obligated to keep such registration statement effective, such Holder or Holders
will and will cause their respective Affiliates to, provide to the Company, in
writing and in a timely manner, for use in such registration statement (and
expressly identified in writing as such), all information regarding themselves
and their respective Affiliates and such other information as may be required by
applicable law to enable the Company to prepare or amend such registration
statement, any related prospectus and any other documents related to such
offering covering the applicable Registrable Securities owned by such Holder or
Holders and to maintain the currency and effectiveness thereof;

(b) during such time as such Holder or Holders and their respective Affiliates
may be engaged in a distribution of the Registrable Securities, such Holder or
Holders will, and they will cause their Affiliates to, comply with all laws
applicable to such distribution, including Regulation M promulgated under the
Exchange Act, and, to the extent required by such laws, will, and will cause
their Affiliates to, among other things (i) not engage in any stabilization
activity in connection with the securities of the Company in contravention of
such laws; (ii) distribute the Registrable Securities acquired by them solely in
the manner described in the applicable registration statement and (iii) if
required by applicable law, cause to be furnished to each agent or broker-dealer
to or through whom such Registrable Securities may be offered, or to the offeree
if an offer is made directly by such Holder or Holders or their respective
Affiliates, such copies of the applicable prospectus (as amended and
supplemented to such date) and documents incorporated by reference therein as
may be required by such agent, broker-dealer or offeree;

(c) such Holder or Holders shall, and they shall cause their respective
Affiliates to, (i) permit the Company and its representatives to examine such
documents and records and will supply in a timely manner any information as they
may be reasonably requested to provide in connection with the offering or other
distribution of Registrable Securities by such Holder or Holders and
(ii) execute, deliver and perform under any agreements and instruments
reasonably requested by the Company or its representatives to effectuate such
registered offering, including opinions of counsel and questionnaires; and

(d) on receipt of any notice from the Company of the occurrence of any of the
events specified in Section 2.1(f) or clauses (ii) or (iii) of Section 2.1(o),
or that otherwise requires the suspension by such Holder or Holders and their
respective Affiliates of the offering, sale or distribution of any of the
Registrable Securities owned by such Holder or

 

10



--------------------------------------------------------------------------------

Holders, such Holders shall, and they shall cause their respective Affiliates
to, cease offering, selling or distributing the Registrable Securities owned by
such Holder or Holders until the offering. sale and distribution of the
Registrable Securities owned by such Holder or Holders may recommence in
accordance with the terms hereof and applicable law.

Section 2.5 Rule 144. (a) With a view to making available the benefits of Rule
144 to the Holders, the Company agrees that, for so long as a Holder owns
Registrable Securities, the Company will use its commercially reasonable efforts
to:

(i) make and keep public information available, as those terms are understood
and defined in Rule 144, at all times after the date of this Agreement; and

(ii) so long as a Holder owns any Restricted Securities, furnish to the Holder
upon written request a written statement by the Company as to its compliance
with the reporting requirements of the Exchange Act.

(b) For as long as a Holder owns Registrable Securities issued or issuable upon
conversion thereof, the Company will use commercially reasonable efforts to take
such further necessary action as any holder of Registrable Securities may
reasonably request in connection with the removal of any restrictive legend on
the Registrable Securities being sold, all to the extent required from time to
time to enable such Holder to sell the Restricted Securities without
registration under the Securities Act within the limitations of the exemption
provided by Rule 144.

Section 2.6 Investor Holdback Agreement. If during the Effectiveness Period, the
Company shall file a registration statement (other than in connection with the
registration of securities issuable pursuant to an employee stock option, stock
purchase or similar plan or pursuant to a merger, exchange offer or a
transaction of the type specified in Rule 145(a) under the Securities Act) with
respect to an underwritten public offering of Common Stock or securities
convertible into, or exchangeable or exercisable for, such securities or
otherwise informs the Investor that it intends to conduct such an offering
utilizing an effective registration statement or pursuant to an underwritten
Rule 144A and/or Regulation S offering and provides the Investor and each Holder
the opportunity to participate in such offering in accordance with and to the
extent required by Section 1.8, the Investor and each Holder shall for so long
as such Investor or Holder together with its respective Affiliates beneficially
owns, on an as converted basis (as defined in the Investment Agreement) greater
than 10% of the then outstanding Common Stock or has a right to nominate a
director to the Board (as defined in the Investment Agreement), if requested by
the managing underwriter or underwriters, enter into a customary “lock-up”
agreement relating to the sale, offering or distribution of Registrable
Securities, in the form reasonably requested by the managing underwriter or
underwriters, covering the period commencing on the date of the prospectus
pursuant to which such offering may be made and continuing until the earlier of
30 days from the date of such prospectus and the date on which the Company’s
“lock-up” agreement with the underwriters in connection with the offering
expires.

 

11



--------------------------------------------------------------------------------

Section 2.7 Company Holdback Agreement. In connection with a distribution of
Registrable Securities in which Holders of Registrable Securities are proposing
to sell at least $400,000,000 of Registrable Securities, the Company shall, if
requested by the managing underwriter or underwriters, enter into a customary
“lock-up” agreement relating to the sale, offering, distribution or granting of
an option to purchase Common Stock, in the form reasonably requested by the
managing underwriter or underwriters, covering the period commencing on the date
of the prospectus pursuant to which such offering may be made and continuing
until the earlier of 30 days from the date of such prospectus and the date on
which the Selling Holders’ “lock-up” agreement with the underwriters in
connection with the offering expires, during which time the Company may not
offer, sell or grant any option to purchase shares of Common Stock or securities
convertible or exchangeable for Common Stock of the Company, subject to
customary carve-outs that include, but are not limited to, (i) issuances
pursuant to the Company’s employee stock plans and issuances of shares upon the
exercise of options or other equity awards under such stock plans and (ii) in
connection with acquisitions, joint ventures and other strategic transactions.

ARTICLE III

Indemnification

Section 3.1 Indemnification by Company. To the extent permitted by applicable
law, the Company will, with respect to any Registrable Securities covered by a
registration statement or prospectus, or as to which registration, qualification
or compliance under applicable “blue sky” laws has been effected pursuant to
this Agreement, indemnify and hold harmless each Holder, each Holder’s current
and former officers, directors, partners, members, managers, shareholders,
accountants, attorneys, agents and employees, and each Person controlling such
Holder within the meaning of Section 15 of the Securities Act and such Holder’s
current and former officers, directors, partners, members, managers,
shareholders, accountants, attorneys, agents and employees, and each underwriter
thereof, if any, and each Person who controls any such underwriter within the
meaning of Section 15 of the Securities Act (collectively, the “Company
Indemnified Parties”), from and against any and all expenses, claims, losses,
damages, costs (including costs of preparation and reasonable attorney’s fees
and any legal or other fees or expenses actually incurred by such party in
connection with any investigation or proceeding), judgments, fines, penalties,
charges, amounts paid in settlement and other liabilities, joint or several, (or
actions in respect thereof) (collectively, “Losses”) to the extent arising out
of or based on any untrue statement (or alleged untrue statement) of a material
fact contained in any registration statement, prospectus, preliminary
prospectus, offering circular, “issuer free writing prospectus” (as such term is
defined in Rule 433 under the Securities Act) or other document, in each case
related to such registration statement, or any amendment or supplement thereto,
or based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading, or any
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rules or regulations thereunder applicable to the Company
and (without limiting the preceding portions of this Section 3.1), the Company
will reimburse each of the Company Indemnified Parties for any reasonable and
documented out-of-pocket legal expenses and any other reasonable and documented
out-of-pocket expenses actually incurred in connection with investigating,
defending or, subject to the last sentence of this Section 3.1, settling any
such Losses or action, as such expenses are incurred; provided that the
Company’s

 

12



--------------------------------------------------------------------------------

indemnification obligations shall not apply to amounts paid in settlement of any
Losses or action if such settlement is effected without the prior written
consent of the Company (which consent shall not be unreasonably withheld or
delayed), nor shall the Company be liable to a Holder in any such case for any
such Losses or action to the extent that it arises out of or is based upon a
violation or alleged violation of any state or federal law (including any claim
arising out of or based on any untrue statement or alleged untrue statement or
omission or alleged omission in the registration statement or prospectus) which
occurs in reliance upon and in conformity with written information regarding
such Holder furnished to the Company by such Holder or its authorized
representatives expressly for use in connection with such registration by or on
behalf of any Holder.

Section 3.2 Indemnification by Holders. To the extent permitted by applicable
law, each Holder will, if Registrable Securities held by such Holder are
included in the securities as to which registration or qualification or
compliance under applicable “blue sky” laws is being effected, indemnify,
severally and not jointly with any other Holders of Registrable Securities, the
Company, each of its representatives, each Person who controls the Company or
such underwriter within the meaning of Section 15 of the Securities Act
(collectively, the “Holder Indemnified Parties”), against all Losses (or actions
in respect thereof) to the extent arising out of or based on any untrue
statement (or alleged untrue statement) of a material fact contained in any
registration statement, prospectus, preliminary prospectus, offering circular,
“issuer free writing prospectus” or other document, in each case related to such
registration statement, or any amendment or supplement thereto, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, and will reimburse each
of the Holder Indemnified Parties for any reasonable and documented
out-of-pocket legal expenses and any other reasonable and documented
out-of-pocket expenses actually incurred in connection with investigating,
defending or, subject to the last sentence of this Section 3.2, settling any
such Losses or action, as such expenses are incurred, in each case to the
extent, but only to the extent, that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in such registration
statement, prospectus, offering circular, “issuer free writing prospectus” or
other document in reliance upon and in conformity with written information
regarding such Holder furnished to the Company by such Holder or its authorized
representatives and stated to be specifically for use therein; provided,
however, that in no event shall any indemnity under this Section 3.2 payable by
the Investor and any Holder exceed an amount equal to the net proceeds received
by such Holder in respect of the Registrable Securities sold pursuant to the
registration statement. The indemnity agreement contained in this Section 3.2
shall not apply to amounts paid in settlement of any loss, claim, damage,
liability or action if such settlement is effected without the prior written
consent of the applicable Holder (which consent shall not be unreasonably
withheld or delayed).

Section 3.3 Notification. If any Person shall be entitled to indemnification
under this Article III (each, an “Indemnified Party”), such Indemnified Party
shall give prompt notice to the party required to provide indemnification (each,
an “Indemnifying Party”) of any claim or of the commencement of any proceeding
as to which indemnity is sought. The Indemnifying Party shall have the right,
exercisable by giving written notice to the Indemnified Party as promptly as
reasonably practicable after the receipt of written notice from such Indemnified
Party of such claim or proceeding, to assume, at the Indemnifying Party’s
expense, the defense of any such

 

13



--------------------------------------------------------------------------------

claim or litigation, with counsel reasonably satisfactory to the Indemnified
Party and, after notice from the Indemnifying Party to such Indemnified Party of
its election to assume the defense thereof, the Indemnifying Party will not (so
long as it shall continue to have the right to defend, contest, litigate and
settle the matter in question in accordance with this paragraph) be liable to
such Indemnified Party hereunder for any legal expenses and other expenses
subsequently incurred by such Indemnified Party in connection with the defense
thereof; provided, however, that an Indemnified Party shall have the right to
employ separate counsel in any such claim or litigation, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party
unless the Indemnifying Party shall have failed within a reasonable period of
time to assume such defense and the Indemnified Party is or would reasonably be
expected to be materially prejudiced by such delay. The failure of any
Indemnified Party to give notice as provided herein shall relieve an
Indemnifying Party of its obligations under this Article III only to the extent
that the failure to give such notice is materially prejudicial or harmful to
such Indemnifying Party’s ability to defend such action. No Indemnifying Party,
in the defense of any such claim or litigation, shall, except with the prior
written consent of each Indemnified Party (which consent shall not be
unreasonably withheld or delayed), consent to entry of any judgment or enter
into any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release from
all liability in respect to such claim or litigation. The indemnity agreements
contained in this Article III shall not apply to amounts paid in settlement of
any claim, loss, damage, liability or action if such settlement is effected
without the prior written consent of the Indemnifying Party, which consent shall
not be unreasonably withheld or delayed. The indemnification set forth in this
Article III shall be in addition to any other indemnification rights or
agreements that an Indemnified Party may have. An Indemnifying Party who is not
entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such Indemnifying Party with respect to such claim, unless in the
reasonable judgment of any Indemnified Party a conflict of interest may exist
between such Indemnified Party and any other Indemnified Parties with respect to
such claim.

Section 3.4 Contribution. If the indemnification provided for in this Article
III is held by a court of competent jurisdiction to be unavailable to an
Indemnified Party, other than pursuant to its terms, with respect to any Losses
or action referred to therein, then, subject to the limitations contained in
this Article III, the Indemnifying Party, in lieu of indemnifying such
Indemnified Party hereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such Losses or action in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party, on
the one hand, and the Indemnified Party, on the other, in connection with the
actions, statements or omissions that resulted in such Losses or action, as well
as any other relevant equitable considerations. The relative fault of the
Indemnifying Party, on the one hand, and the Indemnified Party, on the other
hand, shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, has been
made (or omitted) by, or relates to information supplied by such Indemnifying
Party or such Indemnified Party, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent any such action,
statement or omission. The Company and the Holders agree that it would not be
just and equitable if contribution pursuant to this Section 3.4 was determined
solely upon pro rata allocation or by any other method of allocation which does
not take account of the equitable considerations referred to in the immediately
preceding

 

14



--------------------------------------------------------------------------------

sentence of this Section 3.4. Notwithstanding the foregoing, the amount each
Investor or any Holder will be obligated to contribute pursuant to this
Section 3.4 will be limited to an amount equal to the net proceeds received by
such Investor or Holder in respect of the Registrable Securities sold pursuant
to the registration statement which gives rise to such obligation to contribute.
No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

ARTICLE IV

Transfer and Termination of Registration Rights

Section 4.1 Transfer of Registration Rights. Any rights to cause the Company to
register securities granted to a Holder under this Agreement may be transferred
or assigned to any Person in connection with a Transfer (as defined in the
Investment Agreement) of Series A Preferred Stock or Common Stock to such Person
in a Transfer permitted by Section 5.08(b)(i) of the Investment Agreement or a
lender in connection with a Permitted Loan (as defined in the Investment
Agreement); provided, however, that (x) prior written notice of such assignment
of rights is given to the Company and (y) such transferee agrees in writing to
be bound by, and subject to, this Agreement as a “Holder” pursuant to a written
instrument in form and substance reasonably acceptable to the Company.

Section 4.2 Termination of Registration Rights. The rights of any particular
Holder to cause the Company to register securities under Article I shall
terminate with respect to such Holder upon the date upon which such Holder no
longer holds any Registrable Securities.

ARTICLE V

Miscellaneous

Section 5.1 Amendments and Waivers. Subject to compliance with applicable law,
this Agreement may be amended or supplemented in any and all respects by written
agreement of the Company and the Investor.

Section 5.2 Extension of Time, Waiver, Etc. The parties hereto may, subject to
applicable law, (a) extend the time for the performance of any of the
obligations or acts of the other party or (b) waive compliance by the other
party with any of the agreements contained herein applicable to such party or,
except as otherwise provided herein, waive any of such party’s conditions.
Notwithstanding the foregoing, no failure or delay by the parties hereto in
exercising any right hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right hereunder. Any agreement on the part
of a party hereto to any such extension or waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such party; provided that
the Investor may execute such waivers on behalf of any Stockholder.

 

15



--------------------------------------------------------------------------------

Section 5.3 Assignment. Except as provided in Section 4.1, neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned, in whole or in part, by operation of law or otherwise, by any of the
parties hereto without the prior written consent of the other party hereto;
provided, however, that the Investor may provide any such consent on behalf of
the Stockholders; provided, further, that if the Company consolidates or merges
with or into any Person and the Common Stock or any other Registrable Securities
are, in whole or in part, converted into or exchanged for securities of a
different issuer, and any Stockholder would, upon completion of such merger or
consolidation, hold Registrable Securities of such issuer, then as a condition
to such transaction the Company will cause such issuer to assume all of the
Company’s rights and obligations under this Agreement in a written instrument
delivered to the Stockholders.

Section 5.4 Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail), each of which shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement, and shall become effective when one or more counterparts
have been signed by each of the parties hereto and delivered to the other
parties hereto.

Section 5.5 Entire Agreement; No Third Party Beneficiary. This Agreement,
including the Transaction Documents (as defined in the Investment Agreement),
constitutes the entire agreement, and supersedes all other prior agreements and
understandings, both written and oral, among the parties and their Affiliates,
or any of them, with respect to the subject matter hereof and thereof. No
provision of this Agreement shall confer upon any Person other than the parties
hereto and their permitted assigns and the Indemnified Parties any rights or
remedies hereunder.

Section 5.6 Governing Law; Jurisdiction.

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware applicable to contracts executed in and to be
performed entirely within that State, regardless of the laws that might
otherwise govern under any applicable conflict of laws principles.

(b) All legal or administrative proceedings, suits, investigations, arbitrations
or actions (“Actions”) arising out of or relating to this Agreement shall be
heard and determined in the Chancery Court of the State of Delaware (or, if the
Chancery Court of the State of Delaware declines to accept jurisdiction over any
Action, any state or federal court within the State of Delaware) and the parties
hereto hereby irrevocably submit to the exclusive jurisdiction and venue of such
courts in any such Action and irrevocably waive the defense of an inconvenient
forum or lack of jurisdiction to the maintenance of any such Action. The
consents to jurisdiction and venue set forth in this Section 5.6 shall not
constitute general consents to service of process in the State of Delaware and
shall have no effect for any purpose except as provided in this paragraph and
shall not be deemed to confer rights on any Person other than the parties
hereto. Each party hereto agrees that service of process upon such party in any
Action arising out of or relating to this Agreement shall be effective if notice
is given by overnight courier at the address set forth in Section 5.9 of this
Agreement. The parties hereto agree that a final judgment in any such Action
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by applicable law; provided, however,
that nothing in the foregoing shall restrict any party’s rights to seek any
post-judgment relief regarding, or any appeal from, a final trial court
judgment.

 

16



--------------------------------------------------------------------------------

Section 5.7 Specific Enforcement. The parties acknowledge and agree that (a) the
parties shall be entitled to an injunction or injunctions, specific performance
or other equitable relief to enforce specifically the terms and provisions
hereof in the courts described in Section 5.6 without proof of damages or
otherwise, this being in addition to any other remedy to which they are entitled
under this Agreement and (b) the right of specific enforcement is an integral
part of this Agreement and without that right, neither the Company nor the
Investor would have entered into this Agreement. The parties hereto agree not to
assert that a remedy of specific enforcement is unenforceable, invalid, contrary
to law or inequitable for any reason, and agree not to assert that a remedy of
monetary damages would provide an adequate remedy or that the parties otherwise
have an adequate remedy at law. The parties hereto acknowledge and agree that
any party seeking an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in accordance with this Section 5.7 shall not be required to provide any bond or
other security in connection with any such order or injunction.

Section 5.8 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER VOLUNTARILY AND (D) IT HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 5.8.

Section 5.9 Notices. All notices, requests and other communications to any party
hereunder shall be in writing and shall be deemed given if delivered personally,
by facsimile (which is confirmed), emailed (which is confirmed) or sent by
overnight courier (providing proof of delivery) to the parties at the following
addresses:

 

17



--------------------------------------------------------------------------------

(a) If to the Company, to it at:

CommScope Holding Company, Inc.

1100 CommScope Place, SE

Hickory, North Carolina 28602

Attention:     General Counsel

Email:           fbwyatt@commscope.com

with a copy (which shall not constitute notice) to:

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

Attention:     O. Keith Hallam III, Esq.

                     Jenny Hochenberg, Esq.

Facsimile:     212-474-3700

Email:           khallam@cravath.com

                       jhochenberg@cravath.com

(b) If to the Stockholders or the Investor, to the Investor at:

Carlyle Partners VII S1 Holdings, L.P.

c/o The Carlyle Group

1001 Pennsylvania Avenue, NW

Washington, DC 20004-2505

Attention:     Cam Dyer

                     Michael Clifton

Facsimile:     202-347-1818

Email:           Cam.Dyer@carlyle.com

                       Michael.Clifton@carlyle.com

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

900 G Street, NW

Washington, D.C. 20001

Attention:     Jonathan L. Corsico, Esq.

                     Daniel N. Webb, Esq.

Facsimile:     202-636-5502

Email:           jonathan.corsico@stblaw.com

                       DWebb@stblaw.com

 

18



--------------------------------------------------------------------------------

or such other address, email address or facsimile number as such party may
hereafter specify by like notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of actual
receipt by the recipient thereof if received prior to 5:00 p.m. local time in
the place of receipt and such day is a Business Day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.

Section 5.10 Severability. If any term, condition or other provision of this
Agreement is determined by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other terms, provisions and conditions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term,
condition or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible to the
fullest extent permitted by applicable law.

Section 5.11 Expenses. Except as provided in Section 2.3 and Article III, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
and expenses.

Section 5.12 Interpretation. The rules of interpretation set forth in
Section 8.12 of the Investment Agreement shall apply to this Agreement, mutatis
mutandis.

Section 5.13 Investor.

(a) Each Holder hereby consents to (i) the appointment of the Investor as the
attorneys-in-fact for and on behalf of such Holder and (ii) the taking by the
Investor of any and all actions and the making of any decisions required or
permitted by, or with respect to, this Agreement and the transactions
contemplated hereby, including, without limitation, (A) the exercise of the
power to agree to execute any consents under this Agreement and all other
documents contemplated hereby and (B) to take all actions necessary in the
judgment of the Investor for the accomplishment of the foregoing and all of the
other terms, conditions and limitations of this Agreement and the transactions
contemplated hereby. Any reference to any action by the Investor in this
Agreement shall require an instrument in writing signed by the Investor.

(b) Each Holder shall be bound by the actions taken by the Investor exercising
the rights granted to it by this Agreement or the other documents contemplated
by this Agreement, and the Company shall be entitled to rely on any such action
or decision of the Investor.

[Signature pages follow]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.

 

COMPANY: COMMSCOPE HOLDING COMPANY, INC. By:  

         

  Name:   Title:

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

INVESTOR: CARLYLE PARTNERS VII S1 HOLDINGS, L.P. By:   TC Group VII S1, L.P.,
its general partner By:   TC Group VII S1, L.L.C., its general partner By:  

             

  Name:   Title:

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS

1. The following capitalized terms have the meanings indicated:

“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the Company (after consultation with legal
counsel): (i) would be required to be made in any registration statement filed
with the SEC by the Company so that such registration statement would not be
materially misleading; (ii) would not be required to be made at such time but
for the filing, effectiveness or continued use of such registration statement;
and (iii) the Company has a bona fide business purpose for not disclosing
publicly.

“Affiliates” shall have the meaning given to such term in the Certificate of
Designations.

“Business Day” means any day except a Saturday, a Sunday or other day on which
the SEC or banks in the City of New York are authorized or required by law to be
closed.

“Certificate of Designations” means the Certificate of Designations setting
forth the designations, powers, preferences, qualifications, limitations and
restrictions of the Series A Preferred Stock, dated as of the date hereof, as
may be amended from time to time.

“Common Stock” means all shares currently or hereafter existing of the Company’s
common stock, par value $0.01 per share.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto, and the rules and regulations of the SEC promulgated
thereunder.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Holder” means any Stockholder holding Registrable Securities.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, trust, unincorporated organization or
any other entity, including a governmental authority.

“register”, “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement or the automatic effectiveness of such registration statement, as
applicable.

“Registrable Securities” means, as of any date of determination, (x) any shares
of the Series A Preferred Stock issued to the Investor pursuant to the
Investment Agreement (whether or not subsequently transferred to any
Stockholder) and any shares of Common Stock hereafter acquired by any
Stockholder pursuant to the conversion of the Series A Preferred Stock, any
securities of the Company acquired pursuant to Section 5.16 of the Investment
Agreement (or acquired pursuant to conversion, exchange or exercise of such
securities), and (y) any other securities issued or issuable with respect to any
such shares of Common Stock, Series A

 

A-1



--------------------------------------------------------------------------------

Preferred Stock or other such securities by way of share split, share dividend,
distribution, recapitalization, merger, exchange, replacement or similar event
or otherwise (including, for the avoidance of doubt, a redemption, put or call
transaction pursuant to the Certificate of Designations); provided, that for
purpose of this clause (y), such securities will be Registrable Securities for a
Stockholder (a) if such securities are issued by the Company or (b) if such
securities are not issued by the Company, when such securities are issued:
(I) such securities are (or, in the case of securities issuable upon the
conversion, exchange or exercise of other securities, if then issued would be)
“restricted securities” or “control securities” (as such terms are used for
purpose of Rule 144 under the Securities Act) in the hands of such Stockholder
or (II) such Stockholder and its Affiliates beneficially own (as defined for
purposes of Section 13(d) of the Exchange Act and the rules thereunder) at least
5% of the class of such securities when such securities are issued (or when such
securities may be acquired upon conversion, exercise or exchange, in the case of
securities issuable upon the conversion, exchange or exercise of other
securities). As to any particular Registrable Securities, once issued, such
securities shall cease to be Registrable Securities when (i) such securities are
sold or otherwise transferred pursuant to an effective registration statement
under the Securities Act, (ii) such securities shall have ceased to be
outstanding, (iii) such securities have been transferred in a transaction in
which the Holder’s rights under this Agreement are not assigned to the
transferee of the securities, (iv) such securities are sold in a broker’s
transaction under circumstances in which all of the applicable conditions of
Rule 144 (or any similar provisions then in force) under the Securities Act are
met or (v) the stock certificates or evidences of book-entry registration
relating to such securities have had all restrictive legends removed.

“Registration Expenses” means all (a) expenses incurred by the Company in
complying with Article I, including all registration, qualification, listing and
filing fees, printing expenses, escrow fees, and fees and disbursements of
counsel for the Company, blue sky fees and expenses and (b) reasonable,
documented out-of-pocket fees and expenses of one outside legal counsel to the
Investor and all Holders retained in connection with registrations and offerings
contemplated hereby; provided, however, that Registration Expenses shall not be
deemed to include any Selling Expenses.

“Registration Statement” shall mean any registration statement of the Company
filed or to be filed with the SEC under the rules and regulations promulgated
under the Securities Act, including the related prospectus, amendments and
supplements to such registration statement, and including pre- and
post-effective amendments, and all exhibits and all material incorporated by
reference in such registration statement.

“Restricted Securities” means any Common Stock required to bear the legend set
forth in Section 5.09(a) of the Investment Agreement.

“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
provision.

“Rule 462(e)” means Rule 462(e) promulgated under the Securities Act and any
successor provision.

“SEC” means the U.S. Securities and Exchange Commission.

 

A-2



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto, and the rules and regulations of the SEC promulgated
thereunder.

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the securities registered by the Holders, and
the fees and expenses of any counsel to the Holders (other than such fees and
expenses expressly included in Registration Expenses).

“Shelf Registration Statement” means the Resale Shelf Registration Statement or
a Subsequent Shelf Registration Statement, as applicable.

2. The following terms are defined in the Sections of the Agreement indicated:

INDEX OF TERMS

 

Term

  

Section

Actions    Section 5.6(b) Agreement    Preamble Company    Preamble Company
Indemnified Parties    Section 3.1 Effectiveness Period    Section 1.2 Holder
Indemnified Parties    Section 3.2 Indemnified Party    Section 3.3 Indemnifying
Party    Section 3.3 Interruption Period    Section 2.1 Investment Agreement   
Recitals Investor    Preamble Losses    Section 3.1 Offering Persons   
Section 2.1(m) Piggyback Notice    Section 1.8(a) Piggyback Registration
Statement    Section 1.8(a) Piggyback Request    Section 1.8(a) Quarterly
Blackout Period    Section 1.6(a) Resale Shelf Registration Statement   
Section 1.1 Series A Preferred Stock    Recitals Shelf Offering    Section 1.7
Stockholder    Preamble Stockholders    Preamble Subsequent Holder Notice   
Section 1.5 Subsequent Shelf Registration Statement    Section 1.3 Take-Down
Notice    Section 1.7 Underwritten Offering    Section 1.6(a) Underwritten
Offering Notice    Section 1.6(a)

 

A-3